Exhibit 10(i)(1)

 

SECOND AMENDMENT AND RESTATEMENT

OF THE

CREDIT AGREEMENT

 

SECOND AMENDMENT AND RESTATEMENT OF THE CREDIT AGREEMENT dated as of March 26,
2003, among BROADWING INC. (f/k/a Cincinnati Bell Inc.), an Ohio corporation
(“BRW”), and BROADWING COMMUNICATIONS SERVICES INC.  (f/k/a IXC Communications
Services, Inc.), a Delaware corporation (“BCSI”, and together with BRW, each a
“Borrower” and collectively the “Borrowers”), the banks, financial institutions
and other institutional lenders that are party to the Existing Credit Agreement
(as hereinafter defined) on the date hereof as the Initial Lenders (the “Initial
Lenders”), the banks listed on the signature pages hereof as the Initial Issuing
Banks (the “Initial Issuing Banks” and, together with the Initial Lenders, the
“Initial Lender Parties”) and the Swing Line Banks (as hereinafter defined),
BANK OF AMERICA, N.A. (“Bank of America”), as syndication agent (together with
any successor syndication agent appointed pursuant to Article VII, the
“Syndication Agent”), CITICORP USA, INC. (“CUSA”), as administrative agent
(together with any successor administrative agent appointed pursuant to
Article VII, the “Administrative Agent”, together with the Syndication Agent,
the “Agents”), Credit Suisse First Boston (“CSFB”) and The Bank of New York
(“BNY”), as co-documentation agents (collectively, the “Co-Documentation
Agents”) for the Lender Parties (as hereinafter defined), PNC Bank, N.A. (“PNC,”
and collectively with CSFB and BNY, the “Co-Arrangers”), SALOMON SMITH BARNEY
INC. (“SSBI”) and BANC OF AMERICA SECURITIES LLC (“BAS”), as joint lead
arrangers and joint book managers (collectively, the “Arrangers”).

 

PRELIMINARY STATEMENTS:

 

(1)                                  In connection with the acquisition by BRW
of all of the issued and outstanding Equity Interests in IXC Communications,
Inc. (“IXC”), a Delaware corporation, and the merger of IXC and a wholly owned
subsidiary of BRW into a corporation subsequently renamed Broadwing
Communications Inc. (“BCI”), the Borrowers entered into a Credit Agreement dated
as of November 9, 1999 (the “Original Credit Agreement”) with the banks,
financial institutions and other institutional lenders party thereto (the
“Original Lenders”), BRW, as guarantor, the Agents, the Co-Documentation Agents,
the Arrangers and the Co-Arrangers. Pursuant to the terms of the Original Credit
Agreement, the Original Lenders made advances to the Borrowers in order to
consummate such acquisition, to refinance certain Indebtedness of BRW and IXC
and its Subsidiaries outstanding at such time, to fund capital expenditures and
to pay fees and expenses incurred in connection with the consummation of such
acquisition and refinancing and the other transactions described in the Original
Credit Agreement.

 

(2)                                  In connection with the implementation of an
incremental term B facility, the Borrowers entered into an amendment and
restatement of the Original Credit Agreement dated as of January 12, 2000 (the
“Existing Credit Agreement”) with the banks, financial institutions and other
institutional lenders party thereto, BRW, as guarantor, the Agents, the
Co-Documentation Agents, the Arrangers and the Co-Arrangers.  Pursuant to the
Fourth Amendment

 

--------------------------------------------------------------------------------


 

to the Amendment and Restatement of the Credit Agreement dated as of June 27,
2001, the Existing Credit Agreement was further amended to provide, in part, for
the implementation of an additional incremental term C facility in accordance
with the terms of the Existing Credit Agreement.

 

(3)                                  Concurrently with the effectiveness of this
Agreement, BRW will issue $350,000,000 of senior subordinated discount notes due
2009 (the “Junior Notes”) pursuant to the terms of an indenture (as amended in
accordance with the terms of this Agreement, the “Junior Notes Indenture”) not
materially less favorable to the Lenders than the form of the draft thereof
dated  March 26, 2003, by and among BRW, the guarantors party thereto and The
Bank of New York, as trustee and the Purchase Agreement (as amended in
accordance with the terms of this Agreement, the “Purchase Agreement”) dated
December 9, 2002 among BRW and GS Mezzanine Partners II, L.P (“GSMP”) and GS
Mezzanine Partners II Offshore, L.P. (together with GSMP, “Goldman”) together
with warrants to purchase shares of common stock of BRW (the “Warrants”)
pursuant to the terms of the Warrant Agreement not materially less favorable to
the Lenders than the form of the draft thereof dated March 26, 2003 among BRW
and Goldman (as amended in accordance with the terms of this Agreement, the
“Warrant Agreement”).

 

(4)                                  The Borrowers have requested that the
Lenders amend and restate the terms of the Existing Credit Agreement in its
entirety to provide, in part, for an extension of the maturity date of the
Revolving Credit Facility to March 1, 2006, such amendments as shall be required
to permit the issuance of the Junior Notes and permit the satisfaction of the
conditions precedent to such issuance, approval of certain matters relating to
BCI and its Subsidiaries and a modification of certain of the Lender Parties’
rights with respect to BCI in exchange for a partial prepayment of outstanding
Advances and reduction of the Commitments of the Lender Parties under the
Facilities as otherwise hereinafter set forth.  The Lender Parties have
indicated their willingness to amend and restate the Existing Credit Agreement
on the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the Existing Credit Agreement is hereby amended and
restated in its entirety and the parties hereto hereby agree as follows:

 


ARTICLE I


 

DEFINITIONS AND ACCOUNTING TERMS

 


SECTION 1.01.  CERTAIN DEFINED TERMS.


 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with Citibank, N.A. at its office at 399
Park Avenue, New York, New York 10043, Account No.  36852248, Attention:  John
Judge, or such other account as the Administrative Agent shall specify in
writing to the Lender Parties.

 

“Advance” means a Term A Advance, a Term B Advance, a Term C Advance, a
Revolving Credit Advance, a Swing Line Advance or a Letter of Credit Advance
and, collectively, the “Advances”.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Interests of such Person
or to direct or cause the direction of the management and policies of such
Person, whether through the ownership of Voting Interests, by contract or
otherwise.

 

“Agents” has the meaning specified in the recital of parties to this Agreement.

 

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to:  (a) in the case of a
Hedge Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.,
as amended from time to time (the “Master Agreement”), the amount, if any, that
would be payable by any Loan Party or any of its Subsidiaries to its
counterparty to such Hedge Agreement, as if (i) such Hedge Agreement was being
terminated early on such date of determination, (ii) such Loan Party or
Subsidiary was the sole “Affected Party”, and (iii) the Administrative Agent was
the sole party determining such payment amount (with the Administrative Agent
making such determination pursuant to the provisions of the form of Master
Agreement); or (b) in the case of a Hedge Agreement traded on an exchange, the
mark-to-market value of such Hedge Agreement, which will be the unrealized loss
on such Hedge Agreement to the Loan Party or Subsidiary of a Loan Party party to
such Hedge Agreement determined by the Administrative Agent based on the
settlement price of such Hedge Agreement on such date of determination, or (c)
in all other cases, the mark-to-market value of such Hedge Agreement, which will
be the unrealized loss on such Hedge Agreement to the Loan Party or Subsidiary
of a Loan Party party to such Hedge Agreement determined by the Administrative
Agent as the amount, if any, by which (i) the present value of the future cash
flows to be paid by such Loan Party or Subsidiary exceeds (ii) the present value
of the future cash flows to be received by such Loan Party or Subsidiary
pursuant to such Hedge Agreement; capitalized terms used and not otherwise
defined in this definition shall have the respective meanings set forth in the
above described Master Agreement.

 

3

--------------------------------------------------------------------------------


 

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

 

“Applicable Margin” means (i) in the case of the Revolving Credit Facility,
4.25% per annum for Eurodollar Rate Advances and 3.25% per annum for Base Rate
Advances, and (ii) in the case of each Term Facility, 3.75% per annum for
Eurodollar Rate Advances and 2.75% per annum for Base Rate Advances.

 

“Appropriate Lender” means, at any time, with respect to (a) any of the Term or
Revolving Credit Facilities, a Lender that has a Commitment with respect to such
Facility at such time, (b) the Letter of Credit Facility, (i) any Issuing Bank
and (ii) if the other Revolving Credit Lenders have made Letter of Credit
Advances pursuant to Section 2.03(c) that are outstanding at such time, each
such other Revolving Credit Lender and (c) the Swing Line Facility, (i) any
Swing Line Bank and (ii) if the other Revolving Credit Lenders have made Swing
Line Advances pursuant to Section 2.02(b) that are outstanding at such time,
each such other Revolving Credit Lender.

 

“Approved Fund” means, with respect to any Lender that is a fund that invests in
bank loans, any other fund that invests in bank loans and is advised or managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Arrangers” means each of SSBI and BAS.

 

 “Assignment and Acceptance” means an assignment and acceptance entered into by
a Lender Party and an Eligible Assignee, and accepted by the Administrative
Agent, in accordance with Section 9.07 and in substantially the form of
Exhibit C hereto.

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

“Backbone Fiber” means a fiber connecting Los Angeles, California and New York,
New York.

 

“Bank of America” has the meaning specified in the recital of parties to this
Agreement.

 

“Bankruptcy Code” means the U.S. Bankruptcy Code (11 U.S.C. §§ 101 et. seq.).

 

“BAS” has the meaning specified in the recital of parties to this Agreement.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

 

(a)                                  the rate of interest announced publicly by
Citibank in New York, New York, from time to time, as Citibank’s base rate; and

 

4

--------------------------------------------------------------------------------


 

(b)                                 ½ of 1% per annum above the Federal Funds
Rate.

 

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

 

“BCI” has the meaning specified in the Preliminary Statements.

 

 “BCI Default” means any BCI Event of Default or any event that would constitute
a BCI Event of Default but for the requirement that notice be given or time
elapse or both.  For the avoidance of doubt, a BCI Default is not for any
purpose a Default under any Loan Document.  Any express statement to the effect
that a reference to a Default does not include a BCI Default is made solely for
the sake of clarity and does not imply that a BCI Default might in any
circumstance be a Default.

 

“BCI Event of Default” means a BCI Event of Default under Section 7.03.  For the
avoidance of doubt, a BCI Event of Default is not for any purpose under any Loan
Document an Event of Default.  Any express statement to the effect that a
reference to an Event of Default does not include a BCI Event of Default is made
solely for the sake of clarity and does not imply that a BCI Event of Default
might in any circumstance be an Event of Default.

 

“BCI Exchange” means the exchange of common or preferred stock or other Equity
Interests of BRW or Subordinated Debt of BRW for the BCI Exchangeable Preferred
Stock and/or the BCI Senior Subordinated Notes, including by way of a sale of
common or preferred stock or other Equity Interests of BRW or Subordinated Debt
of BRW to a third party in accordance with Sections 5.02(b)(i)(F) or
5.02(g)(xi).

 

“BCI Exchangeable Preferred Stock” means the 12½% Series B Junior Exchangeable
Preferred Stock Due 2009 of BCI.

 

“BCI Group” means BCI and its Subsidiaries.

 

“BCI Letters of Credit” means all letters of credit issued for the account of
BCSI pursuant to Section 2.01(d) of the Existing Credit Agreement.

 

“BCI Maximum Investment” means the sum of (1) $118,000,000 (including Advances
made to BCSI after October 1, 2002) plus (2) the aggregate amount of net cash
dividends and net cash distributions paid by any member of the BCI Group after
October 1, 2002 to any member of the BRW Group plus (3) the aggregate amount of
Revolving Credit Borrowings made under Section 5.02(e)(ix)(E) plus (4) without
duplication, the net amount of cash advanced or otherwise transferred by BCI or
any of its Subsidiaries to BRW or any of its Subsidiaries pursuant to the BRW
Cash Management System or so that a Default under Section 5.02(w) shall not
occur or be continuing.

 

“BCI Net Cash Proceeds” shall mean Net Cash Proceeds from the sale, lease,
transfer or other disposition of all or substantially all of the assets of BCI
and/or its Subsidiaries less (to the extent not already deducted in computing
Net Cash Proceeds) all

 

5

--------------------------------------------------------------------------------


 

amounts in respect of liabilities and claims not assumed by the buyer of such
assets, including, without limitation:

 

(i)                                     claims paid in cash in settlement of
trade payables incurred in the ordinary course of business,

 

(ii)                                  amounts paid in cash to terminate circuit
lease obligations, capital leases, real property leases, leasehold interests and
contractual obligations for network elements,

 

(iii)                               cash collection costs of accounts receivable
incurred in the ordinary course of business,

 

(iv)                              reasonable closing costs relating to sales of
assets to the extent not otherwise deducted,

 

(v)                                 cash settlement of Deferred Revenue
liabilities of BCI and its Subsidiaries,

 

(vi)                              payment of intercompany debt other than
intercompany debt owed to (i) a  Subsidiary of BCI, and (ii) a Subsidiary of BRW
that is not a Subsidiary Guarantor,

 

(vii)                           other current ordinary course operating expense
obligations, and

 

(viii)                        reserves maintained in accordance with Section
5.02(e)(ix)(E) for amounts that may be required to be paid in respect of
non-discharged liabilities or claims in the future;

 

but not to include prepayment or repayment of principal, interest, liquidation
preference, dividends or any other amounts payable on or with respect to the BCI
Senior Subordinated Notes, the BCI 12 ½% Senior Notes or the BCI Exchangeable
Preferred Stock, and in each case to the extent, but only to the extent, that
the amounts so deducted are properly attributable to BCI or any of its
Subsidiaries and are actually required to be paid substantially
contemporaneously with such transaction (or reflect good faith estimates of
amounts taken in reserve pursuant to clause (viii)) to a Person that is not an
Affiliate of such Person or any of the Loan Parties or of any Affiliate of any
of the Loan Parties (other than as permitted in clause (vi) above).

 

“BCI 9% Indenture” means the Indenture dated as of April 21, 1998, as amended in
accordance with the terms of this Agreement, between BCI and The Bank of New
York (as successor to IBJ Schroder Bank & Trust Company), as trustee pursuant to
which the BCI Senior Subordinated Notes were issued.

 

 “BCI Senior Subordinated Notes” means the 9% Senior Subordinated Notes due 2008
of BCI issued pursuant to the BCI 9% Indenture.

 

6

--------------------------------------------------------------------------------


 

“BCI 12 1/2% Senior Notes” means the 12 1/2% Senior Notes of BCI due 2005.

 

“BCSI” has the meaning specified in the recital of parties to this Agreement.

 

“BCSI Sale Agreement” means the Agreement for the Purchase and Sale of Assets
dated as of February 22, 2003, by and between BCSI and the other Sellers party
thereto and the Buyers party thereto, together with all the exhibits and
schedules thereto and all other agreements contemplated to be entered into
thereunder as and when such other agreements become effective, in each case as
amended in accordance with the terms of this Agreement.

 

 “BCSI Subsidiary Guaranty” has the meaning specified in Section 3.01(a)(iii).

 

“Blocking Event” means any of the following events:

 

(a)                                  a Default described in Section 7.01(a)
occurs and is continuing, or

 

(b)                                 a Default described in Section 7.01(f) or an
Event of Default  (other than an Event of Default described in Section 7.01(a))
occurs and is continuing and delivery by the Administrative Agent to BRW of a
notice (a “Blockage Notice”) of such Default or Event of Default (it being
understood that (x) the Administrative Agent may not deliver a subsequent
Blockage Notice unless and until at least 360 consecutive days shall have
elapsed since the day of delivery of the immediately prior Blockage Notice and
(y) no such Default or Event of Default that existed or was continuing on the
date of delivery of any Blockage Notice shall be, or be made, the basis of a
subsequent Blockage Notice unless such Default or Event of Default shall have
been waived for a period of not less than 180 consecutive days);

 

provided, however, that a Blocking Event shall cease to occur upon the earlier
of:

 

(i)                                     the date upon which the Default or Event
of Default giving rise to a Blocking Event described in clause (a) or (b) above
is cured or waived or shall have ceased to exist, or

 

(ii)                                  in the case of a Blocking Event described
in clause (b) above, 179 consecutive days having passed after the Blockage
Notice is received by BRW.

 

“BNY” has the meaning specified in the recital of parties to this Agreement.

 

“BofA Credit Agreement” means the 364-Day Credit Agreement dated as of
September 27, 1999 among BRW, as borrower, the lenders party thereto, CUSA, as
administrative agent, Bank of America, as syndication agent, and SSBI and BAS,
as joint lead arrangers and joint book managers.

 

7

--------------------------------------------------------------------------------


 

 “Borrower” and “Borrowers” have the meaning specified in the recital of parties
to this Agreement.

 

“Borrower’s Account” means (a) an account maintained by BRW with Citibank at its
office at 399 Park Avenue, New York, New York 10043, or (b) such other account
as BRW shall specify in writing to the Administrative Agent.

 

“Borrowing” means a Term A Borrowing, a Term B Borrowing, a Term C Borrowing, a
Revolving Credit Borrowing or a Swing Line Borrowing.

 

“BRW” has the meaning specified in the recital of parties to this Agreement.

 

“BRW Administrative Expenses” means all administrative expenses incurred by BRW
in the ordinary course of business, including, without limitation, those related
to compensation arrangements, litigation, insurance, taxes (federal, state and
local), health and welfare, office supplies, contractual obligations, travel,
director’s fees paid to and expenses of BRW’s Board of Directors and payments to
investment banks, advisors and consultants.

 

“BRW Cash Management System” has the meaning set forth in Section 5.01(r).

 

“BRW Group” means BRW and its Subsidiaries other than the BCI Group.

 

“BRW Guaranty” has the meaning specified in Section 6.01.

 

“BRW Sale Arrangements” means the arrangements under the Sellers’ Parent
Guaranty, the APTIS Software Agreement, the Intellectual Property Rights
Assignment Agreement, the Transition Services Agreement and the Intercompany
Agreements, in each case as defined in the BCSI Sale Agreement.

 

 “BRW 7¼% Notes” means the BRW $50 Million 7¼% Notes due June 15, 2023.

 

“BRW Subsidiary Guaranty” has the meaning specified in Section 3.01(a)(iii).

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

 

“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, (a) all expenditures made, directly or indirectly, by such Person
or any of its Subsidiaries during such period for equipment, fixed assets, real
property or improvements, or for replacements or substitutions therefor or
additions thereto, that have been or should be, in accordance with GAAP,
reflected as additions to property, plant or equipment on a Consolidated balance
sheet of such Person, plus (b) the aggregate principal amount of all Obligations
under Capitalized Leases assumed or incurred in connection with any such
expenditures.  For purposes of this definition, the purchase

 

8

--------------------------------------------------------------------------------


 

price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount of such purchase price less
the credit granted by the seller of such equipment for the equipment being
traded in at such time or the amount of such proceeds, as the case may be.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Equivalents” means any of the following, to the extent owned by BRW or any
of its Subsidiaries (including BCI and its Subsidiaries) free and clear of all
Liens other than Liens created under the Collateral Documents and having a
maturity of not greater than 90 days from the date of acquisition thereof:

 

(a) readily marketable direct obligations of the Government of the United States
or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the Government of the United States,

 

(b) insured certificates of deposit of or time deposits with any commercial bank
that is a Lender Party or a member of the Federal Reserve System, issues (or the
parent of which issues) commercial paper rated as described in clause (c) below,
is organized under the laws of the United States or any State thereof and has
combined capital and surplus of at least $1 billion,

 

(c) commercial paper issued by any corporation organized under the laws of any
State of the United States and rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or “A-1” (or the then equivalent grade) by S&P’s, or

 

(d) Investments in money market funds registered under the Investment Company
Act of 1940, as amended, that satisfy the requirements of Rule 2a-7 of such Act.

 

“CBT” means Cincinnati Bell Telephone Company, an Ohio corporation.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Certificate of Designation” means the certificate of designation for the BCI
Exchangeable Preferred Stock, as amended in accordance with the terms of this
Agreement.

 

9

--------------------------------------------------------------------------------


 

“CFC” means a “controlled foreign corporation” under Section 957 of the Internal
Revenue Code of 1968, as amended from time to time.

 

“Change of Control” means the occurrence of any of the following:  (a) any
Person or two or more Persons acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of Voting Interests of BRW (or other securities convertible into such Voting
Interests) representing 20% or more of the combined voting power of all Voting
Interests of BRW; or (b) during any period of up to 24 consecutive months,
commencing before or after the date of this Agreement, individuals who at the
beginning of such 24-month period were, or who were nominated by individuals who
were, directors of BRW shall cease for any reason to constitute a majority of
the board of directors of BRW; or (c) any Person or two or more Persons acting
in concert shall have acquired by contract or otherwise, or shall have entered
into a contract or arrangement that, upon consummation, will result in its or
their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of BRW; or (d) prior to
the Part II Effective Date, BRW shall cease to own 100% of the Equity Interests
in BCSI or BCI (other than in connection with a sale or other disposition of
assets of BCI and its Subsidiaries pursuant to Section 5.02(e)(ix) and, in the
case of BCI, the BCI Exchangeable Preferred Stock); or (e) any “change of
control” as defined in the BRW 7¼% Notes or in the Oak Hill Indenture or in the
Junior Notes.

 

 “Citibank” means Citibank, N.A., a national banking association.

 

“Co-Arrangers” has the meaning specified in the recital of parties to this
Agreement.

 

“Co-Documentation Agents” has the meaning specified in the recital of parties to
this Agreement.

 

“Collateral” means all “Collateral” referred to in the Collateral Documents and
all other property that is or is intended to be subject to any Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Account” has the meaning specified in the Security Agreements.

 

“Collateral Documents” means, collectively, the Shared Collateral Security
Agreement, the Non-Shared Collateral Security Agreement, the Collateral Trust
Agreement and any other agreement that creates or purports to create a Lien in
favor of the Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Trust Agreement” means the Second Amendment and Restatement of the
Collateral Trust Agreement dated as of the date hereof by and between BRW and
Wilmington Trust Company, and John M. Beeson, as collateral trustees, as amended
from time to time in accordance with its terms.

 

10

--------------------------------------------------------------------------------


 

“Commitment” means a Term A Commitment, a Term B Commitment, a Term C
Commitment, a Revolving Credit Commitment or a Letter of Credit Commitment.

 

“Company” has the meaning specified in the Preliminary Statements.

 

“Confidential Information” means all information, including material nonpublic
information within the meaning of Regulation FD promulgated by the Securities
and Exchange Commission, received from the Borrowers relating to the Borrowers
or their respective businesses, other than any such information that is
available to any Agent or any Lender Party on a nonconfidential basis prior to
disclosure by the Borrowers; provided that, in case of information received from
the Borrowers after the date hereof, such information is clearly identified at
the time of delivery as confidential.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated EBITDA” means, with respect to any Person for any period, the sum
of (a) net income (or net loss) of such Person and its Subsidiaries, plus (b)
the sum of the following expenses that have been deducted from the determination
of consolidated net income of such Person and its Subsidiaries for such period:

 

(i)                                                       all Consolidated
Interest Expense (including, for purposes of this definition only, all interest
and payment Obligations in respect of Debt referred to in clause (h) of the
definition of “Debt” herein) plus, to the extent deducted in the computation of
Consolidated Interest Expense under clause (C) or (D) of the definition thereof,
all interest not payable in cash and any amortization of financing fees or other
charges or expenses incurred in connection with the issuance of any Debt or
preferred stock or the obtaining of any amendment, waiver or other modification
in respect of any Debt or preferred stock, minus, to the extent added in the
computation of Consolidated Interest Expense under clause (e) of the definition
thereof, dividends paid in cash in respect of preferred stock, in each case of
such Person and its Subsidiaries for such period,

 

(ii)                                                    income tax expense of
such Person and its Subsidiaries for such period,

 

(iii)                                                 all depreciation expense
of such Person and its Subsidiaries for such period,

 

(iv)                                                without duplication of
clause (i) above, all amortization expense of such Person and its Subsidiaries
for such period,

 

(v)                                                   (A) all non-cash and
non-recurring cash charges deducted in determining the consolidated net income
of such Person and its Subsidiaries for such period in an amount not to exceed
$100,000,000 in the aggregate for the four consecutive fiscal quarters ended on
or immediately prior to the date of determination, and (B) all

 

11

--------------------------------------------------------------------------------


 

extraordinary losses deducted in determining the consolidated net income of such
Person and its Subsidiaries for such period (provided that any cash payment made
with respect to any such non-cash charge shall be subtracted in computing
Consolidated EBITDA during the period in which such cash payment is made) less
(C) all extraordinary gains and non-cash or non-recurring gains added in
determining the consolidated net income of such Person and its Subsidiaries for
such period, in each case determined in accordance with GAAP for such period,

 

(vi)                                                minority interest expense
(income),

 

(vii)                                             non-cash losses for such
period not to exceed $200,000,000 (in aggregate for all impacted periods) and
cash losses for such period not to exceed $100,000,000 (in aggregate for all
impacted periods), in each case, resulting from the 2001 Restructuring and
deducted in determining the consolidated net income of BRW in the first quarter
of Fiscal Year 2002 and all other quarters impacted as a result of the 2001
Restructuring,

 

(viii)                                          all charges taken in accordance
with SFAS 142,

 

(ix)                                                  all charges taken in
accordance with SFAS 144 (A) as of December 31, 2002 or (B) in an aggregate
amount not to exceed $50,000,000 for all such charges taken in any consecutive
four fiscal-quarter period commencing after December 31, 2002, and

 

(x)                                                     all non-cash amounts
deducted from net income due to the initial recording of any expense item in
respect of an obligation classified as a debt obligation under FASB
Interpretation No. 45 (it being understood that all subsequent non-cash
adjustments to such amount shall, as applicable, be added to ordeducted from
Consolidated EBITDA).

 

Consolidated EBITDA of BRW and its Subsidiaries shall be computed to exclude all
income (including interest income), loss and other effects of BCI and its
Subsidiaries on the financial statements of BRW and its Subsidiaries, except
that interest expense of BCI and its Subsidiaries in respect of the Advances
shall be included in the computation of Consolidated EBITDA (it being understood
that the foregoing is not intended to require any adjustments to exclude the
results for BRW and its Subsidiaries in respect of operating transactions
between BRW and its Subsidiaries and BCI and its Subsidiaries).  It is
understood and agreed that, using calculations based on the interim financial
statements that have been delivered to the Lenders, Consolidated EBITDA of BRW
and its Subsidiaries for the fiscal quarter ended March 31, 2002 was
$127,600,000, Consolidated EBITDA of BRW and its Subsidiaries for the fiscal
quarter ended June 30, 2002 was $134,500,000 and Consolidated EBITDA of BRW and
its Subsidiaries for the fiscal quarter ended September 30, 2002 was
$137,700,000.

 

12

--------------------------------------------------------------------------------


 

“Consolidated Interest Expense” means, with respect to any Person for any
period, the interest expense paid or payable on all Debt (excluding all
indebtedness and payment Obligations referred to in clauses (g) and (h) of the
definition of “Debt” herein, other than the BCI Exchangeable Preferred Stock) of
such Person and its Subsidiaries for such period, determined on a Consolidated
basis and in accordance with GAAP, including, without limitation, (a) in the
case of the Borrowers, (i) interest expense paid or payable in respect of Debt
resulting from Advances and (ii) all fees paid or payable pursuant to
Section 2.08(a), (b) the interest component of all Obligations in respect of
Capitalized Leases, (c) commissions, discounts and other fees and charges paid
or payable in connection with letters of credit (including, without limitation,
the Letters of Credit), (d) the net payment, if any, paid or payable in
connection with Hedge Agreements less the net credit, if any, received in
connection with Hedge Agreements, and (e) dividends paid in cash in respect of
preferred stock, but excluding (A) any amortization of original issue discount,
(B) the interest portion of any deferred payment obligation, (C) any other
interest not payable in cash, (D) any amortization of financing fees or other
charges or expenses incurred in connection with the issuance of any Debt or
preferred stock or the obtaining of any amendment, waiver or other modification
in respect of any Debt or preferred stock, (E) to the extent included in
“interest expense” in accordance with GAAP, any penalties paid or payable in
connection with the prepayment of any Debt and (F) all non-cash interest expense
due to the initial recording of any expense item in respect of an obligation
classified as a debt obligation under FASB Interpretation No. 45 and all
subsequent non-cash adjustments to such amount.  It is understood and agreed
that, using calculations based on the interim financial statements that have
been delivered to the Lenders, Consolidated Interest Expense of BRW and its
Subsidiaries for the fiscal quarter ended March 31, 2002 was $31,800,000,
Consolidated Interest Expense of BRW and its Subsidiaries for the fiscal quarter
ended June 30, 2002 was $32,500,000 and Consolidated Interest Expense of BRW and
its Subsidiaries for the fiscal quarter ended September 30, 2002 was
$32,600,000.

 

“Consultant” has the meaning specified in Section 5.01(j)(I)(3)(f).

 

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain revolving credit or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary

 

13

--------------------------------------------------------------------------------


 

obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such Person may be liable pursuant
to the terms of the instrument evidencing such Contingent Obligation) or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder), as determined
by such Person in good faith.

 

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.

 

“Convertible Certificate of Designation” means the certificate of designation
for the Convertible Preferred Stock, as amended in accordance with the terms of
this Agreement.

 

“Convertible Preferred Stock” means the 6¾% Cumulative Convertible Preferred
Stock of BRW.

 

“CSFB” has the meaning specified in the recital of parties to this Agreement.

 

“CSFB Fee Letter” means the confidential fee letter, dated May 21, 2001, from
CSFB to the Borrowers.

 

“CUSA” has the meaning specified in the recital of parties to this Agreement.

 

“Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all indebtedness of such Person for borrowed money,
(b) all Obligations of such Person for the deferred purchase price of property
or services (other than trade payables not overdue by more than 60 days incurred
in the ordinary course of such Person’s business), (c) all Obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all Obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Obligations of such Person as lessee under Capitalized
Leases, (f) all Obligations of such Person under acceptance, letter of credit or
similar facilities, (g) all Obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Equity Interests
in such Person or any other Person or any warrants, rights or options to acquire
such capital stock, valued, in the case of Redeemable Preferred Interests, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends, (h) all Obligations of such Person in respect of Hedge
Agreements, valued at the Agreement Value thereof, (i) all Contingent
Obligations of such Person and (j) all indebtedness and other payment
Obligations referred to in clauses (a) through (i) above of another Person
secured by (or for which the

 

14

--------------------------------------------------------------------------------


 

holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness or other payment
Obligations; provided that for purposes of calculating the financial ratios set
forth in the financial covenants in Section 5.04, the definition of Debt shall
not include contingent obligations under the Sellers’ Parent Guaranty (as
defined in the BCSI Sale Agreement) or any other similar guaranty by BRW of
obligations of BCI and its Subsidiaries under a sale agreement entered into
pursuant to Section 5.02(e)(ix) in lieu of the BCSI Sale Agreement until either
a claim is made thereunder (unless the obligation underlying such claim is paid
by BCI or its Subsidiaries or the total amount of such obligation is being
disputed in good faith by BCI or its Subsidiaries) or BCI has defaulted on its
obligations with respect to the BCSI Sale Agreement or such other sale agreement
entered into in lieu of the BCSI Sale Agreement.

 

“Debt/EBITDA Ratio” means, at any date of determination, the ratio of
Consolidated Debt of BRW and its Subsidiaries (excluding all indebtedness and
payment Obligations referred to in clauses (g) and (h) of the definition of
“Debt” herein) as at such date of determination to Consolidated EBITDA of BRW
and its Subsidiaries for the period of four consecutive fiscal quarters of BRW
ended on or immediately prior to such date.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Default Termination Notice” has the meaning specified in Section 2.01(d).

 

“Defaulted Advance” means, with respect to any Lender Party at any time, the
portion of any Advance required to be made by such Lender Party to any Borrower
pursuant to Section 2.01 or 2.02 at or prior to such time that has not been made
by such Lender Party or by the Administrative Agent for the account of such
Lender Party pursuant to Section 2.02(e) as of such time.  In the event that a
portion of a Defaulted Advance shall be deemed made pursuant to Section 2.15(a),
the remaining portion of such Defaulted Advance shall be considered a Defaulted
Advance originally required to be made pursuant to Section 2.01 on the same date
as the Defaulted Advance so deemed made in part.

 

“Defaulted Amount” means, with respect to any Lender Party at any time, any
amount required to be paid by such Lender Party to any Agent or any other Lender
Party hereunder or under any other Loan Document at or prior to such time that
has not been so paid as of such time, including, without limitation, any amount
required to be paid by such Lender Party to (a) any Swing Line Bank pursuant to
Section 2.02(b) to purchase a portion of a Swing Line Advance made by such Swing
Line Bank, (b) any Issuing Bank pursuant to Section 2.03(c) to purchase a
portion of a Letter of Credit Advance made by such Issuing Bank, (c) the
Administrative Agent pursuant to Section 2.02(e) to reimburse the Administrative
Agent for the amount of any Advance made by the Administrative Agent for the
account of such Lender Party, (d) any other Lender Party pursuant to

 

15

--------------------------------------------------------------------------------


 

Section 2.13 to purchase any participation in Advances owing to such other
Lender Party and (e) any Agent or any Issuing Bank pursuant to Section 8.05 to
reimburse such Agent or such Issuing Bank for such Lender Party’s ratable share
of any amount required to be paid by the Lender Parties to such Agent or such
Issuing Bank as provided therein.  In the event that a portion of a Defaulted
Amount shall be deemed paid pursuant to Section 2.15(b), the remaining portion
of such Defaulted Amount shall be considered a Defaulted Amount originally
required to be paid hereunder or under any other Loan Document on the same date
as the Defaulted Amount so deemed paid in part.

 

“Defaulting Lender” means, at any time, any Lender Party that, at such time,
(a) owes a Defaulted Advance or a Defaulted Amount or (b) shall take any action
or be the subject of any action or proceeding of a type described in
Section 7.01(f).  For purposes of Section 9.01(a) and (b) only, the definition
of Defaulting Lender shall not include any Lender that is a Disputing Lender.

 

“Deferred Revenue” means, at any date for any Person, amounts appearing as a
liability on the financial statements of such Person and its Subsidiaries as
prepared according to GAAP classified as deferred revenue to the extent of cash
received in connection therewith.

 

“Disputing Lender” shall mean any Lender that becomes a Defaulting Lender
because such Lender in good faith has determined that the conditions precedent
to funding the applicable Advance set forth in Section 3.02 of this Agreement
have not been satisfied.

 

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrowers and
the Administrative Agent.

 

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

 

“Effective Date” has the meaning specified in Section 3.01(I).

 

“Eligible Assignee” means (a) with respect to any Facility (other than the
Letter of Credit Facility), (i) a Lender; (ii) an Affiliate or an Approved Fund
of a Lender; or (iii) any other Person approved by the Administrative Agent and,
so long as no Default has occurred and is continuing at the time any assignment
is effected pursuant to Section 9.07, BRW, such approval not to be unreasonably
withheld or delayed and, in the case of BRW, such approval to be deemed to have
been given if no objection thereto is received by the Administrative Agent and
the assigning Lender within two Business Days after the date on which notice of
the proposed assignment is sent to BRW; and (b) with respect to the Letter of
Credit Facility, a Person that is an Eligible Assignee under clause (a) of this
definition and is a commercial bank organized under the laws of the United
States of America or any state thereof;  provided, however, that neither any
Loan Party

 

16

--------------------------------------------------------------------------------


 

nor any Affiliate of a Loan Party shall qualify as an Eligible Assignee under
this definition.

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any applicable Federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction, decree or judicial interpretation relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

 “Equity Interests” means, with respect to any Person, shares of capital stock
of (or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of  Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably

 

17

--------------------------------------------------------------------------------


 

expected to occur with respect to such Plan within the following 30 days; (b)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA); (d)
the incurrence by any Loan Party or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to any Plan; (e) the conditions for imposition of
a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (f) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (g) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, such Plan.

 

“Escrow Agreements” means each of the Escrow Agreement (Cranberry Adjustment),
the Escrow Agreement (Closing Adjustment Receivables), the Escrow Agreement
(Second Stage Closing) and the Escrow Agreement (Working Capital/Indemnity), in
each case as defined in the BCSI Sale Agreement.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrowers and the Administrative Agent.

 

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) obtained by dividing
(a) the rate per annum appearing on Telerate Page 3750 (or any successor page)
as the London interbank offered rate for deposits in U.S. dollars at 11:00 A.M.
(London time) two Business Days before the first day of such Interest Period for
a period equal to such Interest Period (provided that, if for any reason such
rate is not available, the term “Eurodollar Rate” shall mean, for any Interest
Period for all Eurodollar Rate Advances comprising part of the same Borrowing,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBO Page as the London interbank offered rate for
deposits in Dollars at approximately 11:00 A.M. (London time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period; provided, however, if more than one rate is specified on
Reuters Screen LIBO Page, the applicable rate shall be the arithmetic mean of
all such rates) by (b) a percentage equal to 100% minus the Eurodollar Rate
Reserve Percentage for such Interest Period.

 

18

--------------------------------------------------------------------------------


 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

 

“Events of Default” has the meaning specified in Section 7.01.

 

“Excess Cash Flow” means, for any period (without duplication),

 

(a)                                  the sum of:

 

(i)                                     Consolidated net income (or loss) of BRW
and its Subsidiaries for such period adjusted to exclude any cash gains
attributable to any transaction that requires prepayment of Term Advances
pursuant to Section 2.06(b); plus

 

(ii)                                  the aggregate amount of depreciation,
amortization and all other non-cash charges deducted in arriving at such
Consolidated net income (or loss); plus

 

(iii)                               the sum of (i) the amount, if any, by which
Net Working Capital decreased plus (ii) the net amount, if any, by which
Deferred Revenues of BRW and its Subsidiaries increased; minus

 

(b)                                 the sum of:

 

(i)                                     the sum of (A) the aggregate amount of
all non-cash credits included in arriving at such Consolidated net income (or
loss) plus (B) the amount, if any, by which Net Working Capital increased plus
(c) the net amount, if any, by which Deferred Revenues of BRW and its
Subsidiaries decreased; plus

 

(ii)                                  the sum of (A) the aggregate amount of
Capital Expenditures of BRW and its Subsidiaries paid in cash during such period
to the extent permitted by this Agreement (except to the extent attributable to
the incurrence of Obligations under Capitalized Leases or otherwise financed by
long term Debt or with funds that would have constituted Net

 

19

--------------------------------------------------------------------------------


 

Cash Proceeds) plus (B) cash consideration paid during such fiscal year by BRW
and its Subsidiaries to make acquisitions or other capital investments (except
to the extent financed by incurring long-term Debt or with funds that would
otherwise have constituted Net Cash Proceeds) plus (C) the net amount of cash
used by BRW and its Subsidiaries in Permitted BCI Transactions during such
Fiscal Year (except to the extent financed with Advances under the Revolving
Credit Facility or by incurring long-term Debt); plus

 

(iii)                               the aggregate amount of all regularly
scheduled principal payments of Funded Debt made during such period; plus

 

(iv)                              the aggregate principal amount of all optional
prepayments of Term Advances made during such period pursuant to
Section 2.06(a); plus

 

(v)                                 the aggregate principal amount of all cash
payments or prepayments of the Revolving Credit Advances that permanently reduce
the Revolving Credit Commitments.

 

 “Excluded Entities” means CBT, Wireless LLC and the Mutual Subsidiaries.

 

“Excluded Equity Agreements” means the (i) Operating Agreement of Wireless LLC
between AT&T Wireless PCS Inc. and Wireless Co., dated as of December 31, 1998
and (ii) Network Membership License Agreement between AT&T Corp. and its
affiliated companies, including AT&T Wireless Services, Inc., and Wireless LCC,
dated as of February 4, 1998, as amended as of April 16, 1999.

 

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements.

 

 “Existing Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately before giving effect to the consummation of the Transaction.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including, without
limitation, tax refunds, pension plan reversions, proceeds of insurance
(including, without limitation, any key man life insurance but excluding
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), condemnation awards (and payments in
lieu thereof), indemnity payments and any purchase price adjustment received in
connection with any purchase agreement; provided, however, that an Extraordinary
Receipt shall not include cash receipts received from proceeds of insurance,
condemnation awards (or payments in lieu thereof) or indemnity payments to the
extent that such proceeds, awards or payments (A) in respect of loss or damage
to equipment, fixed assets or real property are applied (or in respect of which
expenditures were previously incurred) to replace or repair the equipment, fixed
assets or real property in respect of which such proceeds were received in
accordance with the terms of the Loan

 

20

--------------------------------------------------------------------------------


 

Documents, so long as the applicable Borrower or its Subsidiaries have entered
into a legal, valid and binding agreement with respect thereto within 12 months
after the occurrence of such damage or loss and with a closing thereunder and
application of such proceeds within 6 months thereafter or (B) are received by
any Person in respect of any third party claim against such Person and applied
to pay (or to reimburse such Person for its prior payment of) such claim and the
costs and expenses of such Person with respect thereto.

 

“Facilities Period” means the period commencing on the Effective Date and ending
December 29, 2007.

 

“Facility” means the Term A Facility, the Term B Facility, the Term C Facility,
the Revolving Credit Facility, the Swing Line Facility or the Letter of Credit
Facility.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fee Letters” means collectively, (i) the fee letter dated as of October 20,
1999 between BRW and the Agents, (ii) the fee letter dated as of January 27,
2003 between BRW, SSBI and the Administrative Agent, and (iii) the fee letter
dated as of January 27, 2003 between BRW and BAS.

 

“Final Maturity Date” means, (i) in the case of the Term A Facility, the earlier
of November 9, 2004 and the date of termination in whole of the Term A
Commitments pursuant to Section 2.05 or 7.01, (ii) in the case of the Term B
Facility, the earlier of December 30, 2006 and the date of termination in whole
of the Term B Commitments pursuant to Section 2.05 or 7.01, and (iii) in the
case of the Term C Facility, the earlier of June 29, 2007 and the date of
termination in whole of the Term C Commitments pursuant to Section 2.05 or 7.01.

 

“Fiscal Year” means a fiscal year of BRW and its Consolidated Subsidiaries
ending on December 31 in any calendar year.

 

“Foreign Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction other than the United States or any State thereof or the District
of Columbia.

 

“FTI” means FTI Consulting, Inc.

 

21

--------------------------------------------------------------------------------


 

“FTI Report” means the report provided by FTI and posted to the BRW IntraLinks
website by the Administrative Agent on January 28, 2003 and distributed to the
Lenders at the bank meeting with BRW held on the same date.

 

“Funded Debt” of any Person means Debt in respect of the Advances, in the case
of the Borrowers, and all other Debt of such Person that by its terms matures
more than one year after the date of determination or matures within one year
from such date but is renewable or extendible, at the option of such Person, to
a date more than one year after such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year after such date.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Goldman” has the meaning specified in the Preliminary Statements.

 

 “Granting Lender” has the meaning specified in Section 9.07(j).

 

“Guaranties” means the BRW Guaranty and the Subsidiary Guaranties.

 

“Guarantors” means BRW and the Subsidiary Guarantors.

 

“Guaranty Supplement” has the meaning specified in the Subsidiary Guaranties.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

 

“Hedge Bank” means any Lender Party or an Affiliate of a Lender Party in its
capacity as a party to a Secured Hedge Agreement.

 

 “Indemnified Party” has the meaning specified in Section 9.04(b).

 

 “Index Debt” means long-term senior unsecured Debt of BRW that is not
guaranteed or otherwise credit enhanced.

 

“Information Materials” means the Amendment Package dated as of January 2003,
and the other information materials (other than the FTI Report) reviewed by BRW
and posted to the BRW IntraLinks website by the Administrative Agent on January
28, 2003 and distributed to the Lenders at the bank meeting with BRW held on the
same date and used by the Arrangers in connection with the seeking of approvals
of the amendments effected by this Agreement.

 

22

--------------------------------------------------------------------------------


 

 “Initial Issuing Banks”, “Initial Lender Parties” and “Initial Lenders” each
has the meaning specified in the recital of parties to this Agreement.

 

“Interest Coverage Ratio” means, at any date of determination, the ratio of
(a) Consolidated EBITDA to (b) Consolidated Interest Expense, in each case, of
or by BRW and its Subsidiaries during the four consecutive fiscal quarters most
recently ended for which financial statements are required to be delivered to
the Lender Parties pursuant to Section 5.03(b) or (c), as the case may be.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
either Borrower pursuant to the provisions below and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by such
Borrower pursuant to the provisions below.  The duration of each such Interest
Period shall be one, two, three or six months, and, subject to clause (c) of
this definition, nine or twelve months as such Borrower may, upon notice
received by the Administrative Agent not later than 11:00 A.M. (New York City
time) on the third Business Day prior to the first day of such Interest Period,
select; provided, however, that:

 

(a)                                  such Borrower may not select any Interest
Period with respect to any Eurodollar Rate Advance under a Facility that ends
after any principal repayment installment date for such Facility unless, after
giving effect to such selection, the aggregate principal amount of Base Rate
Advances and of Eurodollar Rate Advances having Interest Periods that end on or
prior to such principal repayment installment date for such Facility shall be at
least equal to the aggregate principal amount of Advances under such Facility
due and payable on or prior to such date;

 

(b)                                 Interest Periods commencing on the same date
for Eurodollar Rate Advances comprising part of the same Borrowing shall be of
the same duration;

 

(c)                                  no Borrower shall be entitled to select an
Interest Period having a duration of nine or twelve months unless, by 3:00 P.M.
(New York City time) on the third Business Day prior to the first day of such
Interest Period, each of the Appropriate Lenders notifies the Administrative
Agent that such Lender Party will be providing funding for such Borrowing with
such Interest Period (the failure of any of the Appropriate Lenders to so
respond by such time being deemed for all purposes of this Agreement as an
objection by such Lender Party to the requested duration of such Interest
Period); provided that if any of the Appropriate Lenders objects (or is deemed
to have objected) to the requested duration of such Interest Period, the
duration of the Interest Period for such Borrowing shall be one, two, three or
six months, as specified by such Borrower

 

23

--------------------------------------------------------------------------------


 

in the applicable Notice of Borrowing or notice of Conversion as the desired
alternative to the requested Interest Period of nine or twelve months therefor;

 

(d)                                 whenever the last day of any Interest Period
would otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day,
provided, however, that, if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day; and

 

(e)                                  whenever the first day of any Interest
Period occurs on a day of an initial calendar month for which there is no
numerically corresponding day in the calendar month that succeeds such initial
calendar month by the number of months equal to the number of months in such
Interest Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation and any arrangement pursuant to
which the investor incurs Debt of the types referred to in clause (i) or (j) of
the definition of “Debt” in respect of such Person.

 

“Investment Grade Date” means the first day on which the ratings established by
both S&P and Moody’s for the Index Debt are, respectively, BBB- or better and
Baa3 or better.

 

“IRU” means an indefeasible right to use fiber or telecommunications capacity.

 

“Issuing Banks” means each Initial Issuing Bank and any other Revolving Credit
Lender approved as an Issuing Bank by the Administrative Agent and the Borrowers
and any Eligible Assignee to which a Letter of Credit Commitment hereunder has
been assigned pursuant to Section 9.07 so long as each such Revolving Credit
Lender or each such Eligible Assignee expressly agrees to perform in accordance
with their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as an Issuing Bank and notifies the
Administrative Agent of its Applicable Lending Office and the amount of its
Letter of Credit Commitment (which information shall be recorded by the
Administrative Agent in the Register), for so long as such Initial Issuing Bank,
Revolving Credit Lender or Eligible Assignee, as the case may be, shall have a
Letter of Credit Commitment.

 

 “June BCSI  Agreement” means the First Amended and Restated Credit Agreement,
as amended, among BCSI, as borrower, the lenders party thereto,

 

24

--------------------------------------------------------------------------------


 

NationsBank, N.A., as administrative agent, Credit Suisse First Boston, TD
Securities (USA), Inc. and Export Development Corporation, as co-syndication
agents and BAS as sole lead arranger and sole book runner.

 

 “Junior Notes” has the meaning specified in the Preliminary Statements.

 

“Junior Notes Documents” means the Junior Notes, the Junior Notes Indenture, the
Purchase Agreement, the Warrants, the Warrant Agreement and any other
agreements, indentures and instruments pursuant to which the Junior Notes or the
Warrants are issued.

 

“Junior Notes Indenture” has the meaning specified in the Preliminary
Statements.

 

“L/C Cash Collateral Account” has the meaning specified in the Security
Agreements.

 

“L/C Related Documents” has the meaning specified in Section 2.04(d)(ii).

 

“Lender Party” means any Lender, any Issuing Bank or any Swing Line Bank.

 

“Lenders” means the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 9.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

 

“Letter of Credit Advance” means an advance made by any Issuing Bank or any
Revolving Credit Lender pursuant to Section 2.03(c).

 

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

 

“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Issuing Bank
has entered into one or more Assignment and Acceptances, set forth for such
Issuing Bank in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Issuing Bank’s “Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.

 

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time and (b) $20,000,000, as such amount may be reduced at or prior to such
time pursuant to Section 2.05.

 

“Letters of Credit” has the meaning specified in Section 2.01(d).

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien

 

25

--------------------------------------------------------------------------------


 

or retained security title of a conditional vendor and any easement, right of
way or other encumbrance on title to real property.

 

“Loan Documents” means (a) for purposes of this Agreement and the Notes and any
amendment, supplement or modification hereof or thereof, (i) this Agreement,
(ii) the Notes, (iii) the Guaranties, (iv) the Collateral Documents, (v) the Fee
Letters and the CSFB Fee Letter, and (vi) each Letter of Credit Agreement and
(b) for purposes of the Guaranties and the Collateral Documents and for all
other purposes other than for purposes of this Agreement and the Notes, (i) this
Agreement, (ii) the Notes, (iii) the Guaranties, (iv) the Collateral Documents,
(v) the Fee Letters and the CSFB Fee Letter, (vi) each Letter of Credit
Agreement, and (vii) each Secured Hedge Agreement, in each case as amended.

 

“Loan Parties” means the Borrowers and each of the Guarantors.

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Change” means any material adverse change in the business,
assets, condition (financial or otherwise), operations, or prospects of BRW and
its Subsidiaries, taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, condition (financial or otherwise), operations or prospects of BRW and
its Subsidiaries, taken as a whole, (b) the rights and remedies of any Agent or
any Lender Party under any Transaction Document or (c) the ability of BRW or any
of its Subsidiaries to perform its material Obligations under the Related
Documents and its Obligations under the Loan Documents to which it is or is to
be a party.

 

“Material Contract” means with respect to any Person, each contract or other
arrangement to which such Person is a party for which breach, nonperformance,
cancellation or failure to renew could be expected to have a Material Adverse
Effect.

 

“Minimum Liquidity” means the sum of (i) collected cash balances and Cash
Equivalents of BRW and its Subsidiaries and (ii) the amount available to be
drawn under the Revolving Credit Facility.

 

“Moody’s” means Moody’s Investors Service Inc.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA

 

26

--------------------------------------------------------------------------------


 

Affiliate could have liability under Section 4064 or 4069 of ERISA in the event
such plan has been or were to be terminated.

 

“Mutual Subsidiaries” means Mutual Signal Holding Corporation, Mutual Signal
Corporation, Mutual Signal Corporation of Michigan and MSM Associates Limited
Partnership.

 

“Net Cash Proceeds” means, with respect to any sale, lease, transfer or other
disposition of any asset or the incurrence or issuance of any Debt or the sale
or issuance of any Equity Interests (including, without limitation, any capital
contribution) by any Person, or any Extraordinary Receipt received by or paid to
or for the account of any Person, the aggregate amount of cash received from
time to time (whether as initial consideration or through payment or disposition
of deferred consideration) by or on behalf of such Person in connection with
such transaction after deducting therefrom only (without duplication):

 

(a) reasonable and customary brokerage commissions, underwriting fees and
discounts, legal fees, finder’s fees and other similar fees and commissions;

 

(b) the amount of taxes payable in connection with or as a result of such
transaction;

 

(c) the amount of any Debt secured by a Lien on such asset that, by the terms of
the agreement or instrument governing such Debt, is required to be repaid upon
such disposition; and

 

(d) in the case of any sale, lease, transfer or other disposition of any
property or asset, the amount required to be reserved, in accordance with GAAP
as in effect on the date on which the Net Cash Proceeds from such sale, lease,
transfer or other disposition are determined, and so reserved, against
liabilities under indemnification obligations, pension and other post-employment
benefit liabilities or other similar contingent liabilities associated with the
property and assets subject to such sale, lease, transfer or other disposition
that are required to be so provided for under the terms of the documentation for
such sale, lease, transfer or other disposition;

 

in each case to the extent, but only to the extent, that the amounts so deducted
are properly attributable to such transaction or to the property or asset that
is the subject thereof and (i) in the case of clauses (a) and (c) of this
definition, are actually paid substantially contemporaneously with the receipt
of such cash to a Person that is not an Affiliate of such Person or any of the
Loan Parties or of any Affiliate of any of the Loan Parties and (ii) in the case
of clauses (b) and (d) of this definition, are actually paid substantially
contemporaneously with the receipt of such cash to a Person that is not an
Affiliate of such Person or any of the Loan Parties or any Affiliate of any of
the Loan Parties or, so long as such Person is not otherwise indemnified
therefor, are reserved for in accordance with GAAP at the time of receipt of
such cash, based upon such Person’s reasonable estimate of such taxes or
contingent liabilities, as the case may be (as

 

27

--------------------------------------------------------------------------------


 

determined reasonably and in good faith by the treasurer or chief financial
officer of such Person); provided, however, that if, at the time such taxes or
such contingent liabilities are actually paid or otherwise satisfied, the amount
of the reserve therefor exceeds the amount paid or otherwise satisfied, then the
Borrowers shall reduce the Commitments in accordance with the terms of Section
2.05(b), and shall prepay the outstanding Advances in accordance with the terms
of Section 2.06(b)(ii) and (iii), in an amount equal to the amount of such
excess reserve.

 

 “Net Working Capital” means, at any date, (a) the consolidated current assets
of BRW and its Subsidiaries as of such date (excluding cash and cash
equivalents) minus (b) the consolidated current liabilities of BRW and its
Subsidiaries as of such date (excluding current liabilities in respect of Debt).

 

“New Notes” means (i) Subordinated Debt of BRW evidenced by the Subordinated
Debt Documents, (ii) Senior Notes and (iii) the Junior Notes.

 

 “Non-Shared Collateral Security Agreement” has the meaning specified in
Section 3.01(a)(ii).

 

“Note” means a Term A Note, a Term B Note, a Term C Note or a Revolving Credit
Note.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of Issuance” has the meaning specified in Section 2.03(a).

 

“Notice of Renewal” has the meaning specified in Section 2.01(d).

 

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

 

“Notice of Termination” has the meaning specified in Section 2.01(d).

 

“NPL” means the National Priorities List under CERCLA.

 

“Oak Hill Debt” means the Obligations of BRW under the Oak Hill Indenture.

 

“Oak Hill Indenture” means the Indenture, dated as of July 21, 1999, between
BRW, as Issuer, and The Bank of New York, as Trustee, as amended in accordance
with the terms of this Agreement.

 

“Oak Hill Waiver” has the meaning specified in Section 3.01(II)(b).

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in

 

28

--------------------------------------------------------------------------------


 

Section 7.01(f).  Without limiting the generality of the foregoing, the
Obligations of any Loan Party under the Loan Documents include (a) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, attorneys’ fees and disbursements, indemnities and other amounts
payable by such Loan Party under any Loan Document and (b) the obligation of
such Loan Party to reimburse any amount in respect of any of the foregoing that
any Lender Party, in its sole discretion, may elect to pay or advance on behalf
of such Loan Party.

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“Original Credit Agreement” has the meaning specified in the Preliminary
Statements.

 

“Other Permitted Equity” means an Equity Interest of BRW other than common stock
that (i) is a security that is not guaranteed or secured and ranks junior to the
Facilities and the New Notes in all respects, (ii) has a term extending to at
least December 31, 2007 and is not mandatorily redeemable or putable prior to
such date (other than pursuant to a customary change of control provision),
(iii) has covenants and change of control provisions no more restrictive than
those customarily contained in senior subordinated or subordinated public high
yield issues for similar issuers and (iv) if convertible or exchangeable, is
convertible or exchangeable only into BRW’s common stock.

 

 “Other Taxes” has the meaning specified in Section 2.12(b).

 

“Part II Effective Date” has the meaning specified in Section 3.01(II).

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted BCI Transaction” means:

 

(A) any (a) Investment in the BCI Group, (b) Restricted Payment made to the BCI
Group, (c) Debt incurred for the benefit of the BCI Group or in connection with
a sale of the BCI Group permitted under Section 5.02(e)(ix), (d) Lien incurred
for the benefit of the BCI Group or in connection with a sale of the BCI Group
permitted under Section 5.02(e)(ix), (e) asset purchase for the benefit of the
BCI Group without charge or allocation to the BCI Group, (f) payment in respect
of operating expenses or net operating losses of the BCI Group (including
payments for direct expenses of the BCI Group that are made by the BRW Group and
not charged or allocated to the BCI Group or payments made by the BRW Group for
shared expenses that are not charged or allocated to the BCI Group), (g) tax
reimbursement allowed for the benefit of any member of the BCI Group, (h) Equity
Interest of any member of the BRW Group issued to the BCI Group, and (i) any
other transaction in, to or for the benefit of the BCI Group, excluding in each
case items set forth in clause (B) below, in each case (1) made or incurred
directly or indirectly by the BRW Group after October 1, 2002 and (2) after
giving effect to which the aggregate amount of cash plus the fair value of
non-cash property transferred from the BRW Group to the BCI Group in such
transaction plus the

 

29

--------------------------------------------------------------------------------


 

value of any obligations incurred or assumed by the BRW Group in connection with
such transaction does not exceed the BCI Maximum Investment for all such
transactions specified in clauses (a) through (i) in aggregate, and

 

(B) each of the following transactions:

 

(i)                                     the issuance of Equity Interests or the
incurrence of Debt in connection with any BCI Exchange and the application of
proceeds thereof to the extent permitted under Section 5.02,

 

(ii)                                  the Guarantees,

 

(iii)                               Liens under the Loan Documents,

 

(iv)                              scheduled principal and interest payments (or
capital contributions made solely for the purpose of funding such payments) made
or guaranteed by any member of the BRW Group in respect of the Obligations of
BCSI under the Loan Documents,

 

(v)                                 payments made by any member of the BRW Group
under the Guarantees in respect of the Obligations of BCSI under the Loan
Documents,

 

(vi)                              non-cash payments made solely through
reductions in the principal amount of any intercompany notes issued by any
member of the BCI Group to any member of the BRW Group in respect of net
operating losses of the BCI Group used by the BRW Group or other Investments in
the form of reductions of such intercompany notes,

 

(vii)                           Permitted Obligations,

 

(viii)                        interest payments made or funded by any member of
the BRW Group in respect of the BCI Senior Subordinated Notes and the BCI 12
1/2% Senior Notes,

 

(ix)                                the accrual and capitalization of interest
on intercompany notes issued by the BCI Group to BRW or to any other member of
the BRW Group,

 

(x)                                  the payment by the BCI Group of non-cash
management fees to the BRW Group made solely through adjustments to intercompany
notes issued by any member of the BCI Group to any member of the BRW Group in
any amount not to exceed $2,000,000 per quarter,

 

(xi)                              any transactions of the type described on
Schedule 1.01, and

 

(xii)                             any non-cash transition arrangements or other
related services provided to or for the benefit of a buyer in connection with a
transaction permitted under Section 5.02(e)(ix), including under any BRW Sale
Arrangements;

 

30

--------------------------------------------------------------------------------


 

provided no Default or Event of Default has occurred and is continuing at the
time of such transaction; provided further that any such Permitted BCI
Transaction is also permitted under Section 5.11 of the Junior Notes Indenture.

 

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced:  (a) Liens for taxes, assessments and governmental charges or levies
not yet due and payable; (b) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens
arising in the ordinary course of business securing obligations that (i) are not
overdue for a period of more than 30 days and (ii) individually or together with
all other Permitted Liens outstanding on any date of determination do not
materially adversely affect the use of the property to which they relate;
(c) pledges or deposits to secure obligations under workers’ compensation laws
or similar legislation or to secure public or statutory obligations; and
(d) easements, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes.

 

“Permitted Obligations” means, in connection with:

 

(A)  the BCSI Sale Agreement, all obligations under the Sellers’ Parent Guaranty
(as defined in the BCSI Sale Agreement) and under the other BRW Sale
Arrangements, and

 

(B) any other sale, transfer or other disposition of the assets of BCI and/or
its Subsidiaries permitted under Section 5.02(e)(ix), (a) any customary
indemnification obligation of the type described in clause (A), including for
excluded liabilities or tax payments of any member of the BCI Group not assumed
by the purchaser as expressly set forth in the related purchase and sale
agreement or (b) any obligation of the types referred to in clause (i) of the
definition of “Debt” in respect of any such obligation specified in clause (a)
created, incurred or otherwise arising in connection with such sale, transfer or
other disposition of  assets of BCI.

 

“Permitted Preferred Stock” means the Convertible Preferred Stock and the BCI
Exchangeable Preferred Stock.

 

“Permitted Preferred Stock Documents” means, collectively, the Certificate of
Designation and the Convertible Certificate of Designation, any subscription
agreements therefor and all of the other agreements, instruments and other
documents pursuant to which the Permitted Preferred Stock will be or has been
issued or otherwise setting forth the terms of the Permitted Preferred Stock, in
each case as such agreement, instrument or other document may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, but only to the extent permitted under the terms of the Loan
Documents.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association,

 

31

--------------------------------------------------------------------------------


 

joint venture or other entity, or a government or any political subdivision or
agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Pledged Debt” has the meaning specified in Section 1(a)(iv) of the Shared
Collateral Security Agreement and Section 1(a)(vi) of the Non-Shared Collateral
Security Agreement.

 

“Pledged Shares” has the meaning specified in Section 1(a)(iii) of the Shared
Collateral Security Agreement and Section 1(a)(v) of the Non-Shared Collateral
Security Agreement.

 

“PNC” has the meaning specified in the recital of parties to this Agreement.

 

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 

“Prepackaged Plan” means a plan of reorganization filed in a proceeding under
Chapter 11 of the Bankruptcy Code which plan shall have been accepted prior to
such filing by the holders of the minimum amount of each class of claims or
interests impaired under such plan that would be necessary to achieve acceptance
thereof pursuant to Section 1126 of the Bankruptcy Code.

 

“Pro Rata Share” of any amount means, with respect to any Revolving Credit
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Lender’s Revolving Credit Commitment at such time
(or, if the Commitments shall have been terminated pursuant to Section 2.05 or
7.01, such Lender’s Revolving Credit Commitment as in effect immediately prior
to such termination) and the denominator of which is the Revolving Credit
Facility at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.05 or 7.01, the Revolving Credit Facility as in effect
immediately prior to such termination).

 

“Purchase Agreement” has the meaning specified in the Preliminary Statements.

 

“PWC” means PricewaterhouseCoopers LLP.

 

“Real Estate SPV” means Broadwing Communications Real Estate Services LLC, a
Delaware limited liability company.

 

 “Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or Obligation, any such Equity Interest, Debt, right or Obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

 

32

--------------------------------------------------------------------------------


 

“Register” has the meaning specified in Section 9.07(d).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Documents” means the Junior Notes Documents, the Oak Hill Indenture,
the BCSI Sale Agreement, the Subordinated Debt Documents, any intercompany notes
issued pursuant to Section 5.02(b)(ii) and Section 5.02(b)(i)(D), all
agreements, indentures and instruments pursuant to which the Senior Notes are
issued, the certificate of incorporation of Wireless Holdco, documents related
to the Surviving Debt and the Permitted Preferred Stock Documents.

 

“Related Fund” means, with respect to any Lender which is a fund that invests in
loans, any other fund that invests in loans and is controlled by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

 

 “Required Lenders” means, at any time, Lenders owed or holding at least  a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time and (c) the aggregate Unused
Revolving Credit Commitments at such time; provided, however, that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time (A) the aggregate principal
amount of the Advances owing to such Lender (in its capacity as a Lender) and
outstanding at such time, (B) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Letters of Credit outstanding at such time, (C) the
aggregate unused Term Commitments of such Lender at such time and (D) the Unused
Revolving Credit Commitment of such Lender at such time.  For purposes of this
definition, the aggregate principal amount of Swing Line Advances owing to any
Swing Line Bank and of Letter of Credit Advances owing to any Issuing Bank and
the Available Amount of each Letter of Credit shall be considered to be owed to
the Revolving Credit Lenders ratably in accordance with their respective
Revolving Credit Commitments.

 

“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, the principal accounting officer or the treasurer (or
the equivalent of any of the foregoing) of a Borrower or any of its Subsidiaries
or any other officer, partner or member (or person performing similar functions)
of such Borrower or any of its Subsidiaries responsible for overseeing the
administration of, or reviewing compliance with, all or any portion of this
Agreement and the other Loan Documents.

 

“Restricted Payment” has the meaning specified in Section 5.02(g).

 

 “Revolving Credit Advance” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Revolving Credit Lenders.

 

33

--------------------------------------------------------------------------------


 

“Revolving Credit Commitment” means, with respect to any Revolving Credit Lender
at any time, the amount set forth opposite such Lender’s name on Schedule I
hereto under the caption “Revolving Credit Commitment” or, if such Lender has
entered into one or more Assignment and Acceptances, set forth for such Lender
in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Lender’s “Revolving Credit Commitment”, as such amount
may be reduced at or prior to such time pursuant to Section 2.05.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means any Lender that has a Revolving Credit
Commitment.

 

“Revolving Credit Note” means a promissory note of a Borrower payable to the
order of any Revolving Credit Lender, in substantially the form of Exhibit A-1
hereto, evidencing the aggregate indebtedness of such Borrower to such Lender
resulting from the Revolving Credit Advances, Letter of Credit Advances and
Swing Line Advances made by such Lender, as amended.

 

“Secured Hedge Agreement” means any Hedge Agreement required or permitted under
Article V that is entered into by and between any Borrower and any Hedge Bank.

 

“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreements.

 

“Secured Parties” means the Agents and the Lender Parties.

 

“Security Agreements” means the Shared Collateral Security Agreement or the
Non-Shared Collateral Security Agreement.

 

“Senior Notes” means senior unsubordinated notes of BRW which have customary
high yield covenants for similar issuers, are unsecured and have the benefit of
no upstream guaranties or other claims against Subsidiaries of BRW (including
BCI and its Subsidiaries).

 

“Senior Secured Debt/EBITDA Ratio” means, at any date of determination, the
ratio of Consolidated Senior Secured Debt of BRW and its Subsidiaries as at such
date of determination to Consolidated EBITDA of BRW and its Subsidiaries for the
period of four consecutive fiscal quarters of BRW ended on or immediately prior
to such date.

 

“Senior Secured Debt” means, as of any date, the Advances and that portion of 
the Debt (excluding all indebtedness and payment Obligations referred to in
clauses (g) and (h) of the definition of “Debt” herein) of BRW and its
Subsidiaries that ranks pari passu with the Advances made to BRW and is secured
by any collateral, including, without limitation, the BRW 7¼ % Notes. “Senior
Secured Debt” shall also at all times include the medium term notes of CBT
issued under CBT’s indenture dated as of October

 

34

--------------------------------------------------------------------------------


 

27, 1993, and CBT’s 6.30% Debentures due 2028 issued under CBT’s indenture dated
as of November 30, 1998.

 

“Shared Collateral Security Agreement” has the meaning specified in
Section 3.01(a)(ii).

 

 “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained, and in respect of which any Loan
Party or any ERISA Affiliate could have liability under Section 4069 of ERISA in
the event such plan has been or were to be terminated.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“SPC” has the meaning specified in Section 9.07(j).

 

“Specified Default” means any default or event of default under any Debt of BRW
or any of its Subsidiaries of the type described in Section 7.01(p) or by reason
of a cross default to the Oak Hill Indenture resulting from a default or event
of default under the Oak Hill Indenture of the type described in Section
7.01(p).

 

“Spectrum Assets” means the E-Block spectrum license granted by the Federal
Communications Commission or any spectrum license owned by Wireless Co. for
which the E-Block may be exchanged.

 

“SPV” has the meaning specified in Section 5.01(s).

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

“SSBI” has the meaning specified in the recital of parties to this Agreement.

 

 “Subordinated Debt” means any Debt of any Loan Party that is subordinated to
the Obligations of such Loan Party under the Loan Documents and that either (a)
contains

 

35

--------------------------------------------------------------------------------


 

terms and conditions that comply with the requirements of Section
5.02(b)(i)(F)(y) or (b) contains terms and conditions reasonably satisfactory to
the Required Lenders.

 

“Subordinated Debt Documents” means all agreements, indentures and instruments
pursuant to which Subordinated Debt is issued and that either (a) contains terms
and conditions that comply with the requirements of Section 5.02(b)(i)(F)(y) or
(b) contains terms and conditions reasonably satisfactory to the Required
Lenders, in each case as amended, to the extent permitted under the Loan
Documents.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.  Notwithstanding the foregoing,
for purposes of this Agreement only but not the other Loan Documents, references
to “Subsidiaries” of BRW shall not include BCI or any Subsidiary of BCI unless
an express reference to BCI or BCI and its Subsidiaries is made, except that at
all times after BRW shall deliver written notice to the Administrative Agent
stating that Broadwing Telecommunications Inc. shall thereafter be deemed to be
a Subsidiary of BRW for all purposes hereunder in accordance with Section
5.02(d)(iii), Broadwing Telecommunications Inc. shall thereafter be deemed to be
a Subsidiary of BRW notwithstanding that it may at any such time be a Subsidiary
of BCI.

 

“Subsidiary Guaranties” has the meaning specified in Section 3.01(a)(iii).

 

“Subsidiary Guarantors” means the Subsidiaries of BRW (including BCI and its
Subsidiaries) listed on Schedule II hereto and each other Subsidiary of BRW
(including BCI and its Subsidiaries) that shall be required to execute and
deliver a guaranty pursuant to Section 5.01(j).

 

“Surviving Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately prior to the Effective Date.

 

“Swing Line Advance” means an advance made by (a) any Swing Line Bank pursuant
to Section 2.01(c) or (b) any Revolving Credit Lender pursuant to
Section 2.02(b).

 

“Swing Line Bank” means, initially, each of CUSA, Bank of America and  PNC or
any other Lender selected by BRW pursuant to Section 2.01(c).

 

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by any Swing Line Bank pursuant to Section 2.01(c) or the Revolving Credit
Lenders pursuant to Section 2.02(b).

 

36

--------------------------------------------------------------------------------


 

“Swing Line Facility” has the meaning specified in Section 2.01(c).

 

“Syndication Agent” has the meaning specified in the recital of parties to this
Agreement.

 

“Taxes” has the meaning specified in Section 2.12(a).

 

“Term A Advance” has the meaning specified in Section 2.01(a)(i).

 

 “Term A Borrowing” means a borrowing consisting of simultaneous Term A Advances
of the same Type made by the Term A Lenders.

 

“Term A Commitment” means, with respect to any Term A Lender at any time, the
aggregate amount set forth opposite such Lender’s name on Schedule I hereto
under the caption “Term A Commitment”, or, if such Lender has entered into one
or more Assignment and Acceptances, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.07(d) as such
Lender’s “Term A Commitment”, as the case may be, in each case as such amount
may be reduced at or prior to such time pursuant to Section 2.05.

 

“Term Advances” means, collectively, Term A Advances, Term B Advances and Term C
Advances.

 

“Term A Facility”  means, at any time, the aggregate amount of the Term A
Lenders’ Term A Commitments at such time.

 

“Term A Lender” means each Lender that has made a Term A Advance.

 

“Term  A Note” means a promissory note of a Borrower payable to the order of any
Term A Lender, in substantially the form of Exhibit A-2 hereto, evidencing the
indebtedness of such Borrower to such Lender resulting from the Term A Advance
made by such Lender, as amended.

 

“Term B Advance” has the meaning specified in Section 2.01(a)(ii).

 

“Term B Borrowing” means a borrowing consisting of simultaneous Term B Advances
of the same Type made by the Term B Lenders.

 

“Term B Commitment” means, with respect to any Term B Lender at any time, the
aggregate amount set forth opposite such Lender’s name on Schedule I hereto
under the caption “Term B Commitment”, or, if such Lender has entered into one
or more Assignment and Acceptances, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.07(d) as such
Lender’s “Term B Commitment”, as the case may be, in each case as such amount
may be reduced at or prior to such time pursuant to Section 2.05.

 

37

--------------------------------------------------------------------------------


 

“Term B Facility”  means, at any time, the aggregate amount of the Term B
Lenders’ Term B Commitments at such time.

 

“Term B Lender” means each Lender that has made a Term B Advance.

 

“Term  B Note” means a promissory note of a Borrower payable to the order of any
Term B Lender, in substantially the form of Exhibit A-2 hereto, evidencing the
indebtedness of such Borrower to such Lender resulting from the Term B Advance
made by such Lender, as amended.

 

“Term Borrowings” means, collectively, Term A Borrowings, Term B Borrowings and
Term C Borrowings.

 

“Term C Advance” has the meaning specified in Section 2.01(a)(iii).

 

“Term C Borrowing” means a borrowing consisting of simultaneous Term C Advances
of the same Type made by the Term C Lenders.

 

“Term C Commitment” means, with respect to any Term C Lender at any time, the
aggregate amount set forth opposite such Lender’s name on Schedule I hereto
under the caption “Term C Commitment”, or, if such Lender has entered into one
or more Assignment and Acceptances, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.07(d) as such
Lender’s “Term C Commitment”, as the case may be, in each case as such amount
may be reduced at or prior to such time pursuant to Section 2.05.

 

“Term C Facility”  means, at any time, the aggregate amount of the Term C
Lenders’ Term C Commitments at such time.

 

“Term C Lender” means each Lender that has made a Term C Advance.

 

“Term  C Note” means a promissory note of a Borrower payable to the order of any
Term C Lender, in substantially the form of Exhibit A-2 hereto, evidencing the
indebtedness of such Borrower to such Lender resulting from the Term C Advance
made by such Lender, as amended.

 

 “Term Commitments” means, collectively, Term A Commitments, Term B Commitments
and Term C Commitments.

 

“Term Facility” means, collectively, the Term A Facility, the Term B Facility 
and the Term C Facility.

 

“Termination Date” means the earlier of March 1, 2006 and the date of
termination in whole of the Revolving Credit Commitments and the Letter of
Credit Commitments pursuant to Section 2.05 or 7.01.

 

38

--------------------------------------------------------------------------------


 

 “Term Lenders” means, collectively, Term A Lenders, Term B Lenders and Term C
Lenders.

 

 “Term Notes” means, collectively, Term A Notes, Term B Notes and Term C Notes.

 

“Transaction” means the issuance of the Junior Notes and the execution, delivery
and performance of the Loan Documents.

 

“Transaction Documents” means, collectively, the Loan Documents and the Related
Documents.

 

“Transfer” has the meaning specified in Section 5.01(j)(I)(3)(d).

 

“2004 Letters of Credit” means (i) the $47,742 letter of credit issued to Utah
State Retirement Investment Fund issued by Bank of America that expires
April 20, 2004 and (ii) the $138,112 letter of credit issued to Overseas
Partners (333), Inc. issued by Bank of America that expires July 14, 2004.

 

 “Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

 

 “Unused Revolving Credit Commitment” means, with respect to any Revolving
Credit Lender at any time, (a) such Lender’s Revolving Credit Commitment at such
time minus (b) the sum of (i) the aggregate principal amount of all Revolving
Credit Advances, Swing Line Advances and Letter of Credit Advances made by such
Lender (in its capacity as a Lender) and outstanding at such time plus (ii) such
Lender’s Pro Rata Share of (A) the aggregate Available Amount of all Letters of
Credit outstanding at such time, (B) the aggregate principal amount of all
Letter of Credit Advances made by the Issuing Banks pursuant to Section 2.03(c)
and outstanding at such time and (C) the aggregate principal amount of all Swing
Line Advances made by the Swing Line Banks pursuant to Section 2.01(c) and
outstanding at such time.

 

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

 

“Warrant Agreement” has the meaning specified in the Preliminary Statements.

 

“Warrants” has the meaning specified in the Preliminary Statements.

 

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability.

 

39

--------------------------------------------------------------------------------


 

“Wireless Co.” means Cincinnati Bell Wireless Company, an Ohio corporation.

 

“Wireless Holdco” means Cincinnati Bell Wireless Holdings LLC, a Delaware
limited liability company.

 

“Wireless LLC” means Cincinnati Bell Wireless LLC, an Ohio limited liability
company.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

SECTION 1.02.  Computation of Time Periods; Other Definitional Provisions.  In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”.  References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

 

SECTION 1.03.  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles in effect on the Effective Date (“GAAP”).

 


ARTICLE II


 

AMOUNTS AND TERMS OF THE ADVANCES

AND THE LETTERS OF CREDIT

 

SECTION 2.01.  The Advances and the Letters of Credit                           
(a)  The Term Advances.  (i) Each Term A Lender made advances (each a “Term A
Advance”) to the Borrowers prior to the Effective Date under Section 2.01(a)(i)
of the Existing Credit Agreement in an aggregate amount equal to such Lender’s
Term A Commitment.  All Term A Advances outstanding on the Effective Date shall
for all purposes be deemed to have been made hereunder and shall constitute use
of the Term A Facility. Amounts outstanding under this Section 2.01(a)(i) and
repaid or prepaid may not be reborrowed.

 

(ii) Each Term B Lender made incremental term B advances (each a “Term B
Advance”) to the Borrowers prior to the Effective Date under Sections
2.01(a)(ii) and 2.05(c) of the Existing Credit Agreement in an aggregate amount
equal to such Lender’s Term B Commitment.  All Term B Advances outstanding on
the Effective Date shall for all purposes be deemed to have been made hereunder
and shall constitute use of the Term B Facility. Amounts outstanding under this
Section 2.01(a)(ii) and repaid or prepaid may not be reborrowed.

 

(iii) Each Term C Lender made a single incremental term C advance (each a “Term
C Advance”) to the Borrowers prior to the Effective Date under Sections
2.01(a)(iii) and 2.05(c) of the Existing Credit Agreement in an aggregate amount
equal to such Lender’s Term C Commitment.  All Term C Advances outstanding on
the Effective Date shall for all purposes be

 

40

--------------------------------------------------------------------------------


 

deemed to have been made hereunder and shall constitute use of the Term C
Facility. Amounts outstanding under this Section 2.01(a)(iii) and repaid or
prepaid may not be reborrowed.

 

(b)                                 The Revolving Credit Advances.  Each
Revolving Credit Lender severally agrees, on the terms and conditions
hereinafter set forth, to make advances (each a “Revolving Credit Advance”) to
BRW from time to time on any Business Day during the period from the date hereof
until the Termination Date in an amount for each such Advance not to exceed such
Lender’s Unused Revolving Credit Commitment at such time.  Each Revolving Credit
Borrowing shall be in an aggregate amount of (i) $10,000,000 or an integral
multiple of $1,000,000 in excess thereof in respect of Eurodollar Rate Advances
and (ii) $10,000,000 or an integral multiple of $1,000,000 in excess thereof in
respect of Base Rate Advances (in each case, other than a Borrowing the proceeds
of which shall be used solely to repay or prepay in full outstanding Swing Line
Advances or outstanding Letter of Credit Advances) and shall consist of
Revolving Credit Advances made simultaneously by the Revolving Credit Lenders
ratably according to their Revolving Credit Commitments.  The Revolving Credit
Advances made to BRW and to BCSI under Section 2.01(b) of the Existing Credit
Agreement and outstanding on the Effective Date shall for all purposes be deemed
to have been made hereunder and shall constitute use of the Revolving Credit
Facility.  Within the limits of each Revolving Credit Lender’s Unused Revolving
Credit Commitment in effect from time to time, the Borrowers may borrow under
this Section 2.01(b), prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(b). BCSI may not borrow any new Revolving Credit Advances under
this Section 2.01(b).

 

(c)                                  The Swing Line Advances.  BRW may request
any Swing Line Bank to make, and such Swing Line Bank may, if in its sole
discretion it elects to do so, make, on the terms and conditions hereinafter set
forth, Swing Line Advances to BRW from time to time on any Business Day during
the period from the date hereof until the Termination Date (i) in an aggregate
amount owing to all Swing Line Banks not to exceed at any time outstanding
$75,000,000 (the “Swing Line Facility”) and (ii) in an amount for each such
Swing Line Borrowing not to exceed the aggregate of the Unused Revolving Credit
Commitments of the Revolving Credit Lenders at such time.  No Swing Line Advance
shall be used for the purpose of funding the payment of principal of any other
Swing Line Advance.  Each Swing Line Borrowing shall be in an amount of $500,000
or an integral multiple of $100,000 in excess thereof and shall be made as a
Base Rate Advance.  Any Swing Line Advances made to BRW and to BCSI under
Section 2.01(c) of the Existing Credit Agreement and outstanding on the
Effective Date shall for all purposes be deemed to have been made hereunder and
shall constitute use of the Swing Line Facility.  Within the limits of the Swing
Line Facility and within the limits referred to in clause (ii) above, so long as
any Swing Line Bank, in its sole discretion, elects to make Swing Line Advances,
BRW may borrow under this Section 2.01(c), repay pursuant to Section 2.04(c) or
prepay pursuant to Section 2.06(a) and reborrow under this Section 2.01(c). 
BCSI may not borrow any new Swing Line Advances under this Section 2.01(c).  BRW
may select any Lender to act as a Swing Line Bank or remove any Lender as a
Swing Line Bank at its discretion; provided that (i) each such Lender expressly
agrees to perform in accordance with their terms all of the obligations that by
the terms of this Agreement are required to be performed by it as a Swing Line
Bank and notifies the Administrative Agent of its acceptance of such

 

41

--------------------------------------------------------------------------------


 

appointment and (ii) there are no more than four Swing Line Banks (including all
Swing Line Banks that have issued Swing Line Advances that remain outstanding)
at any one time.

 

(d)                                 The Letters of Credit.  Each Issuing Bank
severally agrees, on the terms and conditions hereinafter set forth, to issue
(or cause its Affiliate that is a commercial bank to issue on its behalf)
letters of credit (the “Letters of Credit”) for the account of BRW from time to
time on any Business Day during the period from the date hereof until 5 Business
Days before the Termination Date in an aggregate Available Amount (i) for all
Letters of Credit issued by such Issuing Bank not to exceed at any time the
lesser of (x) the Letter of Credit Facility at such time and (y) such Issuing
Bank’s Letter of Credit Commitment at such time and (ii) for each such Letter of
Credit not to exceed an amount equal to the Unused Revolving Credit Commitments
of the Revolving Credit Lenders at such time.  The 2004 Letters of Credit and
all Letters of Credit issued for the account of BRW or BCSI under Section
2.01(d) of the Existing Credit Agreement and outstanding on the Effective Date
shall for all purposes be deemed to have been issued hereunder and shall
constitute use of the Letter of Credit Facility.  No Letter of Credit shall have
an expiration date (including all rights of the Borrowers or the beneficiary to
require renewal) later than the earlier of 5 Business Days before the
Termination Date and one year after the date of issuance thereof, but may by its
terms be renewable annually upon notice (a “Notice of Renewal”) given to the
Issuing Bank that issued such Letter of Credit and the Administrative Agent on
or prior to any date for notice of renewal set forth in such Letter of Credit
but in any event at least three Business Days prior to the date of the proposed
renewal of such Letter of Credit and upon fulfillment of the applicable
conditions set forth in Article III unless such Issuing Bank has notified such
Borrower (with a copy to the Administrative Agent) on or prior to the date for
notice of termination set forth in such Letter of Credit but in any event at
least 30 Business Days prior to the date of automatic renewal of its election
not to renew such Letter of Credit (a “Notice of Termination”).  If either a
Notice of Renewal is not given by such Borrower or a Notice of Termination is
given by the relevant Issuing Bank pursuant to the immediately preceding
sentence, such Letter of Credit shall expire on the date on which it otherwise
would have been automatically renewed; provided, however, that even in the
absence of receipt of a Notice of Renewal the relevant Issuing Bank may in its
discretion, unless instructed to the contrary by the Administrative Agent or
such Borrower, deem that a Notice of Renewal had been timely delivered and in
such case, a Notice of Renewal shall be deemed to have been so delivered for all
purposes under this Agreement.  Each Letter of Credit shall contain a provision
authorizing the Issuing Bank that issued such Letter of Credit to deliver to the
beneficiary of such Letter of Credit, upon the occurrence and during the
continuance of an Event of Default, a notice (a “Default Termination Notice”)
terminating such Letter of Credit and giving such beneficiary 15 days to draw
such Letter of Credit.  Within the limits of the Letter of Credit Facility, and
subject to the limits referred to above, BRW may request the issuance of Letters
of Credit under this Section 2.01(d), repay any Letter of Credit Advances
resulting from drawings thereunder pursuant to Section 2.04(d) and request the
issuance of additional Letters of Credit under this Section 2.01(d).  BCSI may
not request the issuance of any new Letters of Credit under this Section
2.01(d).

 

SECTION 2.02.  Making the Advances  (a)  Except as otherwise provided in
Section 2.02(b) or 2.03, each Borrowing shall be made on notice, given not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in

 

42

--------------------------------------------------------------------------------


 

the case of a Borrowing consisting of Eurodollar Rate Advances, or the first
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Base Rate Advances, by BRW to the Administrative Agent,
which shall give to each Appropriate Lender prompt notice thereof by telex or
telecopier.  Each such notice of a Borrowing (a “Notice of Borrowing”) shall be
by telephone, confirmed immediately in writing, or telex or telecopier, in
substantially the form of Exhibit B hereto, specifying therein the requested
(i) date of such Borrowing, (ii) Facility under which such Borrowing is to be
made, (iii) Type of Advances comprising such Borrowing, (iv) aggregate amount of
such Borrowing and (v) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance.  Each Appropriate
Lender shall, before 11:00 A.M. (New York City time) on the date of such
Borrowing, make available for the account of its Applicable Lending Office to
the Administrative Agent at the Administrative Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing in accordance with the
respective Commitments under the applicable Facility of such Lender and the
other Appropriate Lenders.  After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to BRW by
crediting the Borrower’s Account; provided, however, that, in the case of any
Revolving Credit Borrowing, the Administrative Agent shall first make a portion
of such funds equal to the aggregate principal amount of any Swing Line Advances
and Letter of Credit Advances made by any Swing Line Bank or any Issuing Bank,
as the case may be, and by any other Revolving Credit Lender and outstanding on
the date of such Revolving Credit Borrowing, plus interest accrued and unpaid
thereon to and as of such date, available to such Swing Line Bank or such
Issuing Bank, as the case may be, and such other Revolving Credit Lenders for
repayment of such Swing Line Advances and Letter of Credit Advances.

 

(b)                                 Each Swing Line Borrowing shall be made on
notice, given not later than 1:00 P.M. (New York City time) on the date of the
proposed Swing Line Borrowing, by BRW to any Swing Line Bank and the
Administrative Agent.  Each such notice of a Swing Line Borrowing (a “Notice of
Swing Line Borrowing”) shall be by telephone, confirmed immediately in writing,
or telex or telecopier, specifying therein the requested (i) date of such
Borrowing, (ii) amount of such Borrowing and (iii) maturity of such Borrowing
(which maturity shall be no later than the seventh day after the requested date
of such Borrowing).  If, in its sole discretion, it elects to make the requested
Swing Line Advance, such Swing Line Bank will make the amount thereof available
to the Administrative Agent at the Administrative Agent’s Account, in same day
funds.  After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to BRW by crediting the
Borrower’s Account.  Upon written demand by any Swing Line Bank with an
outstanding Swing Line Advance, with a copy of such demand to the Administrative
Agent, each other Revolving Credit Lender shall purchase from such Swing Line
Bank, and such Swing Line Bank shall sell and assign to each such other
Revolving Credit Lender, such other Lender’s Pro Rata Share of such outstanding
Swing Line Advance as of the date of such demand, by making available for the
account of its Applicable Lending Office to the Administrative Agent for the
account of such Swing Line Bank, by deposit to the Administrative Agent’s
Account, in same day funds, an amount equal to the portion of the outstanding
principal amount of such Swing Line Advance to be purchased by such Lender.  BRW
hereby agrees to each such sale and assignment.  Each Revolving Credit Lender
agrees to purchase its Pro Rata

 

43

--------------------------------------------------------------------------------


 

Share of an outstanding Swing Line Advance on (i) the Business Day on which
demand therefor is made by the Swing Line Bank that made such Advance, provided
that notice of such demand is given not later than 11:00 A.M. (New York City
time) on such Business Day or (ii) the first Business Day next succeeding such
demand if notice of such demand is given after such time.  Upon any such
assignment by a Swing Line Bank to any other Revolving Credit Lender of a
portion of a Swing Line Advance, such Swing Line Bank represents and warrants to
such other Lender that such Swing Line Bank is the legal and beneficial owner of
such interest being assigned by it, but makes no other representation or
warranty and assumes no responsibility with respect to such Swing Line Advance,
the Loan Documents or any Loan Party.  If and to the extent that any Revolving
Credit Lender shall not have so made the amount of such Swing Line Advance
available to the Administrative Agent, such Revolving Credit Lender agrees to
pay to the Administrative Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by such Swing Line Bank
until the date such amount is paid to the Administrative Agent, at the Federal
Funds Rate.  If such Lender shall pay to the Administrative Agent such amount
for the account of such Swing Line Bank on any Business Day, such amount so paid
in respect of principal shall constitute a Swing Line Advance made by such
Lender on such Business Day for purposes of this Agreement, and the outstanding
principal amount of the Swing Line Advance made by such Swing Line Bank shall be
reduced by such amount on such Business Day.

 

(c)                                  Anything in subsection (a) above to the
contrary notwithstanding, (i) BRW may not select Eurodollar Rate Advances for
any Borrowing if the aggregate amount of such Borrowing is less than $10,000,000
or if the obligation of the Appropriate Lenders to make Eurodollar Rate Advances
shall then be suspended pursuant to Section 2.09 or 2.10 and (ii) the Term
Advances may not be outstanding as part of more than five separate Borrowings
and the Revolving Credit Advances may not be outstanding as part of more than
five separate Borrowings.

 

(d)                                 Each Notice of Borrowing and Notice of Swing
Line Borrowing shall be irrevocable and binding on BRW.  In the case of any
Borrowing that the related Notice of Borrowing specifies is to be comprised of
Eurodollar Rate Advances, BRW shall indemnify each Appropriate Lender against
any loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Borrowing for such
Borrowing the applicable conditions set forth in Article III, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.

 

(e)                                  Unless the Administrative Agent shall have
received notice from an Appropriate Lender prior to the date of any Borrowing
under a Facility under which such Lender has a Commitment that such Lender will
not make available to the Administrative Agent such Lender’s ratable portion of
such Borrowing, the Administrative Agent may assume that such Lender has made
such portion available to the Administrative Agent on the date of such Borrowing
in accordance with subsection (a) of this Section 2.02 and the Administrative
Agent may, in reliance upon such assumption, make available to BRW on such date
a corresponding

 

44

--------------------------------------------------------------------------------


 

amount.  If and to the extent that such Lender shall not have so made such
ratable portion available to the Administrative Agent, such Lender and BRW
severally agree to repay or pay to the Administrative Agent forthwith on demand
such corresponding amount and to pay interest thereon, for each day from the
date such amount is made available to BRW until the date such amount is repaid
or paid to the Administrative Agent, at (i) in the case of BRW, the interest
rate applicable at such time under Section 2.07 to Advances comprising such
Borrowing and (ii) in the case of such Lender, the Federal Funds Rate.  If such
Lender shall pay to the Administrative Agent such corresponding amount, such
amount so paid shall constitute such Lender’s Advance as part of such Borrowing
for all purposes.

 

(f)                                    The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Advance on the date of
such Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on the date of any
Borrowing.

 

SECTION 2.03.  Issuance of and Drawings and Reimbursement Under Letters of
Credit  (a)  Request for Issuance.  Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of
Credit, by BRW to any Issuing Bank, which shall give to the Administrative Agent
and each Revolving Credit Lender prompt notice thereof by telex or telecopier. 
Each such notice of issuance of a Letter of Credit (a “Notice of Issuance”)
shall be by telephone, confirmed immediately in writing, or telex or telecopier,
specifying therein the requested (A) date of such issuance (which shall be a
Business Day), (B) Available Amount of such Letter of Credit, (C) expiration
date of such Letter of Credit, (D) name and address of the beneficiary of such
Letter of Credit and (E) form of such Letter of Credit, and shall be accompanied
by such application and agreement for letter of credit as such Issuing Bank may
specify to BRW for use in connection with such requested Letter of Credit (a
“Letter of Credit Agreement”).  If (x) the requested form of such Letter of
Credit is acceptable to such Issuing Bank in its sole discretion and (y) it has
not received notice of objection to such issuance from Lenders holding at least
50% of the Revolving Credit Commitments such Issuing Bank will, upon fulfillment
of the applicable conditions set forth in Article III, make such Letter of
Credit available to BRW at its office referred to in Section 9.02 or as
otherwise agreed with BRW in connection with such issuance.  In the event and to
the extent that the provisions of any Letter of Credit Agreement shall conflict
with this Agreement, the provisions of this Agreement shall govern.

 

(b)                                 Letter of Credit Reports.  Each Issuing Bank
shall furnish (A) to the Administrative Agent on the first Business Day of each
week a written report summarizing issuance and expiration dates of Letters of
Credit issued by such Issuing Bank during the previous week and drawings during
such week under all Letters of Credit issued by such Issuing Bank, (B) to each
Revolving Credit Lender on the first Business Day of each month a written report
summarizing issuance and expiration dates of Letters of Credit issued by such
Issuing Bank during the preceding month and drawings during such month under all
Letters of Credit issued by such Issuing Bank and (C) to the Administrative
Agent and each Revolving Credit Lender on the first Business Day of each
calendar quarter a written report setting forth the

 

45

--------------------------------------------------------------------------------


 

average daily aggregate Available Amount during the preceding calendar quarter
of all Letters of Credit issued by such Issuing Bank.

 

(c)                                  Drawing and Reimbursement.  The payment by
any Issuing Bank of a draft drawn under any Letter of Credit shall constitute
for all purposes of this Agreement the making by such Issuing Bank of a Letter
of Credit Advance, which shall be a Base Rate Advance, in the amount of such
draft.  Upon written demand by any Issuing Bank with an outstanding Letter of
Credit Advance, with a copy of such demand to the Administrative Agent, each
Revolving Credit Lender shall purchase from such Issuing Bank, and such Issuing
Bank shall sell and assign to each such Revolving Credit Lender, such Lender’s
Pro Rata Share of such outstanding Letter of Credit Advance as of the date of
such purchase, by making available for the account of its Applicable Lending
Office to the Administrative Agent for the account of such Issuing Bank, by
deposit to the Administrative Agent’s Account, in same day funds, an amount
equal to the portion of the outstanding principal amount of such Letter of
Credit Advance to be purchased by such Lender.  Promptly after receipt thereof,
the Administrative Agent shall transfer such funds to such Issuing Bank.  BRW
hereby agrees to each such sale and assignment.  In consideration and in
furtherance of the foregoing, each Revolving Credit Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Pro Rata Share of each Letter of Credit Advance
made by the Issuing Bank and not reimbursed by the Borrower on the date made, or
of any reimbursement payment required to be refunded to the Borrower for any
reason.  Each Revolving Credit Lender acknowledges and agrees that its
obligation to purchase its Pro Rata Share pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Credit Lender agrees to purchase its Pro Rata Share
of an outstanding Letter of Credit Advance on (i) the Business Day on which
demand therefor is made by the Issuing Bank which made such Advance, provided
that notice of such demand is given not later than 11:00 A.M. (New York City
time) on such Business Day, or (ii) the first Business Day next succeeding such
demand if notice of such demand is given after such time.  Upon any such
assignment by an Issuing Bank to any Revolving Credit Lender of a portion of a
Letter of Credit Advance, such Issuing Bank represents and warrants to such
other Lender that such Issuing Bank is the legal and beneficial owner of such
interest being assigned by it, free and clear of any liens, but makes no other
representation or warranty and assumes no responsibility with respect to such
Letter of Credit Advance, the Loan Documents or any Loan Party.  If and to the
extent that any Revolving Credit Lender shall not have so made the amount of
such Letter of Credit Advance available to the Administrative Agent, such
Revolving Credit Lender agrees to pay to the Administrative Agent forthwith on
demand such amount together with interest thereon, for each day from the date of
demand by such Issuing Bank until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate for its account or the account
of such Issuing Bank, as applicable.  If such Lender shall pay to the
Administrative Agent such amount for the account of such Issuing Bank on any
Business Day, such amount so paid in respect of principal shall constitute a
Letter of Credit Advance made by such Lender on such Business Day for purposes
of this Agreement, and

 

46

--------------------------------------------------------------------------------


 

the outstanding principal amount of the Letter of Credit Advance made by such
Issuing Bank shall be reduced by such amount on such Business Day.

 

(d)                                 Failure to Make Letter of Credit Advances. 
The failure of any Lender to make the Letter of Credit Advance to be made by it
on the date specified in Section 2.03(c) shall not relieve any other Lender of
its obligation hereunder to make its Letter of Credit Advance on such date, but
no Lender shall be responsible for the failure of any other Lender to make the
Letter of Credit Advance to be made by such other Lender on such date.

 

SECTION 2.04.  Repayment of Advances  (a)  Term Advances.  (i) The Borrowers
shall repay to the Administrative Agent for the ratable account of the Term A
Lenders the aggregate outstanding principal amount of the Term A Advances on the
following dates in the amounts set forth opposite such dates (in each case which
amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.06):

 

Date

 

Amount

 

 

 

 

 

June 27, 2003

 

$

172,992,155.71

 

September 29, 2003

 

42,515,080.83

 

December 30, 2003

 

42,515,080.83

 

 

 

 

 

March 30, 2004

 

64,536,193.98

 

June 29, 2004

 

64,536,193.98

 

September 29, 2004

 

64,536,193.98

 

November 9, 2004

 

64,536,193.98

 

 

provided, however, that, notwithstanding the foregoing provisions of this
Section 2.04(a)(i), the final principal repayment installment of the Term A
Advances shall be repaid in full on the Final Maturity Date and in any event
shall be in an amount equal to the aggregate principal amount of all Term A
Advances outstanding on such date.

 

(ii) The Borrowers shall repay to the Administrative Agent for the ratable
account of the Term B Lenders the aggregate outstanding principal amount of the
Term B Advances on the following dates in an amount equal to the percentage of
the aggregate principal amount of all of the Term B Advances outstanding on
January 12, 2002 under the Existing Credit Agreement (after giving effect to all
Borrowings under Section 2.01(a)(ii) of the Existing Credit Agreement, if any,
made during such period) set forth opposite such dates (in each case which
amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.06):

 

47

--------------------------------------------------------------------------------


 

Date

 

Percentage

 

 

 

 

 

March 29, 2003

 

0.25

%

June 27, 2003

 

0.25

%

September 29, 2003

 

0.25

%

December 30, 2003

 

0.25

%

 

 

 

 

March 30, 2004

 

0.25

%

June 29, 2004

 

0.25

%

September 29, 2004

 

0.25

%

December 30, 2004

 

0.25

%

 

 

 

 

March 30, 2005

 

0.25

%

June 29, 2005

 

0.25

%

September 29, 2005

 

0.25

%

December 30, 2005

 

0.25

%

 

 

 

 

March 30, 2006

 

24.00

%

June 29, 2006

 

24.00

%

September 29, 2006

 

24.00

%

December 30, 2006

 

24.00

%

 

provided, however, that, notwithstanding the foregoing provisions of this
Section 2.04(a)(ii), the final principal repayment installment of the Term B
Advances shall be repaid in full on the Final Maturity Date and in any event
shall be in an amount equal to the aggregate principal amount of all Term B
Advances outstanding on such date.

 

(iii)                               The Borrowers shall repay to the
Administrative Agent for the ratable account of the Term C Lenders the aggregate
outstanding principal amount of the Term C Advances on the following dates in an
amount equal to the percentage of the aggregate principal amount of all of the
Term C Advances outstanding on January 12, 2002 under the Existing Credit
Agreement set forth opposite such dates (in each case which amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.06):

 

Date

 

Percentage

 

 

 

 

 

March 29, 2003

 

0.25

%

June 27, 2003

 

0.25

%

 

 

 

 

September 29, 2003

 

0.25

%

December 30, 2003

 

0.25

%

March 30, 2004

 

0.25

%

June 29, 2004

 

0.25

%

 

 

 

 

September 29, 2004

 

0.25

%

December 30, 2004

 

0.25

%

March 30, 2005

 

0.25

%

June 29, 2005

 

0.25

%

 

 

 

 

September 29, 2005

 

0.25

%

December 30, 2005

 

0.25

%

March 30, 2006

 

0.25

%

June 29, 2006

 

0.25

%

 

 

 

 

September 29, 2006

 

23.875

%

December 30, 2006

 

23.875

%

March 30, 2007

 

23.875

%

June 29, 2007

 

23.875

%

 

48

--------------------------------------------------------------------------------


 

provided, however, that, notwithstanding the foregoing provisions of this
Section 2.04(a)(iii), the final principal repayment installment of the Term C
Advances shall be repaid in full on the Final Maturity Date and in any event
shall be in an amount equal to the aggregate principal amount of all Term C
Advances outstanding on such date.

 

(b)                                 Revolving Credit Advances.  Each of the
Borrowers shall repay to the Administrative Agent for the ratable account of the
Revolving Credit Lenders on the Termination Date the aggregate principal amount
of the Revolving Credit Advances made to such Borrower and outstanding on such
date.

 

(c)                                  Swing Line Advances.  Each of the Borrowers
shall repay to the Administrative Agent for the account of each Swing Line Bank
and each other Revolving Credit Lender that has made a Swing Line Advance the
outstanding principal amount of each Swing Line Advance made to such Borrower by
each of them on the earlier of the maturity date specified in the applicable
Notice of Swing Line Borrowing (which maturity shall be no later than the
seventh day after the requested date of such Borrowing) and the Termination
Date.

 

(d)                                 Letter of Credit Advances.  (i) Each of the
Borrowers shall repay to the Administrative Agent for the account of each
Issuing Bank and each other Revolving Credit Lender that has made a Letter of
Credit Advance on the earlier of the day on which such Advance was made and the
Termination Date, the outstanding principal amount of each Letter of Credit
Advance made to such Borrower by each of them; provided, that to the extent not
promptly repaid by such Borrower, a Base Rate Advance shall be deemed made
automatically by each Issuing Bank and each other Revolving Credit Lender, in an
amount equal to such Issuing Bank’s or Lender’s Pro Rata Share of such
outstanding Letter of Credit Advance, on the date on which such repayment is
required in the aggregate amount of such Letter of Credit Advance, without
regard to minimum borrowing amounts or to the conditions set forth in Section
3.02.

 

49

--------------------------------------------------------------------------------


 

(ii)                                  The Obligations of each of the Borrowers
under this Agreement, any Letter of Credit Agreement and any other agreement or
instrument relating to any Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Agreement and such other agreement or
instrument under all circumstances, including, without limitation, the following
circumstances:

 

(A)                              any lack of validity or enforceability of any
Loan Document, any Letter of Credit Agreement, any Letter of Credit or any other
agreement or instrument relating thereto (all of the foregoing being,
collectively, the “L/C Related Documents”);

 

(B)                                any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations of such
Borrower in respect of any L/C Related Document or any other amendment or waiver
of or any consent to departure from all or any of the L/C Related Documents;

 

(C)                                the existence of any claim, set-off, defense
or other right that such Borrower may have at any time against any beneficiary
or any transferee of a Letter of Credit (or any Persons for which any such
beneficiary or any such transferee may be acting), any Issuing Bank or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

 

(D)                               any statement or any other document presented
under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

(E)                                 payment by any Issuing Bank under a Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit;

 

(F)                                 any exchange, release or non-perfection of
any Collateral or other collateral, or any release or amendment or waiver of or
consent to departure from the Guaranties or any other guarantee, for all or any
of the Obligations of such Borrower in respect of the L/C Related Documents; or

 

(G)                                any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including, without
limitation, any other circumstance that might otherwise constitute a defense
available to, or a discharge of, such Borrower or a guarantor.

 

(e)                                Designation of Amortization Payments. BRW may
elect to have any amortization payment of any Facility made pursuant to this
Section 2.04 applied to the Advances made to BRW rather than the Advances made
to BCSI upon prior notice to the Administrative Agent.

 

SECTION 2.05.  Termination or Reduction of the Commitments; Increase of the
Commitments.  (a)  Optional. BRW may, upon at least three Business Days’ notice
to the Administrative Agent, terminate in whole or reduce in part the unused
portions of the Letter of

 

50

--------------------------------------------------------------------------------


 

Credit Facility and the Unused Revolving Credit Commitments; provided, however,
that each partial reduction of a Facility shall be in an aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof. Each
reduction of the Unused Revolving Credit Commitments pursuant to this Section
2.05(a) shall be applied to the scheduled commitment reduction installments of
the Revolving Credit Facility on a pro rata basis.

 

(b)                                 Mandatory.  (i) Each Term Facility shall be
automatically and permanently reduced, on a pro rata basis, on each date on
which the Term Advances outstanding thereunder are repaid or prepaid by an
amount equal to the amount by which the aggregate Term Commitments for such
Facility immediately prior to such reduction exceed the aggregate unpaid
principal amount of such Term Advances then outstanding.

 

(ii)                                  The Letter of Credit Facility shall be
permanently reduced from time to time on the date of each reduction in the
Revolving Credit Facility by the amount, if any, by which the amount of the
Letter of Credit Facility exceeds the Revolving Credit Facility after giving
effect to such reduction of the Revolving Credit Facility.

 

(iii)                             The Swing Line Facility shall be permanently
reduced from time to time on the date of each reduction in the Revolving Credit
Facility by the amount, if any, by which the amount of the Swing Line Facility
exceeds the Revolving Credit Facility after giving effect to such reduction of
the Revolving Credit Facility.

 

(iv)                              The Revolving Credit Facility shall be
automatically and permanently reduced, on the following dates in the amount set
forth opposite such dates (after giving effect to all reductions in such amounts
on or prior to any such date as a result of the application of commitment
reductions in accordance with the order of priority set forth in subsection (a)
or (b)(v) of this Section 2.05), provided that each such reduction of the
Revolving Credit Facility shall be made ratably among the Revolving Credit
Lenders in accordance with their Revolving Credit Commitments:

 

Date

 

Amount

 

 

 

 

 

March 30, 2005

 

$

50,000,000

 

June 29, 2005

 

$

50,000,000

 

September 29, 2005

 

$

50,000,000

 

December 30, 2005

 

$

50,000,000

 

 

provided, however, that notwithstanding the foregoing provisions of this clause
(iv), all of the Revolving Credit Commitments of the Revolving Credit Lenders
shall be terminated in whole on the Termination Date.

 

(v)                 The Revolving Credit Facility shall be automatically and
permanently reduced ratably among the Revolving Credit Lenders in accordance
with their Revolving Credit Commitments in an amount equal to the prepayments of
the Revolving Credit Advances pursuant to clause (x) of the proviso in Section
5.02(b)(i)(B), and each reduction of the

 

51

--------------------------------------------------------------------------------


 

Revolving Credit Commitments pursuant to this Section 2.05(b)(v) shall be
applied to the scheduled commitment reduction installments of the Revolving
Credit Facility on a pro rata basis.

 

SECTION 2.06.  Prepayments.  (a)  Optional.  Each Borrower may, upon at least
one Business Day’s notice in the case of Base Rate Advances and three Business
Days’ notice in the case of Eurodollar Rate Advances, in each case to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, and if such notice is given such Borrower shall, prepay the
outstanding aggregate principal amount of the Advances comprising part of the
same Borrowing made by such Borrower in whole or ratably in part, together with
accrued interest to the date of such prepayment on the aggregate principal
amount prepaid; provided, however, that (x) each partial prepayment shall be in
an aggregate principal amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof and (y) if any prepayment of a Eurodollar Rate
Advance is made on a date other than the last day of an Interest Period for such
Advance, such Borrower shall also pay any amounts owing pursuant to
Section 9.04(c).  Each such prepayment of any Term Advances shall be applied to
the installments thereof for such Facility pro rata to the remaining
installments thereof.

 

(b)                                 Mandatory.  (i)  Following the end of each
Fiscal Year of BRW commencing with the Fiscal Year ending December 31, 2003, the
Borrowers shall, on the 90th day following the end of such Fiscal Year, prepay
an aggregate principal amount of the Advances comprising part of the same
Borrowings made by such Borrower in an amount equal to 75% of the Excess Cash
Flow for such Fiscal Year.  Each such prepayment shall be applied ratably first
to the Term Facilities and to the installments thereof pro rata to the remaining
installments thereof, and second to the Revolving Credit Facility as set forth
in clause (vi) below.

 

(ii)                                  The Borrowers shall, on the date of
receipt of the Net Cash Proceeds by any Loan Party or any of its Subsidiaries
from (A) the sale, lease, transfer or other disposition of any assets of any
Loan Party or any of its Subsidiaries (other than any sale, lease, transfer or
other disposition of assets pursuant to (x) clauses (i) through (vii) and (ix)
of Section 5.02(e) or (y) pursuant to clause (viii) of Section 5.02(e) if the
proceeds are being reinvested in the existing lines of business of BRW and its
Subsidiaries in accordance with such clause (viii)) or (B) any Extraordinary
Receipt received by or paid to or for the account of any Loan Party or any of
its Subsidiaries and not otherwise included in clause (A) above, prepay an
aggregate principal amount of the Advances comprising part of the same
Borrowings in an amount equal to the amount of such Net Cash Proceeds.  Each
such prepayment shall be applied ratably first to the Term Facilities and to the
installments thereof pro rata to the remaining installments thereof and second
to the Revolving Credit Facility as set forth in clause (vi) below.

 

(iii)                               The Borrowers shall, on the date of the
incurrence or issuance by any Loan Party or any of its Subsidiaries of any Debt
(other than Debt incurred or issued pursuant to Section 5.02(b)), prepay an
aggregate principal amount of the Advances comprising part of the same
Borrowings in an amount equal to the amount of such Net Cash Proceeds.  Each
such prepayment shall be applied ratably first to the Term Facilities and to the
installments thereof pro rata to the remaining installments thereof and second
to the Revolving Credit Facility as set forth in clause (vi) below.

 

52

--------------------------------------------------------------------------------


 

(iv)                              The Borrowers shall, on each Business Day,
prepay an aggregate principal amount of the Revolving Credit Advances comprising
part of the same Borrowings, the Letter of Credit Advances and the Swing Line
Advances in an amount equal to the amount by which (A) the sum of the aggregate
principal amount of (x) the Revolving Credit Advances, (y) the Letter of Credit
Advances and (z) the Swing Line Advances then outstanding plus the aggregate
Available Amount of all Letters of Credit then outstanding exceeds (B) the
Revolving Credit Facility on such Business Day.

 

(v)                                 The Borrowers shall, on each Business Day,
pay to the Administrative Agent for deposit in the L/C Cash Collateral Account
an amount sufficient to cause the aggregate amount on deposit in the L/C Cash
Collateral Account to equal the amount by which the aggregate Available Amount
of all Letters of Credit then outstanding exceeds the Letter of Credit Facility
on such Business Day.

 

(vi)                              Prepayments of the Revolving Credit Facility
made pursuant to clause (i), (ii), (iii) or (iv) above shall be first applied to
prepay Letter of Credit Advances then outstanding until such Advances are paid
in full, second applied to prepay Swing Line Advances then outstanding until
such Advances are paid in full, third applied to prepay Revolving Credit
Advances then outstanding comprising part of the same Borrowings until such
Advances are paid in full and fourth deposited in the L/C Cash Collateral
Account to cash collateralize 100% of the Available Amount of the Letters of
Credit then outstanding.  Upon the drawing of any Letter of Credit for which
funds are on deposit in the L/C Cash Collateral Account, such funds shall be
applied to reimburse the relevant Issuing Bank or Revolving Credit Lenders, as
applicable.

 

(vii)                           All prepayments under this subsection (b) shall
be made together with accrued interest to the date of such prepayment on the
principal amount prepaid.

 

(viii)                        Anything contained in this Section 2.06(b) to the
contrary notwithstanding, (A) if, following the occurrence of any “Asset
Disposition” (as such term is defined in the Junior Notes Indenture or any
comparable definition in any other Debt document to which either Borrower is a
party (any “Other Debt Document”)), the issuance of equity or any other event
under any Other Debt Document (a “Prepayment Event”), by any Loan Party or any
of its Subsidiaries, either Borrower is required to commit by a particular date
(a “Commitment Date”) to apply or cause its Subsidiaries to apply an amount
equal to any of the “Net Proceeds” (as defined in the Junior Notes Indenture or
any comparable definition in any Other Debt Document, as the case may be)
thereof in a particular manner, or to apply by a particular date (an
“Application Date”) an amount equal to any such “Net Proceeds” in a particular
manner, in either case in order to excuse such Borrower from being required to
make an “Asset Sale Offer” (as defined in the Junior Notes Indenture or any
comparable definition in any Other Debt Document, as the case may be) or any
other prepayment of such Debt under such Other Debt Document (a “Debt
Prepayment”) in connection with such “Asset Sale” or other Prepayment Event, as
the case may be, and such Borrower shall have failed to so commit or to so apply
an amount equal to such “Net Proceeds” at least 30 days before the Commitment
Date or the Application Date, as the case may be, or (B) if either Borrower at
any other time shall have failed to apply or commit or cause to be applied any
amount equal to any such “Net Proceeds” and ,

 

53

--------------------------------------------------------------------------------


 

within 30 days thereafter assuming no further application or commitment of an
amount equal to such “Net Proceeds” such Borrower would otherwise be required to
make an “Asset Sale Offer” or Debt Prepayment, as the case may be, in respect
thereof, then in either such case such Borrower shall immediately apply or cause
to be applied an amount equal to such “Net Proceeds” to the payment of the
Advances in the manner set forth in Section 2.06(b)(ii) in such amounts as shall
excuse such Borrower from making any such “Asset Sale Offer” or Debt Prepayment,
as the case may be.

 

(c)                                  Pro Rata Treatment. All prepayments of the
Term Facilities under this Section 2.06 shall be applied to prepay the Term A
Advances then outstanding, the Term B Advances then outstanding and the Term C
Advances then outstanding on a pro rata basis.

 

(d)                                 Designation of Prepayments.  BRW may elect
to have any prepayment of the Facilities made pursuant to this Section 2.06
applied to the Advances made to BRW rather than the Advances made to BCSI upon
prior notice to the Administrative Agent.

 

SECTION 2.07.  Interest.  (a)  Scheduled Interest.  Each Borrower shall pay
interest on the unpaid principal amount of each Advance owing to each Lender
from such Borrower from the date of such Advance until such principal amount
shall be paid in full, at the following rates per annum:

 

(i)                                     Base Rate Advances.  During such periods
as such Advance is a Base Rate Advance, a rate per annum equal at all times to
the sum of (A) the Base Rate in effect from time to time plus (B) the Applicable
Margin in effect from time to time, payable in arrears quarterly on the last day
of each month March, June, September and December during such periods and on the
date such Base Rate Advance shall be Converted or paid in full.

 

(ii)                                  Eurodollar Rate Advances.  During such
periods as such Advance is a Eurodollar Rate Advance, a rate per annum equal at
all times during each Interest Period for such Advance to the sum of (A) the
Eurodollar Rate for such Interest Period for such Advance plus (B) the
Applicable Margin in effect from time to time, payable in arrears on the last
day of such Interest Period and, if such Interest Period has a duration of more
than three months, on each day that occurs during such Interest Period every
three months from the first day of such Interest Period and on the date such
Eurodollar Rate Advance shall be Converted or paid in full.

 

(b)                                 Default Interest.  Upon the occurrence and
during the continuance of a Default under 7.01(a), (e) or (f), the Borrowers
shall pay interest on (i) the unpaid principal amount of each Advance owing to
each Lender, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above and on demand, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid on such Advance pursuant to
clause (a)(i) or (a)(ii) above and (ii) to the fullest extent permitted by law,
the amount of any interest, fee or other amount payable under the Loan Documents
that is not paid when due, from the date such amount shall be due until such
amount shall be paid in full, payable in arrears on the date such amount shall
be paid in full and on demand, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid, in the case of interest, on
the Type of

 

54

--------------------------------------------------------------------------------


 

Advance on which such interest has accrued pursuant to clause (a)(i) or (a)(ii)
above and, in all other cases, on Base Rate Advances pursuant to clause (a)(i)
above.

 

(c)                                  Notice of Interest Period and Interest
Rate.  Promptly after receipt of a Notice of  Borrowing pursuant to Section
2.02(a), a notice of Conversion pursuant to Section 2.09 or a notice of
selection of an Interest Period pursuant to the terms of the definition of
“Interest Period”, the Administrative Agent shall give notice to the appropriate
Borrower and each Appropriate Lender of the applicable Interest Period and the
applicable interest rate determined by the Administrative Agent for purposes of
clause (a)(i) or (a)(ii) above.

 

SECTION 2.08  Fees.  (a)  Commitment Fee.  BRW shall pay to the Administrative
Agent for the account of the Lenders a commitment fee, from the date hereof in
the case of each Initial Lender and from the effective date specified in the
Assignment and Acceptance pursuant to which it became a Lender in the case of
each other Lender until the Termination Date, payable in arrears on the date of
the initial Borrowing hereunder, thereafter quarterly on the last day of each
March, June, September and December, and on the Termination Date, at a rate per
annum equal to 0.625% on the sum of the average daily Unused Revolving Credit
Commitment of such Lender plus its Pro Rata Share of the average daily
outstanding Swing Line Advances during such quarter; provided, however, that no
commitment fee shall accrue on any of the Commitments of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender.

 

(b)                                 Letter of Credit Fees, Etc.  (i)  BRW shall
pay to the Administrative Agent for the account of each Revolving Credit Lender
a commission, payable in arrears quarterly on the last day of each March, June,
September and December and on the earliest to occur of the full drawing,
expiration, termination or cancellation of any Letter of Credit and on the
Termination Date, on such Lender’s Pro Rata Share of the average daily aggregate
Available Amount during such quarter of all Letters of Credit outstanding from
time to time at the Applicable Margin from time to time on Eurodollar Rate
Advances.

 

(ii)                                  BRW shall pay to each Issuing Bank, for
its own account, (A) a commission, payable in arrears quarterly on the last day
of each March, June, September and December and on the Termination Date, on the
average daily amount of its Letter of Credit Commitment during such quarter,
from the date hereof until the Termination Date, at the rate of 0.25% per annum,
(B) customary fees for issuance of letters of credit for each Letter of Credit
issued by such Issuing Bank in an amount to be agreed upon between the Borrowers
and such Issuing Bank on the date of issuance of such Letter of Credit, payable
on such date and (C) such other commissions, transfer fees and other fees and
charges in connection with the issuance or administration of each Letter of
Credit as the Borrowers and such Issuing Bank shall agree.

 

(c)                                  Agents’ Fees.  BRW shall pay to each Agent
for its own account such fees as may from time to time be agreed between BRW and
such Agent.

 

SECTION 2.09  Conversion of Advances  (a)  Optional.  Each Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion

 

55

--------------------------------------------------------------------------------


 

and subject to the provisions of Sections 2.07 and 2.10, Convert all or any
portion of the Advances of one Type comprising the same Borrowing made by such
Borrower into Advances of the other Type; provided, however, that any Conversion
of Eurodollar Rate Advances into Base Rate Advances shall be made only on the
last day of an Interest Period for such Eurodollar Rate Advances, any Conversion
of Base Rate Advances into Eurodollar Rate Advances shall be in an amount not
less than the minimum amount specified in Section 2.02(c), no Conversion of any
Advances shall result in more separate Borrowings than permitted under
Section 2.02(c) and each Conversion of Advances comprising part of the same
Borrowing under any Facility shall be made ratably among the Appropriate Lenders
in accordance with their Commitments under such Facility.  Each such notice of
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for such Advances.  Each notice of Conversion shall be
irrevocable and binding on such Borrower.

 

(b)                                 Mandatory.  (i)  On the date on which the
aggregate unpaid principal amount of Eurodollar Rate Advances comprising any
Borrowing shall be reduced, by payment or prepayment or otherwise, to less than
$10,000,000, such Advances shall automatically Convert into Base Rate Advances.

 

(ii)                                  If a Borrower shall fail to select the
duration of any Interest Period for any Eurodollar Rate Advances in accordance
with the provisions contained in the definition of “Interest Period” in
Section 1.01, the Administrative Agent will forthwith so notify such Borrower
and the Appropriate Lenders, whereupon each such Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance.

 

(iii)                               Upon the occurrence and during the
continuance of any Default, (x) each Eurodollar Rate Advance will automatically,
on the last day of the then existing Interest Period therefor, Convert into a
Base Rate Advance and (y) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended.

 

SECTION 2.10.  Increased Costs, Etc.  (a)  If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender Party of agreeing to make
or of making, funding or maintaining Eurodollar Rate Advances or of agreeing to
issue or of issuing or maintaining or participating in Letters of Credit or of
agreeing to make or of making or maintaining Letter of Credit Advances
(excluding, for purposes of this Section 2.10, any such increased costs
resulting from (x) Taxes or Other Taxes (as to which Section 2.12 shall govern)
and (y) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender Party is organized or has its Applicable Lending
Office or any political subdivision thereof), then the Borrowers shall from time
to time, upon demand by such Lender Party (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender Party additional amounts sufficient to compensate such Lender Party for
such increased cost; provided, however, that a Lender Party claiming additional
amounts under this Section 2.10(a)

 

56

--------------------------------------------------------------------------------


 

agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different Applicable Lending Office
if the making of such a designation would avoid the need for, or reduce the
amount of, such increased cost that may thereafter accrue and would not, in the
reasonable judgment of such Lender Party, be otherwise disadvantageous to such
Lender Party.  A certificate as to the amount of such increased cost, submitted
to the Borrowers by such Lender Party, shall be conclusive and binding for all
purposes, absent manifest error.

 

(b)                                 If any Lender Party determines that
compliance with any law or regulation or any guideline or request from any
central bank or other governmental authority (whether or not having the force of
law) affects or would affect the amount of capital required or expected to be
maintained by such Lender Party or any corporation controlling such Lender Party
and that the amount of such capital is increased by or based upon the existence
of such Lender Party’s commitment to lend or to issue or participate in Letters
of Credit hereunder and other commitments of such type or the issuance or
maintenance of or participation in the Letters of Credit (or similar contingent
obligations), then, upon demand by such Lender Party or such corporation (with a
copy of such demand to the Administrative Agent), the Borrowers shall pay to the
Administrative Agent for the account of such Lender Party, from time to time as
specified by such Lender Party, additional amounts sufficient to compensate such
Lender Party in the light of such circumstances, to the extent that such Lender
Party reasonably determines such increase in capital to be allocable to the
existence of such Lender Party’s commitment to lend or to issue or participate
in Letters of Credit hereunder or to the issuance or maintenance of or
participation in any Letters of Credit.  A certificate as to such amounts
submitted to the Borrowers by such Lender Party shall be conclusive and binding
for all purposes, absent manifest error.

 

(c)                                  If, with respect to any Eurodollar Rate
Advances under any Facility, Lenders owed or holding not less than a majority in
interest of the then aggregate unpaid principal amount thereof  notify the
Administrative Agent that the Eurodollar Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Lenders of making, funding
or maintaining their Eurodollar Rate Advances for such Interest Period, the
Administrative Agent shall forthwith so notify the Borrowers and the Appropriate
Lenders, whereupon (i) each such Eurodollar Rate Advance under such Facility
will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance and (ii) the obligation of the
Appropriate Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrowers that such Lenders have determined that the circumstances causing such
suspension no longer exist.

 

(d)                                 Notwithstanding any other provision of this
Agreement, if the introduction of or any change in or in the interpretation of
any law or regulation shall make it unlawful, or any central bank or other
governmental authority shall assert that it is unlawful, for any Lender or its
Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to continue to fund or maintain Eurodollar Rate
Advances hereunder, then, on notice thereof and demand therefor by such Lender
to the Borrowers through the Administrative Agent, (i) each Eurodollar Rate
Advance under each Facility under which such Lender has a Commitment will
automatically, upon such demand, Convert into a Base Rate Advance and (ii) the
obligation of the Appropriate Lenders to make, or to Convert Advances into,
Eurodollar

 

57

--------------------------------------------------------------------------------


 

Rate Advances shall be suspended until the Administrative Agent shall notify the
Borrowers that such Lender has determined that the circumstances causing such
suspension no longer exist; provided, however, that, before making any such
demand, such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such a designation would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar Rate Advances or to continue to fund or maintain Eurodollar
Rate Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

SECTION 2.11.  Payments and Computations.  (a)  The Borrowers shall make each
payment hereunder and under the Notes, irrespective of any right of counterclaim
or set-off (except as otherwise provided in Section 2.15), not later than
11:00 A.M. (New York City time) on the day when due in U.S. dollars to the
Administrative Agent at the Administrative Agent’s Account in same day funds,
with payments being received by the Administrative Agent after such time being
deemed to have been received on the next succeeding Business Day.  The
Administrative Agent will promptly thereafter cause like funds to be distributed
(i) if such payment by such Borrower is in respect of principal, interest,
commitment fees or any other Obligation then payable hereunder and under the
Notes to more than one Lender Party, to such Lender Parties for the account of
their respective Applicable Lending Offices ratably in accordance with the
amounts of such respective Obligations then payable to such Lender Parties and
(ii) if such payment by such Borrower is in respect of any Obligation then
payable hereunder to one Lender Party, to such Lender Party for the account of
its Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement.  Upon its acceptance of an Assignment and Acceptance
and recording of the information contained therein in the Register pursuant to
Section 9.07(d), from and after the effective date of such Assignment and
Acceptance, the Administrative Agent shall make all payments hereunder and under
the Notes in respect of the interest assigned thereby to the Lender Party
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

 

(b)                                 Each Borrower hereby authorizes each Lender
Party and each of its Affiliates, if and to the extent payment owed to such
Lender Party is not made when due hereunder or, in the case of a Lender, under
the Note held by such Lender, to charge from time to time, to the fullest extent
permitted by law, against any or all of such Borrower’s accounts with such
Lender Party or such Affiliate any amount so due.

 

(c)                                  All computations of interest based on the
Base Rate shall be made by the Administrative Agent on the basis of a year of
365 or 366 days, as the case may be, and all computations of interest based on
the Eurodollar Rate or the Federal Funds Rate and of fees and Letter of Credit
commissions shall be made by the Administrative Agent on the basis of a year of
360 days, in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest,
fees or commissions are payable.  Each determination by the Administrative Agent
of an interest rate, fee or commission hereunder shall be conclusive and binding
for all purposes, absent manifest error.

 

58

--------------------------------------------------------------------------------


 

(d)                                 Whenever any payment hereunder or under the
Notes shall be stated to be due on a day other than a Business Day, such payment
shall be made on the next succeeding Business Day, and such extension of time
shall in such case be included in the computation of payment of interest or
commitment fee, as the case may be; provided, however, that, if such extension
would cause payment of interest on or principal of Eurodollar Rate Advances to
be made in the next following calendar month, such payment shall be made on the
next preceding Business Day.

 

(e)                                  Unless the Administrative Agent shall have
received notice from the applicable Borrower prior to the date on which any
payment is due to any Lender Party hereunder that such Borrower will not make
such payment in full, the Administrative Agent may assume that such Borrower has
made such payment in full to the Administrative Agent on such date and the
Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each such Lender Party on such due date an amount equal to the
amount then due such Lender Party.  If and to the extent such Borrower shall not
have so made such payment in full to the Administrative Agent, each such Lender
Party shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender Party together with interest thereon, for each day
from the date such amount is distributed to such Lender Party until the date
such Lender Party repays such amount to the Administrative Agent, at the Federal
Funds Rate.

 

(f)                                    If the Administrative Agent receives
funds for application to the Obligations under the Loan Documents under
circumstances for which the Loan Documents do not specify the Advances or the
Facility to which, or the manner in which, such funds are to be applied, the
Administrative Agent may, but shall not be obligated to, elect to distribute
such funds to each Lender Party ratably in accordance with such Lender Party’s
proportionate share of the principal amount of all outstanding Advances and the
Available Amount of all Letters of Credit then outstanding, in repayment or
prepayment of such of the outstanding Advances or other Obligations owed to such
Lender Party, and for application to such principal installments, as the
Administrative Agent shall direct.

 

SECTION 2.12.  Taxes.  (a)  Any and all payments by the Borrowers hereunder or
under the Notes shall be made, in accordance with Section 2.11, free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender Party and each Agent, (i) taxes
that are imposed on its overall net income (including franchise taxes imposed in
lieu thereof) by the United States and taxes that are imposed on its overall net
income (and franchise taxes imposed in lieu thereof) by the state or foreign
jurisdiction under the laws of which such Lender Party or such Agent, as the
case may be, is organized or in which its principal office is located or any
political subdivision thereof, (ii) in the case of each Lender Party, taxes that
are imposed on its overall net income (and franchise taxes imposed in lieu
thereof) by the state or foreign jurisdiction of such Lender Party’s Applicable
Lending Office or any political subdivision thereof and (iii) any branch profits
taxes imposed by the United States or any similar tax imposed by any other
jurisdiction described in clauses (i) or (ii) above (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments hereunder or under the Notes being hereinafter referred to
as “Taxes”).  If any Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder or under

 

59

--------------------------------------------------------------------------------


 

any Note to any Lender Party or any Agent, (i) the sum payable by such Borrower
shall be increased as may be necessary so that after such Borrower and the
Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 2.12) such Lender Party
or such Agent, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower shall make
all such deductions and (iii) such Borrower shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.

 

(b)                                 In addition, the Borrowers shall pay any
present or future stamp, documentary, excise, property or similar taxes, charges
or levies that arise from any payment made hereunder or under the Notes or from
the execution, delivery or registration of, performance under, or otherwise with
respect to, this Agreement or the Notes (hereinafter referred to as “Other
Taxes”).

 

(c)                                  The Borrowers shall indemnify each Lender
Party and each Agent for and hold them harmless against the full amount of Taxes
and Other Taxes (including Taxes or Other Taxes imposed on amounts payable under
this Section 2.12) imposed on or paid by such Lender Party or such Agent (as the
case may be) and any liability (including penalties, additions to tax, interest
and expenses) arising therefrom or with respect thereto.  This indemnification
shall be made within 30 days from the date such Lender Party or such Agent (as
the case may be) makes written demand therefor.

 

(d)                                 Promptly after the date of any payment of
Taxes, the Borrowers shall furnish to the Administrative Agent, at its address
referred to in Section 9.02, the original or a certified copy of a receipt
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Each Lender Party organized under the laws
of a jurisdiction outside the United States shall, on or prior to the date of
its execution and delivery of this Agreement in the case of each Initial Lender
Party, on or prior to the date of its designation of a new lending office and on
the date of the Assignment and Acceptance pursuant to which it becomes a Lender
Party in the case of each other Lender Party, and from time to time thereafter
as requested in writing by the Borrowers (but only so long thereafter as such
Lender Party remains lawfully able to do so), provide each of the Administrative
Agent and the Borrowers with two properly completed original Internal Revenue
Service forms W-8BEN or W-8ECI, as appropriate, or any properly completed
successor or other form prescribed by the Internal Revenue Service, certifying
that such Lender Party is exempt from or entitled to a reduced rate of United
States withholding tax on payments pursuant to this Agreement or the Notes.  If
the forms provided by a Lender Party at the time such Lender Party first becomes
a party to this Agreement (or designates a new lending office) accurately
indicate a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from Taxes unless and
until such Lender Party provides the appropriate forms accurately certifying
that a lesser rate applies, whereupon withholding tax at such lesser rate only
shall be considered excluded from Taxes for periods governed by such forms;
provided, however, that if, at the effective date of the Assignment and
Acceptance pursuant to which a Lender Party becomes a party to this Agreement,
the Lender Party assignor was entitled to payments under subsection (a) of this

 

60

--------------------------------------------------------------------------------


 

Section 2.12 in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Lender Party assignee on such date.  If any form
or document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service form W-BEN
or W-8ECI, that the applicable Lender Party reasonably considers to be
confidential, such Lender Party shall give notice thereof to the Borrowers and
shall not be obligated to include in such form or document such confidential
information.

 

(f)                                    For any period with respect to which a
Lender Party has failed to provide such Borrower with the appropriate form
described in subsection (e) above (other than if such failure is due to a change
in law occurring after the date on which a form originally was required to be
provided (but only so long as such Lender Party is not lawfully able to provide
such form) or if such form otherwise is not required under subsection (e)
above), such Lender Party shall not be entitled to indemnification under
subsection (a) or (c) of this Section 2.12 with respect to Taxes imposed by the
United States by reason of such failure; provided, however, that should a Lender
Party become subject to Taxes because of its failure to deliver a form required
hereunder, the Borrowers shall take such steps as such Lender Party shall
reasonably request to assist such Lender Party to recover such Taxes.

 

(g)                                 In the event that an additional payment is
made under Section 2.12 for the account of any Lender Party and such Lender
Party, in its sole opinion, determines that it has finally and irrevocably
received or been granted a refund in respect of any Taxes or Other Taxes paid
pursuant to this Section 2.12, such Lender Party shall promptly remit such
refund to the Borrowers, net of all out-of-pocket expenses of Lender Party;
provided, however, that the Borrowers, upon request of such Lender Party, agree
to promptly return such refund to such Lender Party in the event such Lender
Party is required to repay such refund to the relevant taxing authority. 
Nothing contained herein shall interfere with the right of a Lender Party to
arrange its tax affairs in whatever manner it thinks fit nor oblige any Lender
Party to apply for any refund or to disclose any information relating to its tax
affairs or any computations in respect thereof.

 

SECTION 2.13.  Sharing of Payments, Etc.  If any Lender Party shall obtain at
any time any payment (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise, other than as a result of an assignment
pursuant to Section 9.07) (a) on account of Obligations due and payable to such
Lender Party hereunder and under the Notes at such time in excess of its ratable
share (according to the proportion of (i) the amount of such Obligations due and
payable to such Lender Party at such time to (ii) the aggregate amount of the
Obligations due and payable to all Lender Parties hereunder and under the Notes
at such time) of payments on account of the Obligations due and payable to all
Lender Parties hereunder and under the Notes at such time obtained by all the
Lender Parties at such time or (b) on account of Obligations owing (but not due
and payable) to such Lender Party hereunder and under the Notes at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations owing to such Lender Party at such time to (ii) the aggregate
amount of the Obligations owing (but not due and payable) to all Lender Parties
hereunder and under the Notes

 

61

--------------------------------------------------------------------------------


 

at such time) of payments on account of the Obligations owing (but not due and
payable) to all Lender Parties hereunder and under the Notes at such time
obtained by all of the Lender Parties at such time, such Lender Party shall
forthwith purchase from the other Lender Parties such interests or participating
interests in the Obligations due and payable or owing to them, as the case may
be, as shall be necessary to cause such purchasing Lender Party to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender Party, such purchase from each other Lender Party shall be rescinded and
such other Lender Party shall repay to the purchasing Lender Party the purchase
price to the extent of such Lender Party’s ratable share (according to the
proportion of (i) the purchase price paid to such Lender Party to (ii) the
aggregate purchase price paid to all Lender Parties) of such recovery together
with an amount equal to such Lender Party’s ratable share (according to the
proportion of (i) the amount of such other Lender Party’s required repayment to
(ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered; provided further that, so long as the
Obligations under the Loan Documents shall not have been accelerated, any excess
payment received by any Appropriate Lender shall be shared on a pro rata basis
only with other Appropriate Lenders.  Each Borrower agrees that any Lender Party
so purchasing an interest or participating interest from another Lender Party
pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such interest or participating interest, as the case may be, as fully as if
such Lender Party were the direct creditor of such Borrower in the amount of
such interest or participating interest, as the case may be.

 

SECTION 2.14.  Use of Proceeds.  The proceeds of the Term Advances were used
prior to the Effective Date (and each Borrower represents that it used such
proceeds) as follows: (i) by BCSI solely to refinance certain existing debt
outstanding on the closing date of the Original Credit Agreement, including the
June BCSI Agreement, to fund Capital Expenditures, to pay transaction fees and
expenses under the Original Credit Agreement and other general corporate
purposes, in each case, to the extent permitted hereunder and under applicable
Surviving Debt documents (as defined under the Original Credit Agreement) and to
repurchase a portion of the BCI Senior Subordinated Notes; and (ii) by BRW
solely to refinance the BofA Credit Agreement, to pay transaction fees and
expenses under the Original Credit Agreement, to make equity contributions and
intercompany loans to BCI and its Subsidiaries, to enable BCI to refinance
certain existing debt outstanding on the closing date of the Original Credit
Agreement and to repurchase a portion of the BCI Senior Subordinated Notes and
for other general corporate purposes, in each case, to the extent permitted
hereunder and under applicable Surviving Debt documents (as defined under the
Original Credit Agreement).  The proceeds of the Revolving Credit Advances and
issuances of Letters of Credit shall be available to BRW (and BRW agrees that it
shall use such proceeds and Letters of Credit) solely to fund Capital
Expenditures, to make limited equity contributions and intercompany loans to BCI
and its Subsidiaries and for other general corporate purposes, in each case, to
the extent permitted hereunder and under the applicable Surviving Debt documents
and the Junior Notes.

 

SECTION 2.15.  Defaulting Lenders.  (a)  In the event that, at any one time,
(i) any Lender Party shall be a Defaulting Lender, (ii) such Defaulting Lender
shall owe a Defaulted Advance to BRW and (iii) BRW shall be required to make any
payment hereunder or

 

62

--------------------------------------------------------------------------------


 

under any other Loan Document to or for the account of such Defaulting Lender,
then BRW may, so long as no Default shall occur or be continuing at such time
and to the fullest extent permitted by applicable law, set off and otherwise
apply the Obligation of BRW to make such payment to or for the account of such
Defaulting Lender against the obligation of such Defaulting Lender to make such
Defaulted Advance. In the event that, on any date, BRW shall so set off and
otherwise apply its obligation to make any such payment against the obligation
of such Defaulting Lender to make any such Defaulted Advance on or prior to such
date, the amount so set off and otherwise applied by BRW shall constitute for
all purposes of this Agreement and the other Loan Documents an Advance by such
Defaulting Lender made on the date of such setoff under the Facility pursuant to
which such Defaulted Advance was originally required to have been made pursuant
to Section 2.01.  Such Advance shall be considered, for all purposes of this
Agreement, to comprise part of the Borrowing in connection with which such
Defaulted Advance was originally required to have been made pursuant to
Section 2.01, even if the other Advances comprising such Borrowing shall be
Eurodollar Rate Advances on the date such Advance is deemed to be made pursuant
to this subsection (a).  BRW shall notify the Administrative Agent at any time
BRW exercises its right of set-off pursuant to this subsection (a) and shall set
forth in such notice (A) the name of the Defaulting Lender and the Defaulted
Advance required to be made by such Defaulting Lender and (B) the amount set off
and otherwise applied in respect of such Defaulted Advance pursuant to this
subsection (a).  Any portion of such payment otherwise required to be made by
BRW to or for the account of such Defaulting Lender which is paid by BRW, after
giving effect to the amount set off and otherwise applied by BRW pursuant to
this subsection (a), shall be applied by the Administrative Agent as specified
in subsection (b) or (c) of this Section 2.15.

 

(b)                                 In the event that, at any one time, (i) any
Lender Party shall be a Defaulting Lender, (ii) such Defaulting Lender shall owe
a Defaulted Amount to any Agent or any of the other Lender Parties and (iii) the
applicable Borrower shall make any payment hereunder or under any other Loan
Document to the Administrative Agent for the account of such Defaulting Lender,
then the Administrative Agent may, on its behalf or on behalf of such other
Agents or such other Lender Parties and to the fullest extent permitted by
applicable law, apply at such time the amount so paid by such Borrower to or for
the account of such Defaulting Lender to the payment of each such Defaulted
Amount to the extent required to pay such Defaulted Amount.  In the event that
the Administrative Agent shall so apply any such amount to the payment of any
such Defaulted Amount on any date, the amount so applied by the Administrative
Agent shall constitute for all purposes of this Agreement and the other Loan
Documents payment, to such extent, of such Defaulted Amount on such date.  Any
such amount so applied by the Administrative Agent shall be retained by the
Administrative Agent or distributed by the Administrative Agent to such other
Agents or such other Lender Parties, ratably in accordance with the respective
portions of such Defaulted Amounts payable at such time to the Administrative
Agent, such other Agents and such other Lender Parties and, if the amount of
such payment made by such Borrower shall at such time be insufficient to pay all
Defaulted Amounts owing at such time to the Administrative Agent, such other
Agents and such other Lender Parties, in the following order of priority:

 

63

--------------------------------------------------------------------------------


 

(i)                                     first, to the Agents for any Defaulted
Amounts then owing to them, in their capacities as such, ratably in accordance
with such respective Defaulted Amounts then owing to the Agents;

 

(ii)                                  second, to the Issuing Banks and the Swing
Line Banks for any Defaulted Amounts then owing to them, in their capacities as
such, ratably in accordance with such respective Defaulted Amounts then owing to
the Issuing Banks and the Swing Line Banks; and

 

(iii)                               third, to any other Lender Parties for any
Defaulted Amounts then owing to such other Lender Parties, ratably in accordance
with such respective Defaulted Amounts then owing to such other Lender Parties.

 

Any portion of such amount paid by such Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.15.

 

(c)                                  In the event that, at any one time, (i) any
Lender Party shall be a Defaulting Lender, (ii) such Defaulting Lender shall not
owe a Defaulted Advance or a Defaulted Amount and (iii) any Borrower, any Agent
or any other Lender Party shall be required to pay or distribute any amount
hereunder or under any other Loan Document to or for the account of such
Defaulting Lender, then such Borrower or such Agent or such other Lender Party
shall pay such amount to the Administrative Agent to be held by the
Administrative Agent, to the fullest extent permitted by applicable law, in
escrow or the Administrative Agent shall, to the fullest extent permitted by
applicable law, hold in escrow such amount otherwise held by it.  Any funds held
by the Administrative Agent in escrow under this subsection (c) shall be
deposited by the Administrative Agent in an account with Citibank, in the name
and under the control of the Administrative Agent, but subject to the provisions
of this subsection (c).  The terms applicable to such account, including the
rate of interest payable with respect to the credit balance of such account from
time to time, shall be Citibank’s standard terms applicable to escrow accounts
maintained with it.  Any interest credited to such account from time to time
shall be held by the Administrative Agent in escrow under, and applied by the
Administrative Agent from time to time in accordance with the provisions of,
this subsection (c).  The Administrative Agent shall, to the fullest extent
permitted by applicable law, apply all funds so held in escrow from time to time
to the extent necessary to make any Advances required to be made by such
Defaulting Lender and to pay any amount payable by such Defaulting Lender
hereunder and under the other Loan Documents to the Administrative Agent or any
other Lender Party, as and when such Advances or amounts are required to be made
or paid and, if the amount so held in escrow shall at any time be insufficient
to make and pay all such Advances and amounts required to be made or paid at
such time, in the following order of priority:

 

(i)                                     first, to the Agents for any amounts
then due and payable by such Defaulting Lender to them hereunder, in their
capacities as such, ratably in accordance with such respective amounts then due
and payable to the Agents;

 

64

--------------------------------------------------------------------------------


 

(ii)                                  second, to the Issuing Banks and the Swing
Line Banks for any amounts then due and payable to them hereunder, in their
capacities as such, by such Defaulting Lender, ratably in accordance with such
respective amounts then due and payable to the Issuing Banks and the Swing Line
Banks;

 

(iii)                               third, to any other Lender Parties for any
amount then due and payable by such Defaulting Lender to such other Lender
Parties hereunder, ratably in accordance with such respective amounts then due
and payable to such other Lender Parties; and

 

(iv)                              fourth, to BRW for any Advance then required
to be made by such Defaulting Lender pursuant to a Commitment of such Defaulting
Lender.

 

In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender Party shall be
distributed by the Administrative Agent to such Lender Party and applied by such
Lender Party to the Obligations owing to such Lender Party at such time under
this Agreement and the other Loan Documents ratably in accordance with the
respective amounts of such Obligations outstanding at such time.

 

(d)                                 The rights and remedies against a Defaulting
Lender under this Section 2.15 are in addition to other rights and remedies that
BRW may have against such Defaulting Lender with respect to any Defaulted
Advance and that any Agent or any Lender Party may have against such Defaulting
Lender with respect to any Defaulted Amount.

 

SECTION 2.16.  Evidence of Debt.  (a)  Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Advance owing
to such Lender Party from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.  Each
Borrower agrees that upon notice by any Lender Party to such Borrower (with a
copy of such notice to the Administrative Agent) to the effect that a promissory
note or other evidence of indebtedness is required or appropriate in order for
such Lender Party to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender Party, such
Borrower shall promptly execute and deliver to such Lender Party, with a copy to
the Administrative Agent, a Revolving Credit Note and one or more Term Notes, as
applicable, in substantially the form of Exhibits A-1 and A-2 hereto, as the
case may be, payable to the order of such Lender Party in a principal amount
equal to the Revolving Credit Commitment, the Term A Commitment, the Term B
Commitment and the Term C Commitment, as the case may be, of such Lender Party. 
All references to Notes in the Loan Documents shall mean Notes, if any, to the
extent issued hereunder.

 

(b)                                 The Register maintained by the
Administrative Agent pursuant to Section 9.07(d) shall include a control
account, and a subsidiary account for each Lender Party, in which accounts
(taken together) shall be recorded (i) the Borrower and the date and amount of
each Borrowing made hereunder (or under the Existing Credit Agreement, as the
case may be), the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Acceptance delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable

 

65

--------------------------------------------------------------------------------


 

from such Borrower to each Lender Party hereunder, and (iv) the amount of any
sum received by the Administrative Agent from such Borrower hereunder and each
Lender Party’s share thereof.

 

(c)                                  Entries made in good faith by the
Administrative Agent in the Register pursuant to subsection (b) above, and by
each Lender Party in its account or accounts pursuant to subsection (a) above,
shall be prima facie evidence of the amount of principal and interest due and
payable or to become due and payable from each Borrower to, in the case of the
Register, each Lender Party and, in the case of such account or accounts, such
Lender Party, under this Agreement, absent manifest error; provided, however,
that the failure of the Administrative Agent or such Lender Party to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrowers under this Agreement.

 


ARTICLE III


 

CONDITIONS OF EFFECTIVENESS, LENDING AND

ISSUANCES OF LETTERS OF CREDIT

 

SECTION 3.01.  (I) Conditions Precedent to Effectiveness of this Agreement.
 This Agreement (other than as set forth in Section 3.01(II)) shall become
effective on and as of the first date (the “Effective Date”) on which all of the
following conditions precedent shall have been satisfied:

 

(a)                                  The Administrative Agent shall have
received on or before the Effective Date the following, each dated such day
(unless otherwise specified), in form and substance satisfactory to the Agents
(unless otherwise specified) and (except for the Notes) in sufficient copies for
each Lender Party:

 

(i)                                     The Notes payable to the order of the
Lenders that have requested replacement Notes prior to the Effective Date.

 

(ii)                                  An amended and restated security agreement
from (a) BRW in substantially the form of Exhibit D-1 hereto (the “Shared
Collateral Security Agreement”) and (b) the other Loan Parties in substantially
the form of Exhibit D-2 hereto (the “Non-Shared Collateral Security Agreement”;
together with the Shared Collateral Security Agreement, each other security
agreement and security agreement supplement delivered pursuant to
Section 5.01(j), in each case as amended, the “Security Agreements”), duly
executed by each Loan Party party thereto).

 

(iii)                               An amended and restated guaranty from
(a) the Subsidiary Guarantors who have guaranteed the Obligations of BCSI and
its Subsidiaries under the Loan Documents (the “BCSI Subsidiary Guaranty”) and
(b) the Subsidiary Guarantors who have guaranteed the Obligations of BRW and its
Subsidiaries under the Loan Documents (the “BRW Subsidiary Guaranty”), in each
case, in substantially the form of Exhibit E hereto (together with each other
guaranty and guaranty supplement delivered pursuant to Section 5.01(j), in each

 

66

--------------------------------------------------------------------------------


 

case as amended, the “Subsidiary Guaranties”), duly executed by each Subsidiary
Guarantor party thereto.

 

(iv)                              Certified copies of the resolutions of the
Board of Directors (or persons performing similar functions), or, in the case of
wholly owned Subsidiaries, action by unanimous written consent of the sole
shareholder, of each Loan Party approving the Transaction and each Loan Document
to which it is or is to be a party, the consummation of each aspect of the
Transaction involving or affecting such Loan Party and the other transactions
contemplated by any of the foregoing, and of all documents evidencing other
necessary corporate action and governmental and other third party approvals,
consents, authorizations, notices and filings of actions with respect to the
Transaction and each Loan Document to which it is or is to be a party.

 

(v)                                 A certificate of each Loan Party, signed on
behalf of such Loan Party by its President or a Vice President or Treasurer and
its Secretary or any Assistant Secretary (or persons performing similar
functions), dated the Effective Date (the statements made in which certificate
shall be true on and as of the Effective Date), certifying as to (A) the absence
of any amendments to the charter, articles of incorporation or certificate of
formation, as applicable, of such Loan Party since the date such documents were
delivered to the Administrative Agent under the Existing Credit Agreement,
(B) the absence of any amendments to the bylaws or limited liability company
agreement, as applicable, of such Loan Party since the date such documents were
delivered to the Administrative Agent under the Existing Credit Agreement,
(C) no proceeding for dissolution or liquidation of such Loan Party has been
commenced by such Loan Party, (D) the truth of the representations and
warranties contained in the Loan Documents as they relate to such Loan Party as
though made on and as of the Effective Date (except to the extent they expressly
relate to an earlier date, in which case certifying that such representations
and warranties are true and correct as of such earlier date) and (E) the absence
of any event relating to such Loan Party occurring and continuing, or reasonably
expected to result from the consummation of the Transaction, that constitutes a
Default.

 

(vi)                              A certificate of the Secretary or an Assistant
Secretary of each Loan Party certifying the names and true signatures of the
officers, partners, members or equivalent persons of such Loan Party authorized
to sign each Transaction Document to which it is or is to be a party and the
other documents to be delivered hereunder and thereunder.

 

(vii)                           A favorable opinion of Cravath, Swaine & Moore,
with respect to the Loan Documents, in form reasonably acceptable to the Agents.

 

(viii)                        A favorable opinion of Frost Brown Todd, with
respect to the Loan Documents, in form reasonably acceptable to the Agents.

 

67

--------------------------------------------------------------------------------


 

(ix)                                A favorable opinion of Shearman & Sterling,
counsel for the Administrative Agent, in form and substance satisfactory to the
Administrative Agent.

 

(x)                                   Counterparts of this Agreement duly
executed by the Required Lenders, all of the Revolving Credit Lenders, the
Agents and the Borrowers.

 

(xi)                              Such other documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
authorization of the Transaction and other legal matters relating to the
Borrowers and the Transaction.

 

(b)                                 Before giving effect and immediately after
giving pro forma effect to the Transaction, there shall have occurred no
Material Adverse Change since December 31, 2001.

 

(c)                                  There shall exist no action, suit,
investigation, litigation or proceeding affecting any Loan Party or any of its
Subsidiaries pending or, to the best knowledge of any Loan Party or any of its
Subsidiaries, threatened before any court, governmental agency or arbitrator
that (i) could be reasonably likely to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of any
Transaction Document except for the matters described in Schedule 4.01(f) hereto
(the “Disclosed Litigation”), as they relate to the consummation of  the
Transaction; and there shall have been no material adverse change in the status,
or the reasonably anticipated financial effect on any Loan Party or any of its
Subsidiaries, of such Disclosed Litigation from that described on
Schedule 4.01(f) hereto.

 

(d)                                 All governmental and third party consents
and approvals and authorizations of, notices and filings to or with, and other
actions by any other Person necessary in connection with any aspect of the
Transaction, any of the Loan Documents or the Related Documents or any of the
other transactions contemplated thereby, shall have been obtained (without the
imposition of any conditions that are not acceptable to the Lender Parties) and
shall remain in effect; all applicable waiting periods in connection with the
Transaction shall have expired without any action being taken by any competent
authority, and no law or regulation shall be applicable in the judgment of the
Lender Parties, in each case that restrains, prevents or imposes materially
adverse conditions upon the Transaction or the rights of the Loan Parties or
their Subsidiaries freely to transfer or otherwise dispose of, or to create any
Lien on, any properties now owned or hereafter acquired by any of them.

 

(e)                                  The final Junior Note Documents executed by
BRW and the other parties thereto shall have terms and conditions not materially
less favorable to the Lender Parties than those set forth in the version of the
drafts of the Purchase Agreement and the Junior Notes Indenture most recently
posted on or before March 21, 2003 to the BRW IntraLinks website by the
Administrative Agent for review by the Lender Parties.

 

(f)                                    BRW shall have received not less than
$339,500,000 in net cash proceeds from the sale of the Junior Notes and not less
than $169,750,000 of such net cash

 

68

--------------------------------------------------------------------------------


 

proceeds shall have been applied to the prepayment of the Facilities in
accordance with clause (x) of the proviso in Section 5.02(b)(i)(B) and not less
than $50,250,000 of such net cash proceeds shall have been applied as a
prepayment to the Revolving Credit Advances made by BRW with a corresponding
permanent reduction in the Revolving Credit Commitment.

 

(g)                                 The Borrowers shall have paid all accrued
fees of the Agents and the Lender Parties (including the amendment fees payable
to the Lender Parties on the Effective Date as agreed among the Agents and BRW)
and all accrued expenses of the Agents (including the reasonable accrued fees
and expenses of counsel to the Administrative Agent to the Lender Parties).

 

(II)  Conditions Precedent to Effectiveness of the Part II Effective Date.  The
Part II Effective Date shall become effective without any further action on the
part of any party hereto on and as of the first date (the “Part II Effective
Date”) on which all of the following conditions precedent shall have been
satisfied:

 

(a)                                  The Effective Date shall have occurred.

 

(b)                                 BRW shall have obtained a waiver (the “Oak
Hill Waiver”) from the holders of the Oak Hill Debt of all default provisions in
Sections 6.1(f) or (g) of the Oak Hill Indenture by, against or with respect to
BCI or any of its Subsidiaries and similar provisions, if any, in the notes
issued in connection therewith in form and substance reasonably satisfactory to
the Agents.

 

(c)                                  As of the date of effectiveness of the Oak
Hill Waiver, no other Debt of BRW or any of its Subsidiaries shall have been
accelerated by reason of a Specified Default.

 

(d)                                 BRW shall be in compliance with Section
5.02(v) with respect to fees, cash pay interest or other cash pay financial
consideration paid to holders of any Debt in connection with any matter referred
to in clauses (b) or (c) above, if any.

 

(e)                                  The Facilities, or any part thereof, shall
not have been accelerated pursuant to Section 7.01.

 

SECTION 3.02.  Conditions Precedent to Each Borrowing and Issuance and Renewal. 
The obligation of each Appropriate Lender to make an Advance (other than a
Letter of Credit Advance made by an Issuing Bank or a Revolving Credit Lender
pursuant to Section 2.03(c) and a Swing Line Advance made by a Revolving Credit
Lender pursuant to Section 2.02(b)) on the occasion of each Borrowing (including
the initial Borrowing), and the obligation of each Issuing Bank to issue a
Letter of Credit (including the initial issuance) or renew a Letter of Credit
and the right of BRW to request a Swing Line Borrowing, shall be subject to the
further conditions precedent that on the date of such Borrowing or issuance or
renewal (a) the following statements shall be true (and each of the giving of
the applicable Notice of Borrowing, Notice of Swing Line Borrowing, Notice of
Issuance or Notice of Renewal and the acceptance by BRW of the proceeds of such
Borrowing or of such Letter of Credit or the

 

69

--------------------------------------------------------------------------------


 

renewal of such Letter of Credit shall constitute a representation and warranty
by BRW, on its behalf and on behalf of BCSI, that both on the date of such
notice and on the date of such Borrowing or issuance or renewal such statements
are true):

 

(i)                                     the representations and warranties
contained in each Loan Document (except to the extent made by or relating to BCI
or any Subsidiary of BCI) are correct on and as of such date, before and after
giving effect to such Borrowing or issuance or renewal as though made on and as
of such date; and

 

(ii)                                  no Default has occurred and is continuing,
or would result from such Borrowing or issuance or renewal or from the
application of the proceeds therefrom; and

 

(b) the Administrative Agent shall have received such other certificates,
opinions and other  documents as any Appropriate Lender through the
Administrative Agent may reasonably request in order to confirm (i) the accuracy
of BRW’s representations and warranties (except to the extent relating to BCI or
any Subsidiary of BCI), (ii) BRW’s timely compliance with the terms, covenants
and agreements set forth in this Agreement and (iii) the absence of any Default;
and (c) prior to and after giving effect to any Revolving Credit Advance (and
giving effect to any debt service and other payments anticipated to be made
within 20 days of such Revolving Credit Advance), the total cash and Cash
Equivalents held by BRW and its Subsidiaries, on a Consolidated basis, shall not
exceed (A) prior to the completion of the Second Stage Closing under the BCSI
Sale Agreement (or the final consummation of any transaction effected under
Section 5.02(e)(ix) in lieu of a transaction under the BCSI Sale Agreement),
$50,000,000 and (B) thereafter, $40,000,000, excluding, in each case in clauses
(A) and (B), amounts held in cash collateral accounts pursuant to Section
5.02(e)(ix)(E).

 

SECTION 3.03.  Determinations Under Section 3.01.  For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Effective Date specifying its objection thereto and, if an
initial Borrowing is requested to be made on the Effective Date, such Lender
Party shall not have made available to the Administrative Agent such Lender
Party’s ratable portion of such Borrowing.

 


ARTICLE IV


 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01.  Representations and Warranties of the Borrowers.  Each Borrower
represents and warrants as follows:

 

(a)                                  Each Loan Party and each of its
Subsidiaries (i) is a corporation or limited liability company duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is duly qualified and in good standing as a foreign
corporation or limited liability company in each other jurisdiction in which it
owns or

 

70

--------------------------------------------------------------------------------


 

leases property or in which the conduct of its business requires it to so
qualify or be licensed except where the failure to so qualify or be licensed
could not be reasonably likely to have a Material Adverse Effect and (iii) has
all requisite power and authority (including, without limitation, all
governmental licenses, permits and other approvals) to own or lease and operate
its properties and to carry on its business as now conducted and as proposed to
be conducted.  Each of the Loan Parties has all of the requisite power and
authority, and the legal right, to execute and deliver each of the Loan
Documents and the Related Documents to which it is or is to be a party, to
perform all of its Obligations hereunder and thereunder and to consummate the
Transaction and all of the other transactions contemplated hereby and thereby.

 

(b)                                 Set forth on Schedule 4.01(b) hereto is a
complete and accurate list of all Subsidiaries of each Loan Party, showing as of
the date hereof (as to each such Subsidiary) the jurisdiction of its
organization, the number and type of each class of its Equity Interests
authorized, and the number outstanding, on the date hereof and the percentage of
each such class of its Equity Interests owned (directly or indirectly) by such
Loan Party and the number of shares covered by all outstanding options,
warrants, rights of conversion or purchase and similar rights at the date
hereof.  All of the outstanding Equity Interests in each Loan Party’s
Subsidiaries has been validly issued, are fully paid and non-assessable and are
owned by such Loan Party or one or more of its Subsidiaries free and clear of
all Liens, except those created under the Collateral Documents.

 

(c)                                  The execution, delivery and performance by
each Loan Party of each Transaction Document to which it is or is to be a party,
and the consummation of the Transaction, are within such Loan Party’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
(i) contravene such Loan Party’s charter or bylaws, (ii) violate any law, rule,
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award, (iii) conflict with or result in the breach of,
or constitute a default or, except as set forth in the attached Schedule
4.01(c)(iii), require any payment to be made under, any contract, loan
agreement, indenture, mortgage, deed of trust, lease or other instrument binding
on or affecting any Loan Party, any of its Subsidiaries or any of their
properties or (iv) except for the Liens created under the Loan Documents, result
in or require the creation or imposition of any Lien upon or with respect to any
of the properties of any Loan Party or any of its Subsidiaries.  No Loan Party
or any of its Subsidiaries is in violation of any such law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award or in breach
of any such contract, loan agreement, indenture, mortgage, deed of trust, lease
or other instrument, the violation or breach of which could have a Material
Adverse Effect.

 

(d)                                 No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body or any other third party is required for (i) the due execution, delivery,
recordation, filing or performance by any Loan Party of any Transaction Document
to which it is or is to be a party, or for the consummation of the Transaction,
(ii) the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents, (iii) the perfection or maintenance of the Liens created
under

 

71

--------------------------------------------------------------------------------


 

the Collateral Documents (including the first priority nature thereof) or
(iv) the exercise by any Agent or any Lender Party of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for the authorizations, approvals, actions, notices
and filings listed on Schedule 4.01(d) hereto, all of which have been duly
obtained, taken, given or made and are in full force and effect. 
Notwithstanding the foregoing, it is understood that (i) no regulatory approvals
have been obtained in connection with the pledge of shares of any regulated
entity and (ii) as of the date hereof no regulatory approvals have been obtained
or are being sought in connection with the possible exercise of remedies under
this Agreement or any of the Collateral Documents.  All applicable waiting
periods in connection with the Transaction have expired without any action
having been taken by any competent authority restraining, preventing or imposing
materially adverse conditions upon the Transaction or the rights of the Loan
Parties or their Subsidiaries freely to transfer or otherwise dispose of, or to
create any Lien on, any properties now owned or hereafter acquired by any of
them.

 

(e)                                  This Agreement has been, and each other
Transaction Document when delivered hereunder will have been, duly executed and
delivered by each Loan Party party thereto.  This Agreement is, and each other
Transaction Document when delivered hereunder will be, the legal, valid and
binding obligation of each Loan Party party thereto, enforceable against such
Loan Party in accordance with its terms.

 

(f)                                    There is no action, suit, investigation,
litigation or proceeding affecting any Loan Party or any of its Subsidiaries
pending or, to the best knowledge of any Loan Party, threatened before any
court, governmental agency or arbitrator of any kind that (i) either
individually or in the aggregate, could be reasonably likely to have a Material
Adverse Effect other than any such action, suit, investigation, litigation or
proceeding affecting BCI or any of its Subsidiaries after the Part II Effective
Date which does not affect BRW or any of its Subsidiaries, or (ii) in which
there is a reasonable likelihood of an adverse determination and which purports
to affect the legality, validity or enforceability of any Transaction Document
or the consummation of the Transaction, any of the Loan Documents or the Related
Documents or any of the other transactions contemplated hereby.

 

(g)                                 The Consolidated balance sheets of BRW and
its Subsidiaries (including BCI and its Subsidiaries) as at December 31, 2001,
and the related Consolidated and consolidating, if any, statements of income and
Consolidated statement of cash flows of BRW and its Subsidiaries (including BCI
and its Subsidiaries) for the fiscal year then ended, accompanied by an
unqualified opinion of PWC independent public accountants, and the Consolidated
and consolidating, if any, balance sheets of BRW and its Subsidiaries (including
BCI and its Subsidiaries) as at September 30, 2002, and the related Consolidated
and consolidating statements of income and Consolidated statement of cash flows
of BRW and its Subsidiaries (including BCI and its Subsidiaries) for the nine
months then ended, duly certified by the Chief Financial Officer of BRW, copies
of which have been furnished to each Lender Party, fairly present the
Consolidated and consolidating financial condition of BRW and its Subsidiaries
(including BCI and its

 

72

--------------------------------------------------------------------------------


 

Subsidiaries) as at such dates and the Consolidated and consolidating results of
operations of BRW and its Subsidiaries (including BCI and its Subsidiaries) for
the periods ended on such dates, all in accordance with generally accepted
accounting principles applied on a consistent basis, and since December 31,
2001, there has been no Material Adverse Change;

 

(h)                                 [Intentionally Omitted.]

 

(i)                                     The Consolidated and consolidating
forecasted balance sheets, statements of income and statements of cash flows of
BRW and its Subsidiaries included in the Information Materials (as applicable)
or delivered to the Lender Parties pursuant to Section 5.03 were prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, BRW’s best estimate of its
future financial performance.

 

(j)                                     Neither the Information Materials nor
any other information, exhibit or report furnished by or on behalf of any Loan
Party to any Agent or any Lender Party in connection with the Loan Documents or
pursuant to the terms of the Loan Documents contained any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements made therein not misleading.

 

(k)                                  No Borrower is engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock, and
following the application of the proceeds of each Advance or drawing under each
Letter of Credit, not more than 25% of the value of the assets (of BRW and its
Subsidiaries (including BCI and its Subsidiaries) on a Consolidated basis)
subject to the provisions of Section 5.02(a) or 5.02(e) or subject to any
restriction contained in any agreement or instrument between BRW and any Lender
Party or any Affiliate of any Lender Party relating to Debt within the scope of
7.01(e) will be Margin Stock.  For purposes of this Section 4.01(k), “assets” of
BRW or any of its Subsidiaries includes, without limitation, treasury stock of
BRW that has not been retired.

 

(l)                                     Neither any Loan Party nor any of its
Subsidiaries is an “investment company”, or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended.  Neither
any Loan Party nor any of its Subsidiaries is a “holding company”, or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company”, as such terms are
defined in the Public Utility Holding Company Act of 1935, as amended.  Neither
the making of any Advances, nor the issuance of any Letters of Credit, nor the
application of the proceeds or repayment thereof by such Borrower, nor the
consummation of the other transactions contemplated by the Transaction
Documents, will violate any provision of any such Act or any rule, regulation or
order of the Securities and Exchange Commission thereunder.

 

73

--------------------------------------------------------------------------------


 

(m)                               Neither any Loan Party nor any of its
Subsidiaries is a party to any indenture, loan or credit agreement or any lease
or other agreement or instrument or subject to any charter or corporate
restriction that could have a Material Adverse Effect.

 

(n)                                 All filings and other actions necessary or
desirable to perfect and protect the security interest in the Collateral created
under the Collateral Documents have been duly made or taken and are in full
force and effect, and the Collateral Documents create in favor of the
Administrative Agent for the benefit of the Secured Parties a valid and,
together with such filings and other actions, perfected first priority security
interest in the Collateral, securing the payment of the Secured Obligations, and
all filings and other actions necessary or desirable to perfect and protect such
security interest have been duly taken.  The Loan Parties are the legal and
beneficial owners of the Collateral free and clear of any Lien, except for the
liens and security interests created or permitted under the Loan Documents.

 

(o)                                 BRW and its Subsidiaries, on a consolidated
basis, is Solvent (it being understood and agreed that a going concern
qualification for Fiscal Year 2002 shall not in and of itself be deemed to
evidence that BRW is not Solvent).

 

(p)                                 (i)  No ERISA Event has occurred or is
reasonably expected to occur with respect to any Plan that has resulted in or is
reasonably expected to have a Material Adverse Effect on any Loan Party or any
ERISA Affiliate.

 

(ii)                                  Schedule B (Actuarial Information) to the
most recent annual report (Form 5500 Series) for each Plan, copies of which have
been filed with the Internal Revenue Service and furnished or made available to
the Lender Parties, is complete and accurate in all material respects and fairly
presents the funding status of such Plan, and since the date of such Schedule B
there has been no material adverse change in such funding status.

 

(iii)                               Neither any Loan Party nor any ERISA
Affiliate has incurred or to the best knowledge of any Loan Party or any ERISA
Affiliate is reasonably expected to incur any Withdrawal Liability in respect of
any Multiemployer Plan.

 

(iv)                              Neither any Loan Party nor any ERISA Affiliate
has been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or has been terminated, within the meaning of Title IV
of ERISA, and no such Multiemployer Plan to the best knowledge of any Loan Party
or any ERISA Affiliate is reasonably expected to be in reorganization or to be
terminated, within the meaning of Title IV of ERISA.

 

(q)                                 Except for such matters that could not be
reasonably likely to have a Material Adverse Effect (i) the operations and
properties of each Loan Party and each of its Subsidiaries comply in all
respects with all Environmental Laws and Environmental Permits, all past
non-compliance with such Environmental Laws and Environmental Permits has been
resolved without ongoing obligations or costs, and no circumstances exist that
could be reasonably likely to (A) form the basis of an Environmental Action

 

74

--------------------------------------------------------------------------------


 

against any Loan Party or any of its Subsidiaries or any of their properties or
(B) cause any such property to be subject to any liens and/or environmental
transfer act restrictions under any Environmental Law.  In addition to the
foregoing, it is understood and agreed that the Borrowers will comply with
regulatory requirements set forth in Schedule 4.01(q);

 

(ii)                                  none of the properties currently or
formerly owned or operated by any Loan Party or any of its Subsidiaries is
listed or, to the knowledge of any Loan Party or any of their Subsidiaries,
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list; and during the ownership or operation thereof by any Loan
Party or any of their Subsidiaries, Hazardous Materials were not and have not
been released, discharged or disposed of on any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries; and

 

(iii)                               neither any Loan Party nor any of its
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any governmental or
regulatory authority or the requirements of any Environmental Law; and during
the ownership or operation thereof by any Loan Party or any of their
Subsidiaries, all Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries were and have been
disposed of in a manner not reasonably expected to result in liability to any
Loan Party or any of its Subsidiaries.

 

(r)                                    (i)  Each Loan Party and each of its
Subsidiaries and Affiliates has filed, has caused to be filed or has been
included in all material tax returns (Federal, state, local and foreign)
required to be filed and has paid all taxes shown thereon to be due, together
with applicable interest and penalties, except any taxes that are being
contested in good faith by appropriate proceedings and for which the Loan Party,
its Subsidiaries or its Affiliates, as the case may be, has set aside on its
books adequate reserves;

 

(ii)                                  The aggregate unpaid amount, as of the
date hereof, of adjustments to the Federal, state, local and foreign income tax
liability of each Loan Party and each of its Subsidiaries and Affiliates 
proposed by the Internal Revenue Service or by any state, local and foreign
taxing authorities with respect to any years for which the expiration of the
applicable statute of limitations for assessment or collection has not occurred
by reason of extension or otherwise along with any issues raised by the Internal
Revenue Service in respect of such years could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect; and

 

(s)                                  [Intentionally Omitted.]

 

(t)                                    Set forth on Schedule 4.01(t) hereto is a
complete and accurate list of all Surviving Debt, showing as of the date hereof
the obligor and the principal amount outstanding thereunder, the maturity date
thereof and the amortization schedule therefor.

 

75

--------------------------------------------------------------------------------


 

(u)                                 Set forth on Schedule 4.01(u) hereto is a
complete and accurate list of all Liens as of the date of the Existing Credit
Agreement on the property or assets of any Loan Party or any of its
Subsidiaries; provided that each Borrower further represents and warrants that
no Liens exist on such property or assets other than Liens created under the
Loan Documents, those listed on Schedule 4.01(u) and those permitted under
Section 5.02(a).

 

(v)                                 Set forth on Schedule 4.01(v) hereto is a
complete and accurate list of all Investments held by any Loan Party or any of
its Subsidiaries on the date hereof, showing as of the date hereof the amount,
obligor or issuer and maturity, if any, thereof.

 

(w)                               Set forth on Schedule 4.01(w) hereto is a
complete and accurate list of all Material Contracts of each Loan Party and its
Subsidiaries, showing as of the date hereof the parties, subject matter and term
thereof.  Each such Material Contract has been duly authorized, executed and
delivered by all parties thereto, has not been amended or otherwise modified, is
in full force and effect and is binding upon and enforceable against all parties
thereto in accordance with its terms, and there exists no default under any
Material Contract by any party thereto.

 


ARTICLE V


 

COVENANTS OF THE BORROWERS

 

SECTION 5.01.  Affirmative Covenants.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, BRW and, where specifically indicated, BCSI will:

 

(a)                                  Compliance with Laws, Etc.  (i) Comply, and
cause each of its Subsidiaries to comply, in all material respects, with all
applicable laws, rules, regulations and orders, such compliance to include,
without limitation, compliance with ERISA and the Racketeer Influenced and
Corrupt Organizations Chapter of the Organized Crime Control Act of 1970
and (ii) except as provided in Section 5.01(e), obtain and maintain in effect
all Governmental Authorizations that are necessary (A) to own or lease and
operate their respective property and assets and to conduct their respective
businesses as now conducted and as proposed to be conducted, except where and to
the extent that the failure to obtain or maintain in effect any such
Governmental Authorization, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, or (B) for the due
execution, delivery or performance by BRW or any of its Subsidiaries of any of
the Loan Documents or the Related Documents to which it is or is to be a party,
or for the consummation of any aspect of the Transaction or any of the other
transactions contemplated hereby and thereby.  This Section 5.01(a) shall not
apply to compliance with Environmental Laws or Environmental Permits (which is
the subject of Section 5.01(c)).

 

76

--------------------------------------------------------------------------------


 

(b)                                 Payment of Taxes, Etc.  Pay and discharge,
and cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property and (ii) all lawful claims that, if unpaid,
might by law become a Lien upon its property; provided, however, that neither
BRW nor any of its Subsidiaries shall be required to pay or discharge any such
tax, assessment, charge or claim that is being contested in good faith and by
proper proceedings and as to which appropriate reserves are being maintained,
unless and until any Lien resulting therefrom attaches to its property and
becomes enforceable against its other creditors.

 

(c)                                  Compliance with Environmental Laws. 
Comply, cause each of its Subsidiaries and use its best efforts (which efforts
shall include ensuring that all applicable leases, licenses or other such
agreements include provisions requiring such compliance) to cause all lessees
and other Persons operating or occupying its properties to comply, in all
material respects, with all Environmental Laws and Environmental Permits; obtain
and renew and cause each of its Subsidiaries to obtain and renew all
Environmental Permits necessary for its operations and properties; and conduct,
and cause each of its Subsidiaries to conduct, any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
action necessary to remove and clean up Hazardous Materials from any of its
properties, to the extent required by Environmental Laws, except where and to
the extent that the failure to comply with Environmental Laws, obtain or renew
Environmental Permits or to conduct such cleanup, removal, remedial or other
action, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect; provided, however, that neither BRW nor any of
its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances.

 

(d)                                 Maintenance of Insurance.  Maintain, and
cause each of its Subsidiaries to maintain, insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which BRW or such
Subsidiary operates (it being understood that, to the extent consistent with
prudent business practice of persons carrying on a similar business in a similar
location, a program of self-insurance for first or other loss layers may be
utilized in an aggregate amount not to exceed $50,000,000).

 

(e)                                  Preservation of Corporate Existence, Etc. 
Except as otherwise permitted under Section 5.02(d) or 5.02(e)(ix), preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence, legal structure, legal name (it being understood that legal name
changes for BRW and any of its Subsidiaries (including BCI and its Subsidiaries)
may be made so long as BRW makes arrangements acceptable to the Agents to timely
refile financing statements and other filings relating to security interests),
rights (charter and statutory), permits, licenses, approvals, privileges and
franchises.

 

77

--------------------------------------------------------------------------------


 

(f)                                    Visitation Rights.  Upon reasonable
notice, at any reasonable time and from time to time, permit any of the Agents
or any of the Lender Parties (coordinated through the Administrative Agent), or
any agents or representatives thereof, to examine and, with the consent of BRW,
which consent shall not be unreasonably withheld, make copies of and abstracts
from the records and books of account of, and visit the properties of, each
Borrower and any of its Subsidiaries, and to discuss the affairs, finances and
accounts of each Borrower and any of its Subsidiaries with any of their officers
or directors and, together with an authorized representative of a Loan Party,
with their independent certified public accountants.

 

(g)                                 Keeping of Books.  Keep, and cause each of
its Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of BRW and each such Subsidiary in accordance with generally accepted
accounting principles in effect from time to time.

 

(h)                                 Maintenance of Properties, Etc.  Maintain
and preserve, and cause each of its Subsidiaries to maintain and preserve, all
of its properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted.

 

(i)                                     Transactions with Affiliates.  With
respect to each Borrower, conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under the Loan Documents with any
of their Affiliates on terms that are fair and reasonable and no less favorable
to each Borrower or such Subsidiary than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate (it being understood
that any transaction involving the Oak Hill Debt, the Junior Notes or any
Related Document that is expressly permitted under Section 5.02, any Permitted
BCI Transaction, any transaction of the type described in Schedule 1.01 and any
non-cash transition arrangements or other related services provided to or for
the benefit of a buyer in connection with a transaction permitted under Section
5.02(e)(ix), including under any BRW Sale Arrangements, shall be deemed not to
violate this Section 5.01(i)).

 

(j)                                     Covenant to Guarantee Obligations and
Give Security.  (I) Upon (A) the occurrence and during the continuance of a
Default or (B) the Index Debt of BRW being rated lower than BB- by S&P or Ba3 by
Moody’s, then each Borrower shall, in each case at such Borrower’s expense and
to the fullest extent permitted under the Certificate of Designation and the BCI
9% Indenture (it being acknowledged by the Agents that all actions required to
be taken under this subsection (j)(I) on or prior to the Effective Date have
already been taken):

 

(1)                                  as soon as practicable but in any event by
April 15, 2002, furnish to the Administrative Agent a description of the real
and personal properties of each of the Loan Parties and their respective
Subsidiaries (other than the Excluded Entities) (by street address and property
type maintained at such address) in detail reasonably satisfactory to the
Administrative Agent;

 

78

--------------------------------------------------------------------------------


 

(2)                                  by June 2, 2002, cause each Subsidiary
(other than the Excluded Entities and a CFC) (to the extent it has not already
done so), to duly execute and deliver to the Administrative Agent a guaranty or
Guaranty Supplement, in form and substance satisfactory to the Administrative
Agent, guaranteeing the other Loan Parties’ obligations under the Loan
Documents,

 

(3)                                within 15 days thereafter duly execute and
deliver, and cause each such Subsidiary (other than the Excluded Entities) and
each direct and indirect parent of such Subsidiary (if it has not already done
so) to duly execute and deliver, to the Administrative Agent mortgages, pledges,
assignments, security agreement supplements and other security agreements, as
specified by and in form and substance satisfactory to the Administrative Agent,
securing payment of all the Obligations of the applicable Loan Party, such
Subsidiary or such parent, as the case may be, under the Loan Documents and
constituting Liens on all such real and personal properties other than:

 

a.                                                                                      
fiber in which an IRU has been granted prior to the date hereof or pursuant to
Section 5.02(e)(i) or 5.02(e)(viii)(B);

 

b.                                                                                     
the Equity Interests of Wireless LLC held by Wireless Holdco;

 

c.                                                                                      
the Spectrum Assets;

 

d.                                                                                     
any item of real property of BRW or such Subsidiaries that has been irrevocably
transferred under title documents satisfactory to the Agents to the Real Estate
SPV under terms and conditions acceptable to the Agents (a “Transfer”); provided
that if such real property is transferred out of the Real Estate SPV, the Real
Estate SPV will be required to deliver mortgages, assignments, surveys (if
requested by the Administrative Agent) and title insurance all in form and
substance satisfactory to the Agents on such real property at or before the time
of such transfer unless such real property is sold or otherwise transferred to a
Person in a transaction permitted by Section 5.02(e);

 

e.                                                                                      
any item of real property, the mortgage or Transfer, as the case may be, of
which is prohibited by or would constitute a breach of or a default under or
give rise to a right of termination under the underlying documentation, where
despite the use of best efforts by BRW or such Subsidiaries to obtain a consent
to so mortgage or Transfer, such consent cannot be obtained; provided that BRW
or such Subsidiaries will attempt to obtain the

 

79

--------------------------------------------------------------------------------


 

consent to Transfer if a consent to mortgage any such property interest cannot
be obtained;

 

f.                                                                                        
any property interest that BRW has requested be excluded and as to which the
Agents, after consultation with an independent consultant to be retained on
behalf of the Agents (the “Consultant”), determine that a mortgage or Transfer,
as the case may be, is not cost effective in relationship to the benefits to be
received by the Lenders from the mortgage or Transfer of such property interest
(a list of which real property interests excluded from the requirements of
Section 5.01(j)(I) pursuant to clause (e) or (f) hereof will be provided to the
Lenders as promptly as practicable by BRW);

 

provided, however, that:

 

(A)                            for purposes of this Section 5.01(j)(I)(3), the
use of “best efforts” will not require the payment of any monetary consideration
or expending continued efforts to obtain such consent if BRW has diligently
followed all agreed upon procedures in attempting to obtain such consent unless,
after BRW advises that it cannot obtain a particular consent, the Agents, in
their discretion reasonably exercised and in consultation with the Consultant,
determine that the value to the Lenders of such collateral warrants paying
additional consideration or expending continuing efforts to obtain such consent;

 

(B)                              notwithstanding the foregoing, the Agents may
request that BRW or its Subsidiaries (including BCI and its Subsidiaries) grant
mortgages on additional real property (other than real property that is held in
the Real Estate SPV) and provide surveys, title insurance or other reports
specified in Section 5.02(j)(I)(6) on any real property (other than real
property that is held in the Real Estate SPV) at any time in their sole
discretion; and

 

(C)                              in the event that there is a change in the
circumstances which gave rise to any real property interest being excluded from
the requirements of this Section 5.01(j)(I) or the restrictions which prevented
delivering documents hereunder or consummating a Transfer of such real property
no longer exist, BRW and its Subsidiaries (including BCI and its Subsidiaries)
shall promptly Transfer such real property to the Real Estate SPV or execute and
deliver to the Administrative Agent all applicable documents required to be
delivered under this Section 5.01(j)(I);

 

(D)                             if (1) CBT ceases to be subject to all
regulation relating to telecommunications businesses by all federal, state and
local

 

80

--------------------------------------------------------------------------------


 

governmental authorities which prohibits, restricts or requires regulatory
approval for the (x) pledging of assets or (y) incurrence of indebtedness, and
(2) any action described in clause (x) or (y) could not in the determination of
BRW reasonably exercised be expected to result in any such regulatory authority
taking an action or refusing to take an action which action or refusal to take
any action could have a material adverse effect on CBT, then CBT shall cease to
be an Excluded Entity and shall as promptly as practicable deliver to the
Administrative Agent supplements to the Security Agreements and Subsidiary
Guaranties in form and substance satisfactory to the Administrative Agent and
shall as promptly as practicable take all steps necessary to comply with this
Section 5.01(j).

 

(4)                                  within 30 days thereafter, take, and cause
such Subsidiary or such parent to take, whatever action (including, without
limitation, the recording of mortgages, the filing of Uniform Commercial Code
financing statements, the giving of notices and the endorsement of notices on
title documents) may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on and security interests in the real and personal properties
purported to be subject to the mortgages, pledges, assignments, security
agreement supplements and security agreements delivered pursuant to this
Section 5.01(j), enforceable against all third parties in accordance with their
terms,

 

(5)                                  within 35 days thereafter, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent (x) as to the matters contained
in clauses (1) through (4) above, as to such guaranties, guaranty supplements,
mortgages, pledges, assignments, security agreement supplements and security
agreements being legal, valid and binding obligations of each Loan Party party
thereto enforceable in accordance with their terms, (y) as to the matters
contained in clause (4) above, as to such recordings, filings, notices,
endorsements and other actions being sufficient to create valid perfected Liens
on such properties, and (z) as to such other matters as the Administrative Agent
may reasonably request,

 

(6)                                  as promptly as practicable thereafter,
deliver to the Administrative Agent title search reports (review of which shall
be limited to the verification of the transferees of such property except in the
case of real properties for which mortgages are being delivered) on all real
property held by BRW and its Subsidiaries (including BCI and its Subsidiaries
but excluding Excluded Entities) as requested by the Administrative Agent, and
upon the request of the Administrative Agent in its sole discretion, deliver to
the Administrative Agent with respect to each parcel of real property owned or
held by the entity that is the subject of such request, formation or acquisition
title reports (review of which

 

81

--------------------------------------------------------------------------------


 

shall be limited to the verification of the transferees of such property except
in the case of real properties for which mortgages are being delivered), surveys
and engineering, soils and other reports, and environmental assessment reports,
each in scope, form and substance satisfactory to the Administrative Agent,
provided, however, that title insurance policies, surveys and engineering, soils
and other reports, and environmental assessment reports will not be required for
any real property that is held in the Real Estate SPV, provided further to the
extent that any Loan Party or any of its Subsidiaries shall have otherwise
received any of the foregoing items with respect to such real property, such
items shall, promptly after the receipt thereof, be delivered to the
Administrative Agent,

 

(7)                                  upon the occurrence and during the
continuance of a Default, promptly cause to be deposited any and all cash
dividends paid or payable to it or any of its Subsidiaries from any of its
Subsidiaries from time to time into the Administrative Agent’s Account, and with
respect to all other dividends paid or payable to it or any of its Subsidiaries
from time to time, promptly execute and deliver, or cause such Subsidiary to
promptly execute and deliver, as the case may be, any and all further
instruments and take or cause such Subsidiary to take, as the case may be, all
such other action as the Administrative Agent may deem necessary or desirable in
order to obtain and maintain from and after the time such dividend is paid or
payable a perfected, first priority lien on and security interest in such
dividends,

 

(8)                                  at any time and from time to time, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Administrative Agent may deem necessary or desirable in
obtaining the full benefits of, or in perfecting and preserving the Liens of,
such guaranties, mortgages, pledges, assignments, security agreement supplements
and security agreements;

 

provided, however, that the Agents, acting jointly, may extend any of the time
limits set forth above by up to 30 days (or up to an additional (x) 90 days,
solely in the case of obtaining required approvals or consents for the pledging
of assets, or (y) 120 days, solely in the case of obtaining required regulatory
approvals for the pledging of assets)(it being understood that the Agents will
grant any requested extension pursuant to this proviso if such extension is
required solely because of the need to obtain regulatory approvals and BRW, BCI
and their Subsidiaries are using their best efforts to obtain such approvals);
and

 

(II)  Upon (A) the formation or acquisition of any new direct or indirect
Subsidiaries by any Loan Party (other than CBT or any of CBT’s Subsidiaries) or
(B) the date on which (x) all Excluded Equity Agreements in effect on the date
hereof that limit, restrict or prohibit the creation, pledge or assignment of a
security interest in the Excluded Equity Interests (as defined in the Security
Agreements) are no longer in effect or (y) the creation, pledge or assignment of
such security interest is no longer prohibited, then each Borrower shall, in
each case at such Borrower’s expense:

 

82

--------------------------------------------------------------------------------


 

(1)                                  within 10 days thereafter, cause each
Subsidiary, to duly execute and deliver to the Administrative Agent a guaranty
or Guaranty Supplement, in form and substance satisfactory to the Administrative
Agent, guaranteeing the other Loan Parties’ obligations under the Loan
Documents,

 

(2)                                  within 15 days thereafter duly execute and
deliver, and cause each such Subsidiary and each direct and indirect parent of
such Subsidiary (if it has not already done so) to duly execute and deliver, to
the Administrative Agent pledges, assignments, security agreement supplements
and other security agreements, as specified by and in form and substance
satisfactory to the Administrative Agent, securing payment of all the
Obligations of the applicable Loan Party, such Subsidiary or such parent, as the
case may be, under the Loan Documents and constituting Liens on all such
personal property,

 

(3)                                  within 30 days thereafter, take, and cause
such Subsidiary or such parent to take, whatever action (including, without
limitation, the filing of Uniform Commercial Code financing statements) may be
necessary or advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on and security interests in the
personal property purported to be subject to the pledges, assignments, security
agreement supplements and security agreements delivered pursuant to this
Section 5.01(j) enforceable against all third parties in accordance with their
terms,

 

(4)                                  within 35 days thereafter, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent (x) as to the matters contained
in clauses (1) through (3) above, as to such guaranties, Guaranty Supplements,
pledges, assignments, security agreement supplements and security agreements
being legal, valid and binding obligations of each Loan Party party thereto
enforceable in accordance with their terms, (y) as to the matters contained in
clause (3) above, as to such recordings, filings, and other actions being
sufficient to create valid perfected Liens on such properties, and (z) as to
such other matters as the Administrative Agent may reasonably request, and

 

(5)                                  at any time and from time to time, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Administrative Agent may deem necessary or desirable in
obtaining the full benefits of, or in perfecting and preserving the Liens of,
such guaranties, pledges, assignments, security agreement supplements and
security agreements.

 

(k)                                  Further Assurances.  (i)  Promptly upon
request by any Agent, or any Lender Party through the Administrative Agent, in
the case of each Borrower, correct, and cause each of its Subsidiaries promptly
to correct, any material defect or error that

 

83

--------------------------------------------------------------------------------


 

may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and

 

(ii)                                  Promptly upon request by any Agent, or any
Lender Party through the Administrative Agent, in the case of each Borrower, do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, conveyances, pledge
agreements, mortgages, deeds of trust, trust deeds, assignments, financing
statements and continuations thereof, termination statements, notices of
assignment, transfers, certificates, assurances and other instruments as any
Agent, or any Lender Party through the Administrative Agent, may reasonably
require from time to time in order to (A) carry out more effectively the
purposes of the Loan Documents, (B) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (C) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (D) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

 

(l)                                     Performance of Related Documents. 
Perform and observe, and cause each of its Subsidiaries to perform and observe,
all of the terms and provisions of each Related Document to be performed or
observed by it, maintain each such Related Document in full force and effect
(other than in connection with a BCI Exchange to the extent permitted by Section
5.02), enforce such Related Document in accordance with its terms, take all such
action to such end as may be from time to time requested by the Administrative
Agent and, upon request of the Administrative Agent, make to each other party to
each such Related Document such demands and requests for information and reports
or for action BRW or any of its Subsidiaries is entitled to make under such
Related Document.

 

(m)                               Preparation of Environmental Reports.  Upon
the occurrence of a Default or other circumstances that may reasonably be likely
to have a Material Adverse Effect, at the request of the Administrative Agent,
provide to the Lender Parties within 60 days after such request, at the expense
of BRW, an environmental site assessment report in connection with such Default
or other circumstances for any of its or its Subsidiaries’ properties described
in such request, prepared by an environmental consulting firm acceptable to the
Administrative Agent, indicating the presence or absence of Hazardous Materials
and the estimated cost of any compliance, removal or remedial action in
connection with any Hazardous Materials on such properties; without limiting the
generality of the foregoing, if the Administrative Agent determines at any time
that a material risk exists that any such report will not be provided within the
time referred to above, the Administrative Agent may retain an environmental
consulting firm to prepare such report at the expense of BRW, and BRW hereby
grants and agrees to cause any

 

84

--------------------------------------------------------------------------------


 

Subsidiary that owns any property described in such request to grant at the time
of such request to the Agents, the Lender Parties, such firm and any agents or
representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants, to enter onto their respective properties to undertake such
an assessment.

 

(n)                                 Compliance with Terms of Leaseholds.  Make
all payments and otherwise perform all obligations in respect of all leases of
real property to which BRW or any of its Subsidiaries is a party, keep such
leases in full force and effect and not allow such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled,
notify the Administrative Agent of any default by any party with respect to such
leases and cooperate with the Administrative Agent in all respects to cure any
such default, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.

 

(o)                                 Interest Rate Hedging.  Maintain in full
force and effect each of the interest rate Hedge Agreements in existence on the
Effective Date that were entered into pursuant to Section 5.01(o) of the
Existing Credit Agreement to the extent such Hedge Agreements were required
thereunder immediately prior to the occurrence of the Effective Date.

 

(p)                                 Performance of Material Contracts.  Perform
and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, enforce each such Material Contract in accordance with its terms,
take all such action to such end as may be from time to time requested by the
Administrative Agent and, upon request of the Administrative Agent, make to each
other party to each such Material Contract such demands and requests for
information and reports or for action as BRW or any of its Subsidiaries is
entitled to make under such Material Contract, and cause each of its
Subsidiaries to do so, except, in any case, where the failure to do so, either
individually or in the aggregate, could not be reasonably likely to have a
Material Adverse Effect.

 

(q)                                 [Intentionally Omitted].

 

(r)                                    Cash Management System. Maintain the cash
management system with Broadwing Financial LLC, as more particularly described
in the attached Schedule 5.01(r) (the “BRW Cash Management System”).

 

(s)                                  Separate Corporate Existence of Special
Purpose Vehicles.  Cause each of Wireless Holdco and, so long as any Collateral
is held thereby, Broadwing Communications Real Estate Services LLC (each an
“SPV”) to comply in all respects with the terms and provisions of the corporate
separateness covenants set forth in the supplements to the Subsidiary Guaranties
to which each SPV is a party as if such covenants were set forth in full in this
Agreement.

 

85

--------------------------------------------------------------------------------


 

(t)                                       Separate Corporate Existence of BCI
Group.   With respect to each Borrower, comply and cause each of its
Subsidiaries to comply with the following to the extent applicable to it:

 

(i)                                     to the extent that any member of the BCI
Group has cash, each member of the BCI Group will maintain its own deposit
account or accounts, separate from those of the BRW Group, with commercial
banking institutions and ensure that its funds will not be used for other than
its corporate uses, nor will such funds be commingled with the funds of any
member of the BRW Group and vice versa (except as contemplated by paragraph (r)
above);

 

(ii)                                  each member of the BCI Group will maintain
a separate address from the address of any member of the BRW Group and vice
versa, or to the extent any members of the BCI Group have offices in the same
location as any members of the BRW Group, maintain a fair and appropriate
allocation of overhead costs among them, with each such entity bearing its fair
share of such expense;

 

(iii)                               the BCI Group will issue separate financial
statements prepared not less frequently than quarterly and prepared in
accordance with GAAP (except for the omission of certain footnotes and other
presentation items required by GAAP with respect to audited financial
statements), which financial statements need not be separately audited or
reviewed by an independent accounting firm;

 

(iv)                              each member of the BCI Group will conduct its
affairs strictly in accordance with its certificate of formation and limited
liability company agreement (or similar constitutive documents) and observe all
necessary, appropriate and customary company (or corporate) formalities,
including, but not limited to, holding all regular and special members’ and
board of managers’ (or stockholders’ and directors’ or other similar Persons)
meetings appropriate to authorize all company (or corporate) action, keeping
separate and accurate minutes of its meetings, passing all resolutions or
consents necessary to authorize actions taken or to be taken, and maintaining
accurate and separate books, records and accounts, including, but not limited
to, payroll and intercompany transaction accounts, to the extent applicable;

 

(v)                                 other than as required under the Loan
Documents or pursuant to the terms of any documents governing any Existing Debt,
and except for any transaction of the type described on Schedule 1.01 and any
non-cash transition arrangements or other related services provided to or for
the benefit of a buyer in connection with a transaction permitted under Section
5.02(e)(ix), including any BRW Sale Arrangements, each member of the BCI Group
will refrain from assuming or guaranteeing any of the liabilities or pledging
any of its assets for the benefit of any member of the BRW Group and each member
of the BRW Group will refrain from assuming or guaranteeing any of the
liabilities or pledging any of its assets for the benefit of any member of the
BCI Group or holding out its

 

86

--------------------------------------------------------------------------------


 

credit as being available to satisfy the obligations of the BCI Group;

 

(vi)                              each member of the BCI Group will use its best
efforts to refrain from using the stationery of any member of the BRW Group but
instead effecting all written communications in its own name (it being
understood that it may use the same domain name for electronic mail as members
of the BRW Group) and vice versa; and

 

(vii)                           each member of the BCI Group will conduct all
its business in its own name and use its best efforts to avoid the appearance
that it is conducting business on behalf of any member of the BRW Group and vice
versa; provided that in the event either Group conducts business on behalf of
any member of the other Group, such agency relationship shall be fully disclosed
to applicable third parties when acting in such capacity, in each case except
for any transaction of the type described on Schedule 1.01 and any non-cash
transition arrangements or other related services provided to or for the benefit
of a buyer in connection with a transaction permitted under Section 5.02(e)(ix),
including any BRW Sale Arrangements.

 

(u)                                 Minimum Liquidity Plan.   In the event that
the Minimum Liquidity of BRW and its Subsidiaries is below $50,000,000 for more
than 5 consecutive Business Days, (i) notify the Agents thereof in writing
within 3 Business Days after the end of such 5 Business Day period, (ii) prepare
a contingent liquidity plan for BRW to be delivered to the Agents within 30 days
after the date of such notification which plan shall demonstrate to the
reasonable satisfaction of the Agents the actions that BRW will take to ensure
that the Minimum Liquidity of BRW will be greater than $50,000,000 through
December 31, 2005 and (iii) meet with the Agents to discuss the contingent
liquidity plan and the finances of BRW as they may reasonably request and
provide the Agents access to the books and records of BRW so that the Agents may
complete such due diligence analysis of the liquidity and finances of BRW as
they reasonably deem necessary.

 

SECTION 5.02.  Negative Covenants.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, no Borrower will, at any time:

 

(a)                                  Liens, Etc.  Create, incur, assume or
suffer to exist, or permit any of its Subsidiaries to create, incur, assume or
suffer to exist, any Lien on or with respect to any of its properties of any
character (including, without limitation, accounts) whether now owned or
hereafter acquired, or sign or file or suffer to exist, or permit any of its
Subsidiaries to sign or file or suffer to exist, under the Uniform Commercial
Code of any jurisdiction, a financing statement that names any Borrower or any
of its Subsidiaries as debtor, or sign or suffer to exist, or permit any of its
Subsidiaries to sign or suffer to exist, any security agreement authorizing any
secured party thereunder to file such financing statement, or assign, or permit
any of its Subsidiaries to assign, any accounts or other right to receive
income, except:

 

87

--------------------------------------------------------------------------------


 

(i)                                     Liens created under the Loan Documents;

 

(ii)                                  Permitted Liens;

 

(iii)                               Liens existing on the date hereof and
described on Schedule 4.01(u) hereto;

 

(iv)                              purchase money Liens upon or in real property
or equipment acquired or held by such Borrower or any of its Subsidiaries in the
ordinary course of business to secure the purchase price of such property or
equipment or to secure Debt incurred solely for the purpose of financing the
acquisition, construction or improvement of any such property or equipment to be
subject to such Liens, or Liens existing on any such property or equipment at
the time of acquisition (other than any such Liens created in contemplation of
such acquisition that do not secure the purchase price), or extensions,
renewals, refundings or replacements of any of the foregoing for the same or a
lesser amount; provided, however, that no such Lien shall extend to or cover any
property other than the property or equipment being acquired, constructed or
improved, and no such extension, renewal, refunding or replacement shall extend
to or cover any property not theretofore subject to the Lien being extended,
renewed, refunded or replaced (except to the extent of financed construction or
improvement); and provided further that the aggregate principal amount of the
Debt secured by Liens permitted by this clause (iv) shall not exceed the amount
permitted under Sections 5.02(b)(iii)(B) and 5.02(b)(v)(B) at any time
outstanding;

 

(v)                                 Liens arising in connection with Capitalized
Leases permitted under Sections 5.02(b)(iii)(C) and 5.02(b)(v)(C); provided that
no such Lien shall extend to or cover any Collateral or assets other than the
assets subject to such Capitalized Leases;

 

(vi)                              Liens (including financing statements and
undertakings to file financing statements) arising solely from precautionary
filings of financing statements under the Uniform Commercial Code of the
applicable jurisdiction in respect of equipment leases under which the Borrowers
or any of their Subsidiaries is the lessee; provided that any such Lien in
respect of any equipment lease is limited to the equipment being leased under
such lease and the proceeds thereof;

 

(vii)                           Leases, subleases, licenses and sublicenses of
the type referred to in Section 5.02(e)(vii) granted to third parties in the
ordinary course of business, in each case not interfering in any respect with
the Liens of the Administrative Agent or the Lenders granted by the Loan
Documents and not otherwise prohibited by the terms of the Loan Documents;

 

(viii)                        banker’s liens and rights of offset of the holders
of Debt of the Borrowers or any Subsidiary on monies deposited by the Borrowers
or any

 

88

--------------------------------------------------------------------------------


 

Subsidiary with such holders of Debt in the ordinary course of business of the
Borrowers or any such Subsidiary;

 

(ix)                                other Liens that do not, in the aggregate,
attach to a material portion of the assets of the Borrowers or any of their
Subsidiaries and do not secure obligations in an aggregate amount in excess of
$5,000,000;

 

(x)                                   Liens for judgments not in excess of
$30,000,000 for which appropriate reserves have been maintained in accordance
with GAAP and Liens for judgments in excess of $30,000,000 in respect of which
(i) no enforcement proceedings have been commenced by any creditor upon such
judgment or (ii) there has been no period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, has not been in effect;

 

(xi)                                Liens, leases and grants of indefeasible
rights of use, rights of use and similar rights in respect of capacity, dark
fiber and similar assets of BRW, BCI and their Subsidiaries in the ordinary
course of business either existing as of the date hereof or as permitted under
Section 5.02(e)(i) or 5.02(e)(viii)(B);

 

(xii)                           any Lien, lease or other grant on or of any
assets of BRW or its Subsidiaries other than assets constituting Collateral
under the Loan Documents that at the time created, incurred, assumed or
otherwise arising constituted or resulted from a Permitted BCI Transaction so
long as at such time no BCI Event of Default specified under Section 7.03(b)
shall have occurred with respect to BCI or any of its Subsidiaries (other than a
proceeding in connection with a Prepackaged Plan or a sale agreement executed
prior to commencement of such proceedings which agreement contemplates a sale of
all or substantially all of the assets of BCI and its Subsidiaries pursuant to
Section 363 of the Bankruptcy Code); and

 

(xiii)                        any escrow arrangement funded with or constituted
from asset sale proceeds in respect of any agreement providing for Permitted
Obligations (including escrow arrangements under each of the Escrow Agreements)
and Liens on Acquired Assets (as defined in the BCSI Sale Agreement) under the
Security Agreement (as defined in the BCSI Sale Agreement).

 

(b)                                 Debt.  Create, incur, assume or suffer to
exist, or permit any of its Subsidiaries to create, incur, assume or suffer to
exist, any Debt, except:

 

(i)                                     in the case of BRW,

 

(A)                              Debt in respect of Hedge Agreements maintained
under Section 5.01(o) and other Hedge Agreements not in violation of
Section 5.02(n); provided that no Hedge Agreement with any Person other than a
Lender Party (or Affiliate of a Lender Party) may be a Secured Hedge Agreement,

 

89

--------------------------------------------------------------------------------


 

(B)                                New Notes issued for cash (without
duplication of clause (E) below); provided that (x) 100% of the first $150
million (after giving effect to the issuance of the Junior Notes) of Net Cash
Proceeds from the issuance of New Notes shall be applied to prepay the
Facilities, with such prepayment to be allocated ratably to the Revolving Credit
Advances (as set forth in Section 2.06(b)(v)), the Term A Advances, the Term B
Advances and the Term C Advances and to the remaining installments of the Term A
Advances,  Term B Advances and Term C Advances, respectively, pro rata and (y)
100% of the Net Cash Proceeds in excess of $150 million (after giving effect to
the issuance of the Junior Notes) from the issuance of New Notes shall be
applied to prepay the Facilities, with such prepayment to be allocated first
ratably to the Term A Advances, the Term B Advances and the Term C Advances and
applied to the remaining installments thereof pro rata and second to the
Revolving Credit Advances as set forth in clause 2.06(b)(v) (it being understood
that all expenses or other amounts deducted in determining the calculation of
Net Cash Proceeds from the issuance of New Notes at the same time shall be
applied equally over the total principal amount of the New Notes being issued at
such time); provided that the Administrative Agent shall have received a
certificate of a Responsible Officer of BRW certifying that after giving effect
to such issuance, BRW and its Subsidiaries are on a pro forma basis in
compliance with Section 5.04 during the Facilities Period,

 

(C)                                Paid in kind interest in respect of the Oak
Hill Debt, the Junior Notes, and any other Debt permitted under this Section,

 

(D)                               Debt owed to a wholly owned Subsidiary of BRW
permitted under Section 5.02(f)(xi); provided that such Debt (x) shall
constitute Pledged Debt, (y) shall be on terms acceptable to the Agents and
(z) if evidenced by promissory notes, shall be in form and substance
satisfactory to the Agents and such promissory notes shall be pledged as
security for the Obligations of the holder thereof under the Loan Documents to
which such holder is a party and delivered to the Administrative Agent pursuant
to the terms of the Security Agreements; provided further, however, that BRW may
not incur such Debt to service Debt under the New Notes or make payments in
respect of Other Permitted Equity if a Blocking Event has occurred and is
continuing,

 

(E)                                 Debt in respect of the Junior Notes and any
Debt extending the maturity of, or refunding, renewal or refinancing, in whole
or in part, the Junior Notes, provided that the terms of any such extending,
refunding, renewal or refinancing Debt, and of any agreement entered into and of
any instrument issued in connection therewith, are otherwise permitted by the
Loan Documents, provided further that (1) the principal amount of such Debt
shall not be increased above the principal amount thereof outstanding (plus
accrued interest and fees thereon) immediately prior to such

 

90

--------------------------------------------------------------------------------


 

extension, refunding, renewal or refinancing, (2) the direct and contingent
obligors therefor shall not be changed, as a result of or in connection with
such extension, refunding, renewal or refinancing, (3) such Debt as so refunded,
refinanced or renewed shall not mature prior to the stated maturity date or
mandatory redemption date of the Junior Notes being so extended, refunded,
refinanced or renewed, (4) such extended, refunded, renewed or refinanced Debt
shall be subordinated to the Obligations under the Facilities to at least the
same extent as the Junior Notes, (5) such Debt as so refunded, refinanced or
renewed shall not contain any grant of collateral or rights to collateral or any
covenants or defaults that are more restrictive, or subordination terms that are
more narrow, in any material respect than the terms of the Junior Notes being so
extended, refunded, refinanced or renewed, and (6) such Debt as so refunded,
refinanced or renewed will not provide any put, redemption or prepayment right,
or any amortization or maturity date, prior to the end of the Facilities Period,
and

 

(F)                                 Debt of BRW incurred in connection with a
BCI Exchange including Debt of BRW issued to a third party provided that the
proceeds of such Debt are applied to the prepayment or retirement of the BCI
Senior Subordinated Notes (and any Debt extending the maturity of, or refunding,
renewing or refinancing, in whole or in part, such Debt of BRW, provided that
the terms of any such extending, refunding, renewal or refinancing Debt, and of
any agreement entered into and of any instrument issued in connection therewith,
satisfy the requirements set forth in clause (E) above with each reference
therein to Junior Notes being replaced with a reference to the Debt under this
clause (F)); provided that such Debt (v) contains only pay in kind interest
payment obligations during the Facilities Period, (w) is not convertible or
exchangeable for any Equity Interests other than common stock of BRW, (x) the
aggregate amount of cash paid in respect of redemptions, repayments or fees in
connection with all BCI Exchanges shall not exceed the amounts agreed to in
writing by BRW and the Agents and (y) any instrument or agreement evidencing
such Debt entered into in connection with any BCI Exchange will not contain any
grant of collateral or rights to collateral or any covenants or defaults that
are more restrictive, or subordination terms that are more narrow (e.g., no less
favorable to the Lender Parties), in any material respect than the terms of the
Oak Hill Indenture and will not provide any put, redemption or prepayment right,
or any amortization or maturity date, prior to the end of the Facilities Period;

 

(ii)                                  in the case of any Subsidiary of BRW
(including BCI and its Subsidiaries), Debt owed to BRW or to a wholly owned
Subsidiary of BRW, provided that, in each case, such Debt (A) shall constitute
Pledged Debt, (B) shall be on terms acceptable to the Agents, (C) if evidenced
by promissory notes, in form and substance satisfactory to the Agents and such
promissory notes shall be pledged as security for the Obligations of the holder
thereof under the Loan

 

91

--------------------------------------------------------------------------------


 

Documents to which such holder is a party and delivered to the Administrative
Agent pursuant to the terms of the Security Agreements and (D) in the case of
BCI or any of its Subsidiaries, the incurrence of such Debt is permitted under
Section 5.02(f)(xiii); and

 

(iii)                              in the case of BRW and its Subsidiaries other
than Wireless LLC,

 

(A)                              Debt under the Loan Documents,

 

(B)                                Debt secured by Liens permitted by
Section 5.02(a)(iv) not to exceed $75,000,000 in aggregate principal amount at
any time outstanding; provided that any Debt outstanding under this clause (B)
of a type described in Section 5.02(b)(v)(B), will automatically reduce the
amount of Debt of such type permitted to be outstanding at such time under
Section 5.02(b)(v)(B),

 

(C)                                Capitalized Leases not to exceed in the
aggregate $125,000,000 at any time outstanding, and to the extent included in
“Capitalized Leases” for purposes of GAAP, IRUs incurred in the ordinary course
of business; provided that any Debt outstanding under this clause (C) of a type
described in Section 5.02(b)(v)(C), will automatically reduce the amount of Debt
of such type permitted to be outstanding at such time under Section
5.02(b)(v)(C),

 

(D)                               the Surviving Debt (other than Debt under
(iii)(C) above), and any Debt extending the maturity of, or refunding, renewal
or refinancing, in whole or in part, any Surviving Debt, provided that the terms
of any such extending, refunding, renewal or refinancing Debt, and of any
agreement entered into and of any instrument issued in connection therewith, are
otherwise permitted by the Loan Documents, provided further that (1) the
principal amount of such Surviving Debt shall not be increased above the
principal amount thereof outstanding (plus accrued interest and fees thereon)
immediately prior to such extension, refunding, renewal or refinancing, (2) the
direct and contingent obligors therefor shall not be changed, as a result of or
in connection with such extension, refunding, renewal or refinancing, (3) such
Surviving Debt as so refunded, refinanced or renewed shall not mature prior to
the stated maturity date or mandatory redemption date of the Surviving Debt
being so extended, refunded, refinanced or renewed, (4) if the Surviving Debt
being so extended, refunded, refinanced or renewed is subordinated in right of
payment or otherwise to the Obligations of the Borrowers or any of their
Subsidiaries under and in respect of the Loan Documents, such extended,
refunded, renewed or refinanced Surviving Debt shall be subordinated to such
Obligations to at least the same extent, (5) such Surviving Debt as so refunded,
refinanced or renewed shall not contain any grant of collateral or rights to
collateral or any covenants or defaults that are more restrictive, or

 

92

--------------------------------------------------------------------------------


 

subordination terms that are more narrow, in any material respect than the terms
of the Surviving Debt being so extended, refunded, refinanced or renewed and (6)
such Surviving Debt as so refunded, refinanced or renewed will not provide any
put, redemption or prepayment right, or any amortization or maturity date, prior
to the end of the Facilities Period,

 

(E)                                 unsecured Debt incurred in the ordinary
course of business for borrowed money or for the deferred purchase price of
property or services, maturing after the Final Maturity Date of the Term C
Facility, and aggregating, on a Consolidated basis, not more than $65,000,000 in
aggregate principal amount at any one time outstanding,

 

(F)                                 endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business,

 

(G)                                unsecured short-term Debt in an aggregate
principal amount not to exceed $20,000,000,

 

(H)                               Contingent Obligations of BRW or any of its
Subsidiaries that are Subsidiary Guarantors guaranteeing all or any portion of
the outstanding Obligations of any of the other Loan Parties other than with
respect to the Senior Notes or in connection with the BCI Exchange; provided
that (i) such Obligations are not otherwise prohibited under the terms of the
Loan Documents and such Contingent Obligations are unsecured or (ii) in the case
of such outstanding Contingent Obligations in respect of obligations of BCI or
any of its Subsidiaries, such Contingent Obligations are permitted under Section
5.02(f)(xiii),

 

(I)                                    Debt consisting of debits and credits
among the Subsidiaries of BRW arising under the BRW Cash Management System,

 

(J)                                   Debt of one or more Foreign Subsidiaries
arising in the ordinary course of business in an aggregate principal amount not
to exceed $5,000,000 at any time outstanding; provided that all such Debt
incurred pursuant to this subclause (K) shall be nonrecourse in all respects to
the property and assets of the Loan Parties and their Subsidiaries (other than
one or more of the Foreign Subsidiaries),

 

(K)                               Debt consisting of guaranties of the
obligations of BRW under the Junior Notes,

 

(L)                                 Debt constituting Permitted Obligations, and

 

(M)                            Debt that at the time created, incurred, assumed
or otherwise arising constituted a Permitted BCI Transaction so long as at such
time no BCI Event of Default specified under Section 7.03(b) shall have occurred
with respect to BCI or any of its Subsidiaries (other than a

 

93

--------------------------------------------------------------------------------


 

proceeding in connection with a Prepackaged Plan or a sale agreement executed
prior to commencement of such proceedings which agreement contemplates a sale of
all or substantially all of the assets of BCI and its Subsidiaries pursuant to
Section 363 of the Bankruptcy Code); and

 

(iv)                              in the case of Wireless LLC,

 

(A)                              Debt relating to the acquisition of the
Spectrum Assets not to exceed $60,000,000 in aggregate principal amount at any
time outstanding,

 

(B)                                Capitalized Leases, Debt secured by Liens
permitted by Section 5.02 (a)(iv) or unsecured Debt, in the case of such
unsecured Debt, maturing after the Final Maturity Date of the Term C Facility,
in the ordinary course of business for borrowed money or for the deferred
purchase price of property or services, not to exceed $50,000,000 in aggregate
principal amount at any time outstanding under this clause (B), provided that
any Debt outstanding under this clause (B) of a type described in Section
5.02(b)(iii)(B), (C) or (E), as the case may be, will automatically reduce the
amount of Debt of such type permitted to be outstanding at such time under such
clause (B), (C) or (E), as applicable,

 

(C)                                Debt of the type and subject to the
restrictions set forth in Sections 5.02(b)(ii) and 5.02(b)(iii)(F) and (I), and

 

(D)                               Debt (x) existing on May 1, 2002 and (y)
refinancings of such Debt, in the case of clause (y), subject to the
restrictions set forth in Section 5.02(b)(iii)(D) except that no Surviving Debt
to be refinanced pursuant to this clause (D) that is owed to BRW or to a
Subsidiary of BRW may be refinanced with Debt owed to a Person other than a
Subsidiary of BRW; provided that any Debt outstanding at any time under clause
(x) of a type described in any clause of Section 5.02(b)(iii) will automatically
reduce the amount of Debt of such type permitted to be outstanding at such time
under such clause of Section 5.02(b)(iii), as applicable.

 

(v)                                in the case of BCI and its Subsidiaries,

 

(A)                              Debt under the Loan Documents,

 

(B)                                Debt secured by Liens permitted by
Section 5.02(a)(iv) existing on the Effective Date not to exceed $75,000,000 in
aggregate principal amount at any time outstanding, provided that any Debt
outstanding under this clause (B) of a type described in Section
5.02(b)(iii)(B), will automatically reduce the amount of Debt of such type
permitted to be outstanding at such time under Section 5.02(b)(iii)(B),

 

94

--------------------------------------------------------------------------------


 

(C)                                Capitalized Leases existing on the Effective
Date not to exceed in the aggregate $125,000,000 at any time outstanding, and to
the extent included in “Capitalized Leases” for purposes of GAAP, IRUs incurred
in the ordinary course of business provided that any Debt outstanding under this
clause (C) of a type described in Section 5.02(b)(iii)(C), will automatically
reduce the amount of Debt of such type permitted to be outstanding at such time
under Section 5.02(b)(iii)(C),

 

(D)                               the Surviving Debt (other than Debt under
Section 5.02(b)(v)(C) above), and any Debt extending the maturity of, or
refunding, renewal or refinancing, in whole or in part, any Surviving Debt,
provided that the terms of any such extending, refunding, renewal or refinancing
Debt, and of any agreement entered into and of any instrument issued in
connection therewith, are otherwise permitted by the Loan Documents, provided
further that (1) the principal amount of such Surviving Debt shall not be
increased above the principal amount thereof outstanding (plus accrued interest
and fees thereon) immediately prior to such extension, refunding, renewal or
refinancing, (2) the direct and contingent obligors therefor shall not be
changed, as a result of or in connection with such extension, refunding, renewal
or refinancing (other than in connection with a BCI Exchange), (3) such
Surviving Debt as so refunded, refinanced or renewed shall not mature prior to
the stated maturity date or mandatory redemption date of the Surviving Debt
being so extended, refunded, refinanced or renewed, (4) if the Surviving Debt
being so extended, refunded, refinanced or renewed is subordinated in right of
payment or otherwise to the Obligations of the Borrowers or any of their
Subsidiaries under and in respect of the Loan Documents, such extended,
refunded, renewed or refinanced Surviving Debt shall be subordinated to such
Obligations to at least the same extent, (5) such Surviving Debt as so refunded,
refinanced or renewed shall not contain any grant of collateral or rights to
collateral or any covenants or defaults that are more restrictive, or
subordination terms that are more narrow, in any material respect than the terms
of the Surviving Debt being so extended, refunded, refinanced or renewed and (6)
such Surviving Debt as so refunded, refinanced or renewed will not provide any
put, redemption or prepayment right, or any amortization or maturity date, prior
to the end of the Facilities Period,

 

(E)                                 Debt in respect of intercompany notes issued
by BCI or its Subsidiaries to any member of the BRW Group,

 

(F)                                 Debt under the Escrow Agreements or under
the Security Agreement (as defined in the BCSI Sale Agreement) and all joint and
several obligations of the Sellers (as defined in the BCSI Sale Agreement) under
the BCSI Sale Agreement,

 

95

--------------------------------------------------------------------------------


 

(G)                                endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business,

 

(H)                               Debt consisting of debits and credits among
BCI and its  Subsidiaries arising under the BRW Cash Management System,

 

(I)                                    unsecured Debt in an amount not to exceed
$10,000,000, and

 

(J)                                   Capitalized Leases and vendor financing
entered into after the Effective Date not to exceed in the aggregate $10,000,000
at any time outstanding.

 

(c)                                  Change in Nature of Business.  Make, or
permit any of its Subsidiaries to make, any material change in the nature of its
business as carried on at the date hereof, it being agreed that no transaction
under Section 5.02(e)(ix) shall constitute such a change.

 

(d)                                 Mergers, Etc.  Merge into or consolidate
with any Person or permit any Person to merge into it, or permit any of its
Subsidiaries to do so, except that:

 

(i)                                     any Subsidiary of BRW may merge into or
consolidate with any other Subsidiary of BRW and any Subsidiary of BCI may merge
into or consolidate with any other Subsidiary of BCI, provided that, in the case
of any such merger or consolidation, the Person formed by such merger or
consolidation shall be a wholly owned Subsidiary of BRW or BCI, as the case may
be, provided further that, in the case of any such merger or consolidation to
which a Subsidiary Guarantor is a party, the Person formed by such merger or
consolidation shall be a Subsidiary Guarantor (or, any transaction to which BCSI
is a party, a Borrower);

 

(ii)                                  BRW may merge with or into any wholly
owned Subsidiary of BRW that is formed solely for the purpose of effecting a
corporate name change and the transfer of related intellectual property,
provided that BRW is the surviving corporation in respect of such merger;

 

(iii)                               after the consummation of a sale of all or
substantially all of the assets of BCI and its Subsidiaries in accordance with
Section 5.02(e)(ix) or the consummation of a confirmed plan of reorganization
under Chapter 11 of the Federal Bankruptcy Code with respect to BCI, Cincinnati
Bell Any Distance, Inc. may merge with or into Broadwing Telecommunications
Inc.; provided that the surviving corporation in respect of such merger shall be
deemed to be a Subsidiary of BRW for all purposes hereunder notwithstanding that
it may be a Subsidiary of BCI, and BRW shall deliver written notice to the
Administrative Agent to that effect;

 

(iv)                              any Mutual Subsidiary may merge into another
Mutual Subsidiary or into BCSI, and

 

96

--------------------------------------------------------------------------------


 

(v)                                 following the completion of a BCI Exchange
in respect of 66 2/3% or more of the outstanding BCI Exchangeable Preferred
Stock, BCI may merge with a newly formed special purpose Subsidiary of BRW,
provided that the surviving corporation in respect of such merger shall be
deemed to be BCI for all purposes hereunder, including without limitation, the
covenants set forth in Section  5.01(t);

 

provided, however, that in each case, immediately after giving effect thereto,
no event shall occur and be continuing that constitutes a Default and, in the
case of any such merger to which BCSI is a party, BCSI is the surviving
corporation.

 

(e)                                  Sales, Etc., of Assets.  Sell, lease,
transfer or otherwise dispose of, or permit any of its Subsidiaries to sell,
lease, transfer or otherwise dispose of, any assets, or grant any option or
other right to purchase, lease or otherwise acquire any assets other than
Inventory to be sold in the ordinary course of its business, except:

 

(i)                                     dispositions of inventory in the
ordinary course of its business,  including, without limitation, fiber swaps and
capacity swaps in the ordinary course of business;

 

(ii)                                  dispositions of equipment which, in the
aggregate during any Fiscal Year, have a fair market value or book value,
whichever is greater, of $250,000 or less;

 

(iii)                               dispositions of property that is
substantially worn, damaged, obsolete or, in the reasonable judgment of the
applicable Borrower, no longer best used or useful in the conduct of its
business or operations or that of any of its Subsidiaries;

 

(iv)                              transfers of assets necessary to give effect
to merger or consolidation transactions permitted by Section 5.02(d); provided,
however, that no assets shall be transferred hereunder by any Loan Party to CBT
or its Subsidiaries in an amount exceeding $1,000,000 in book value of assets;

 

(v)                                 the disposition of cash or investment
securities in the ordinary course of management of the investment portfolio of
the applicable Borrower and its Subsidiaries and any disposition of any
Investment acquired as consideration received in respect of or as a result of
any transaction under Section 5.02(e)(ix);

 

(vi)                              the sale or discount without recourse of
delinquent accounts receivable or notes receivable for collection purposes, or
the conversion or exchange of delinquent accounts receivable into or for notes
receivable in connection with the compromise or collection thereof, each in the
ordinary course of business and not intended to constitute a financing
arrangement;

 

(vii)                           operating leases entered into in the ordinary
course of business and subleases of real property and licenses of intellectual
property in the ordinary

 

97

--------------------------------------------------------------------------------


 

course of its business, in each case, not intended to constitute a financing
arrangement;

 

(viii)                        so long as immediately before and after giving
effect to such asset sale, no event shall occur and be continuing that
constitutes a Default, Restricted Asset Dispositions.  “Restricted Asset
Dispositions” means

 

(A) any sale of assets of BRW and its Subsidiaries not otherwise permitted to be
sold, leased, transferred or disposed of pursuant to this Section 5.02(e) so
long as the fair market value of all of the property and assets of BRW and its
Subsidiaries so sold, leased, transferred or otherwise disposed of pursuant to
this clause (viii) does not exceed $50,000,000 per annum, provided, that (x) the
gross proceeds received from any such sale shall be at least equal to the fair
market value of the property and assets so sold, leased, transferred or
otherwise disposed of, determined at the time of such sale, lease, transfer or
other disposition and (y) at least 80% of the value of the aggregate
consideration received from any such sale, lease, transfer or other disposition
shall be in cash and shall be received within 5 Business Days after the date of
consummation of such transaction; or

 

(B) any sale of or granting of any interest in dark fiber or IRUs in dark fiber
or fiber capacity, provided (i) that such sale or granting would not result in
BRW and its Subsidiaries having the cumulative indefeasible right to use the
telecommunications capacity on less than 12 Backbone Fibers, and (ii) that the
Responsible Officers or Board of Directors, as the case may be, of BRW has
determined in good faith that the disposition of the fiber capacity involved in
such sale or granting would not cause a shortage of fiber capacity to BRW or any
of its Subsidiaries that would interfere with BRW’s or any of its Subsidiaries’
ability to continue to provide telecommunications services at the then current
level and those levels projected over the term of this Agreement,

 

provided that, BRW shall, on the date of receipt by any Loan Party or any of its
Subsidiaries of the Net Cash Proceeds from any such sale, lease, transfer, or
other disposition pursuant to this subclause (viii), prepay the Advances
pursuant to, and in the amount and order of priority set forth in,
Section 2.06(b)(ii), as specified therein unless such Net Cash Proceeds in an
amount not to exceed $20,000,000 in any Fiscal Year are reinvested in the
existing lines of business as of the Effective Date of BRW and its Subsidiaries
with reasonable promptness and, in any event, not later than 3 months from the
date of receipt thereof.  The failure of BRW to prepay the Advances with such
Net Cash Proceeds on the date of receipt of such proceeds shall constitute a
representation by BRW as of such date that the Net Cash Proceeds from such sale,
lease, transfer or other disposition will be reinvested in the existing lines of
business of BRW and its Subsidiaries with reasonable promptness and, in any
event, not later than 3 months from the date of

 

98

--------------------------------------------------------------------------------


 

receipt thereof and that such reinvested Net Cash Proceeds do not exceed
$20,000,000 in aggregate for such Fiscal Year.  The quarterly compliance
certificate of the Chief Financial Officer of BRW delivered pursuant to Section
5.03(c) shall contain a certification by such officer that all such Net Cash
Proceeds received during such fiscal quarter from each asset sale pursuant to
this subclause (viii) will be so reinvested within such time period and all such
Net Cash Proceeds so reinvested during such Fiscal Year do not exceed such
dollar limit.  A Responsible Officer of BRW shall notify the Administrative
Agent in writing on the date of receipt of such Net Cash Proceeds in the event
that such Net Cash Proceeds will not be so reinvested within such 3 month period
or if the amount of reinvested Net Cash Proceeds exceeds $20,000,000 in such
Fiscal Year and such Net Cash Proceeds shall be applied within 3 Business Days
following receipt of such Net Cash Proceeds to prepay the Advances outstanding
at such time pursuant to, and in the amount and order of priority set forth in
Section 2.06(b)(ii);

 

(ix)                                the sale, lease, transfer or other
disposition of all or substantially all of the assets of BCI and its
Subsidiaries for cash or other consideration and/or the assumption of
liabilities of BCI and its Subsidiaries; provided that:

 

(A)                              so long as no BCI Event of Default specified
under Section 7.03(b) shall have occurred with respect to BCI or any of its
Subsidiaries (other than a proceeding in connection with a Prepackaged Plan or a
sale agreement executed prior to commencement of such proceedings which
agreement contemplates a sale of all or substantially all of the assets of BCI
and its Subsidiaries pursuant to Section 363 of the Bankruptcy Code), promptly
after the determination of the BCI Net Cash Proceeds in respect thereof, 60% of
the BCI Net Cash Proceeds from any such disposition shall be applied to prepay
the Advances in the order of priority set forth in Section 2.06(b)(ii),

 

(B)                                if a BCI Event of Default specified under
Section 7.03(b) (other than a proceeding in connection with a Prepackaged Plan
or a sale agreement executed prior to commencement of such proceedings which
agreement contemplates a sale of all or substantially all of the assets of BCI
and its Subsidiaries pursuant to Section 363 of the Bankruptcy Code) shall have
occurred and be continuing with respect to BCI or any of its Subsidiaries,
promptly after the determination of the BCI Net Cash Proceeds in respect
thereof, 100% of the Net Cash Proceeds from any such disposition shall be
applied to prepay the Advances in the order of priority set forth in
Section 2.06(b)(ii),

 

(C)                                the remaining 40% of BCI Net Cash Proceeds
(together with any unused portion of the BCI Maximum Investment) may be applied
(x) to the prepayment of the BCI Senior Subordinated Notes and

 

99

--------------------------------------------------------------------------------


 

the BCI 12 1/2% Senior Notes and (y) to amounts paid in connection with a BCI
Exchange to the extent permitted under Section 5.02(v),

 

(D)                               collected cash balances remaining at BCI and
its Subsidiaries on the first anniversary of such disposition that are not
required in the ongoing business of BCI and its Subsidiaries and are not being
held in reserves taken in respect of good faith estimates of amounts that may be
required to be paid in respect of non-discharged liabilities or claims in the
future shall be applied to prepay the Advances in the order of priority set
forth in Section 2.06(b)(ii),

 

(E)                                 BRW may retain part of the Net Cash Proceeds
for the payment of current ordinary course operating expense obligations of BCI
and its Subsidiaries and in respect of  reserves in accordance with GAAP for
good faith estimates of amounts that may be required to be paid in respect of
non-discharged liabilities or claims in the future; provided that (w) BRW shall
advise the Administrative Agent of the aggregate amount so retained, (x) such
amounts shall be applied to prepay Revolving Credit Borrowings (without any
reduction of the Revolving Credit Commitments) and a portion of the Revolving
Credit Commitments (the “Reserved Commitments”) equal to such amount shall
thereafter be available solely for the uses specified in this paragraph (E) or
to prepay the Advances in the order of priority set forth in Section 2.06(b)(ii)
(it being understood that if BRW intends that any portion of the Revolving
Credit Borrowing is to be used for any such purpose it shall give the
Administrative Agent written notice of the amount thereof to be so used and the
amount of the Reserved Commitments remaining after giving effect to such use),
(y) at the time BRW determines that all such operating expenses or such
non-discharged liabilities or contingent liabilities are actually paid or
otherwise satisfied, BRW shall so advise the Administrative Agent and shall make
a request for a Revolving Credit Borrowing  in the amount of the unused portion
of the Reserved Commitments and shall apply the proceeds of such Borrowing to
prepay the Advances in the order of priority set forth in Section 2.06(b)(ii),
and (z) from time to time, if BRW determines that the unused portion of the
Reserved Commitments exceeds the amount of all such operating expenses or such
non-discharged liabilities or contingent liabilities that have not at such time
yet been paid or otherwise satisfied, BRW may so advise the Administrative Agent
and make a request for a Revolving Credit Borrowing in the amount of such excess
and apply the proceeds of such Borrowing to prepay the Advances in the order of
priority set forth in Section 2.06(b)(ii), provided further that (1) upon the
occurrence of a

 

100

--------------------------------------------------------------------------------


 

Default under Section 7.01(a), (f) or 7.03(b) or an Event of Default, a request
for a Revolving Credit Borrowing shall automatically be deemed to have been made
by BRW in an amount equal to the amount of Reserved Commitments or (2) upon the
request of the Agents upon the occurrence of any other Default (other than a
Default specified in clause (1) above) or in the event that the Minimum
Liquidity (including the amount of the Reserved Commitments) is less than
$50,000,000, BRW shall make a request for a Revolving Credit Borrowing in an
amount equal to such Reserved Commitments and upon such request or deemed
request, (x) the proceeds of such Revolving Credit Borrowing shall be deposited
by BRW to a deposit account maintained with the Administrative Agent in which
the Administrative Agent, for the benefit of the Lender Parties, has a security
interest pursuant to the terms of the Security Agreements, and (y) such funds
will be held in such deposit account as Collateral for the Obligations hereunder
pursuant to the terms of the Security Agreements; provided still further that
(x) so long as no Default under Section 7.01(a), (f) or 7.03(b) or Event of
Default exists, BRW may withdraw funds from such account in accordance with the
terms of the Security Agreements for the uses specified in this paragraph (E) or
to prepay the Advances in the order of priority set forth in Section 2.06(b)(ii)
and (y) if, at the time such operating expenses or such non-discharged
liabilities or contingent liabilities are actually paid or otherwise satisfied,
the amount of the funds reserved therefor exceeds the amount paid or otherwise
satisfied, then BRW shall prepay the Advances in accordance with Section
2.06(b)(ii) in an amount equal to such excess reserve, and

 

(F)                                 BRW shall use commercially reasonable
efforts to dispose of any consideration (other than cash, assumption of
liabilities and any Equity Interest in C III Communications, LLC, or any
Affiliate thereof not to exceed 5% of the total Equity Interests outstanding of
such issuance, in connection with the BCSI Sale Agreement) received in respect
of such sale, lease, transfer or other disposition for cash as promptly as
reasonably practicable and for fair value subject to restrictions on sales of
such non-cash assets contained in any agreement or instrument in respect of such
non-cash asset and shall promptly thereafter prepay the Advances in accordance
with Section 2.06(b)(ii) in an amount equal to 60% of such BCI Net Cash
Proceeds; and

 

(x)                                   any sale, lease, transfer or other
disposition of any asset of BRW and its Subsidiaries that constituted or
resulted from a Permitted BCI Transaction so long as at such time no BCI Event
of Default specified under Section 7.03(b) shall have occurred with respect to
BCI or any of its Subsidiaries (other than a

 

101

--------------------------------------------------------------------------------


 

proceeding in connection with a Prepackaged Plan or a sale agreement executed
prior to commencement of such proceedings which agreement contemplates a sale of
all or substantially all of the assets of BCI and its Subsidiaries pursuant to
Section 363 of the Bankruptcy Code).

 

(f)                                    Investments in Other Persons.  Make or
hold, or permit any of its Subsidiaries to make or hold, any Investment in any
Person, unless such investment satisfies the requirements of one or more of (i)
through (xiv) below:

 

(i)                                     equity Investments by BRW and its
Subsidiaries (including BCI and its Subsidiaries) in their Subsidiaries
outstanding on the date hereof and (A) additional investments in wholly owned
Subsidiaries of BRW that are Subsidiary Guarantors, (B) additional investments
in Excluded Entities other than the Mutual Subsidiaries in an aggregate amount
invested from January 12, 2000 not to exceed $10,000,000, (C) additional
investments in Foreign Subsidiaries in an aggregate amount invested from January
12, 2000 not to exceed $2,000,000, and (D) additional investments in Cincinnati
Bell Wireless LLC (x) in an aggregate amount invested from January 12, 2000 not
to exceed $25,000,000 and (y) other investments resulting in it or its
Subsidiaries owning the Spectrum Assets;

 

(ii)                                  loans and advances to employees in the
ordinary course of the business of BRW and its Subsidiaries as presently
conducted in an aggregate principal amount not to exceed $25,000,000 at any time
outstanding; provided, however, for purposes of this Section, “advances” will
not restrict advances for travel expenses to employees advanced and repaid in
the ordinary course of business; provided further that such loans and advances
are made in compliance with Section 5.01(t)(iv);

 

(iii)                               Investments by BRW and its Subsidiaries
(including BCI and its Subsidiaries) in Cash Equivalents;

 

(iv)                              Investments existing on the date hereof and
described on Schedule 4.01(v) hereto;

 

(v)                                 Investments by BRW in Hedge Agreements
permitted under Section 5.02(b)(i)(A);

 

(vi)                              Investments consisting of intercompany Debt
permitted under Section 5.02(b)(ii);

 

(vii)                           other Investments made prior to May 1, 2002 and
other Investments made on or after May 1, 2002 (other than Investments in BRW
and the Mutual Subsidiaries made after April 15, 2002) in an aggregate amount
invested not to exceed $25,000,000 at any time with Investments valued, in the
case of each Investment, at the time such Investment is made less the aggregate
amount of Investments made under Section 5.02(f)(viii) (it being understood that
any Investment may continue to be held if permitted when made notwithstanding

 

102

--------------------------------------------------------------------------------


 

subsequent changes in the value of such Investment), provided that with respect
to Investments made under this clause (vii):  (1) any newly acquired or
organized Subsidiary of BRW or any of its Subsidiaries shall be a wholly owned
Subsidiary of BRW or its Subsidiaries; (2) immediately before and after giving
effect thereto, no Default shall have occurred and be continuing or would result
therefrom; (3) any company or business acquired or invested in pursuant to this
clause (vii) shall be in the same line of business (or a related line of
business) as the business of BRW or any of its Subsidiaries; (4) immediately
after giving effect to the acquisition of a company or business pursuant to this
clause (vii), BRW shall be in pro forma compliance with the covenants contained
in Section 5.04, calculated based on the financial statements most recently
delivered to the Lender Parties pursuant to Section 5.03 and as though such
acquisition had occurred at the beginning of the four-quarter period covered
thereby, as evidenced by a certificate of the Chief Financial Officer of BRW
delivered to the Lender Parties demonstrating such compliance; (5) BRW and/or
its Subsidiaries and such newly created or acquired Subsidiary shall comply with
the requirements of 5.01(j); (6) any Investment made under this clause (vii)
that is not an acquisition of an Equity Interest shall be made by a Subsidiary
of BRW that is a Subsidiary Guarantor; and (7) no Investment made under this
clause (vii) may be made in BCI or any of its Subsidiaries unless such
Investment is a Permitted BCI Transaction and BCI and/or such Subsidiary and
such newly created or acquired Subsidiary shall comply with the requirements of
5.01(j);

 

(viii)                        Investments other than Investments in BRW and the
Mutual Subsidiaries made after April 15, 2002 in an aggregate amount of
$50,000,000 for any investments valued as of the date such Investment is made,
including, without limitation, joint ventures; provided, however, that with
respect to any joint venture, such Investment shall be (1) made through a newly
organized bankruptcy remote special purpose vehicle, wholly owned by BRW or any
of its Subsidiaries; (2) immediately before and after giving effect thereto, no
Default shall have occurred and be continuing or would result therefrom; (3) any
company or business acquired or invested in pursuant to this clause (viii) shall
be in the same line of business (or related line of business) as the business of
BRW or any of its Subsidiaries; (4) BRW and/or its Subsidiaries and such newly
created or acquired Subsidiary shall comply with the requirements of 5.01(j);
(5) neither the Borrowers nor any of their Subsidiaries (other than such special
purpose vehicle) shall become liable for the Debt of the joint venture except to
the extent the Borrowers or such Subsidiary would be permitted under Section
5.02(b) to incur such Debt; and (6) any company or business acquired or invested
in pursuant to this clause (viii) shall not be or become a Subsidiary of BCI
unless such Investment is a Permitted BCI Transaction and BCI and such newly
created or acquired Subsidiary shall comply with the requirements of 5.01(j);

 

(ix)                                Investments consisting of debits and credits
between Broadwing Financial LLC and BRW and its Subsidiaries (including BCI and
its Subsidiaries) pursuant to the BRW Cash Management System; provided that such
Investments

 

103

--------------------------------------------------------------------------------


 

between Broadwing Financial LLC and BRW shall be subject to the restrictions set
forth in Section 5.02(f)(xi), and Investments that arose under the centralized
cash management system between BRW and its Subsidiaries (including BCI and its
Subsidiaries) prior to May 31, 2002; provided further that all such Investments
made by BRW and each Subsidiary Guarantor are evidenced by promissory notes and
constitute Pledged Debt;

 

 (x)                                Investments consisting of loans, advances
and payables due from suppliers or customers made by the Borrowers or their
Subsidiaries in the ordinary course of business;

 

(xi)                                Investments consisting of cash advances to
BRW to pay (x) BRW Administrative Expenses, (y) dividends and payments referred
to in clauses (iv) and (v) of Section 5.02(g) and (z) debt service for Debt of
BRW that is permitted under this Agreement; provided that (1) such advances are
evidenced by promissory notes, in form and substance satisfactory to the Agents,
and such promissory notes shall be pledged as security for the Obligations of
the holder thereof under the Loan Documents to which such holder is a party and
delivered to the Administrative Agent pursuant to the terms of the Security
Agreements, (2) such advances are not made earlier than 1 Business Day before
the day that the obligations are to be paid and (3) the proceeds of such
advances are either deposited directly to a deposit account maintained with the
Administrative Agent or another Lender and in which the Administrative Agent,
for the benefit of the Lenders, has a security interest pursuant to the terms of
the Security Agreements or applied directly for a purpose referred to in clause
(x), (y) or (z) above; provided further, however, that if a Blocking Event has
occurred and is continuing, no such Investments shall be made in respect of a
payment on the New Notes or the Other Permitted Equity;

 

(xii)                             Investments in respect of Permitted
Obligations;

 

(xiii)                          (I) Investments by BRW and its Subsidiaries in
BCI and its Subsidiaries outstanding on the date hereof, and (II) each
additional Investment by BRW and its Subsidiaries in BCI and its Subsidiaries
that at the time created, incurred, assumed, made or otherwise arising
constituted or resulted from a Permitted BCI Transaction so long as at such time
no BCI Event of Default specified under Section 7.03(b) shall have occurred with
respect to BCI or any of its Subsidiaries (other than a proceeding in connection
with a Prepackaged Plan or a sale agreement executed prior to commencement of
such proceedings which agreement contemplates a sale of all or substantially all
of the assets of BCI and its Subsidiaries pursuant to Section 363 of the
Bankruptcy Code);

 

(xiv) any Investment acquired as consideration received in respect of or as a
result of any transaction under Section 5.02(e)(ix); and

 

(xv) Investments by BCI and its Subsidiaries in BCI and its Subsidiaries;

 

104

--------------------------------------------------------------------------------


 

provided that no Investments shall be made on or after April 15, 2002 in
Excluded Entities other than (x) Investments in Wireless LLC, (y) Investments
consisting of debits and credits arising pursuant to the BRW Cash Management
System (including such Investments made by Excluded Entities that are
Subsidiaries of BCI prior to the date that is 30 days after the Effective Date);
provided that all such cash advances made to such Excluded Entities constitute
Pledged Debt; provided further that all such Investments made to the Mutual
Subsidiaries be in an amount not to exceed $100,000 in aggregate at any time,
and (z) in the case of CBT, Investments made pursuant to Section 5.02(f)(vi)).

 

(g)                                 Restricted Payments.  Declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Equity Interests, obligations or securities to
its stockholders, partners or members (or the equivalent Persons thereof) as
such or issue or sell any Equity Interests or accept any capital contributions,
or permit any of its Subsidiaries to do any of the foregoing, or permit any of
its Subsidiaries to purchase, redeem, retire, defease or otherwise acquire for
value any Equity Interests in BRW or to issue or sell any Equity Interests
therein (each a “Restricted Payment”), except that, so long as no Default shall
have occurred and be continuing at the time of any action described below or
would result therefrom:

 

(i)                                     BRW may declare and pay dividends and
distributions payable only in common stock of BRW or issue common stock of BRW
to officers, directors and employees as part of compensation arrangements,

 

(ii)                                  any Subsidiary may (A) declare and pay
cash dividends to any other wholly owned Subsidiary of BRW (including BCI and
its Subsidiaries) of which it is a Subsidiary and (B) accept capital
contributions from its parent to the extent permitted under Sections 5.02(f)(i)
and 5.02(f)(xii),

 

(iii)                               BCI may declare and pay scheduled dividend
payments on the BCI Exchangeable Preferred Stock,

 

(iv)                              BRW may declare and pay scheduled dividend
payments on the Convertible Preferred Stock and the Other Permitted Equity,

 

(v)                                 payments pursuant to stock option plans or
other stock related benefit plans approved by the Board of Directors of the
Borrowers and in the ordinary course of business made to directors, officers,
and employees of the Borrowers to repurchase capital stock of the Borrowers or
equity equivalents of the Borrowers held by such Persons in case of resignation,
the cessation of the employment or retirement of such Person (by death,
disability or otherwise),

 

(vi)                              any Subsidiary of BRW (including BCI and its
Subsidiaries) may:

 

(A)                              declare and pay cash dividends to BRW to pay
(x) BRW Administrative Expenses, (y) dividends and payments referred to in

 

105

--------------------------------------------------------------------------------


 

clauses (iv) and (v) of Section 5.02(g) and (z) debt service for Debt of BRW
that is permitted under this Agreement; provided that (1) such dividends are not
paid earlier than 1 Business Day before the day that the obligations are to be
paid and (2) the proceeds of such dividends are deposited directly to a deposit
account maintained with the Administrative Agent in which the Administrative
Agent, for the benefit of the Lenders, has a security interest pursuant to the
terms of the Security Agreements or applied directly for a purpose referred to
in clause (x), (y) or (z) above, and

 

(B)                                distribute non-cash assets to BRW in
connection with the merger or consolidation of a Subsidiary; provided that no
Default has occurred and is continuing at the time of such transfer and the
distribution of such non-cash assets is accompanied by a substantially
simultaneous transfer of such non-cash assets from BRW to another Subsidiary,

 

(vii)                           (x) any Subsidiary of BRW (including BCI and its
Subsidiaries) may make a dividend of Equity Interests, or distribution of Equity
Interests, of any of its Subsidiaries to BRW or any wholly-owned Subsidiary of
BRW that is a Subsidiary Guarantor and (y) Mutual Signal Holding Corp. may
distribute all or substantially all of its assets to BCSI; provided in the case
of clauses (x) and (y) such dividend or distribution is not materially adverse
to the Lenders in the sole determination of the Administrative Agent.

 

(viii)                        BRW may issue and sell additional common stock for
cash; provided that 50% of the Net Cash Proceeds of such issuance of additional
common stock (other than common stock issued to employees, officers and
directors as part of compensation arrangements) in excess of the first
$50,000,000 in aggregate of such Net Cash Proceeds received pursuant to this
clause (viii) and clause (x) below shall be applied to prepay the Facilities
first ratably to the Term A Advances, the Term B Advances and the Term C
Advances and to the remaining installments thereof pro rata and second to the
Revolving Credit Advances as set forth in clause 2.06(b)(v); provided further
that the Administrative Agent shall have received a certificate of a Responsible
Officer of BRW certifying that after giving effect to such issuance, BRW and its
Subsidiaries are on a pro forma basis in compliance with Section 5.04 during the
Facilities Period,

 

(ix)                                BRW may issue additional common stock upon
the conversion of any of the Convertible Preferred Stock and the Other Permitted
Equity,

 

(x)                                   BRW may issue and sell Other Permitted
Equity for cash; provided that 50% of the Net Cash Proceeds of the issuance of
such Other Permitted Equity in excess of the first $50,000,000 in aggregate of
such Net Cash Proceeds received pursuant to this clause (x) and clause (viii)
above shall be applied to prepay the Facilities first ratably to the Term A
Advances, the Term B Advances

 

106

--------------------------------------------------------------------------------


 

and the Term C Advances and to the remaining installments thereof pro rata and
second to the Revolving Credit Advances as set forth in clause 2.06(b)(v);
provided further that the Administrative Agent shall have received a certificate
of a Responsible Officer of BRW certifying that after giving effect to such
issuance, BRW and its Subsidiaries are on a pro forma basis in compliance with
Section 5.04 during the Facilities Period,

 

(xi)                                as part of any BCI Exchange, (1) BCI may
redeem the BCI Exchangeable Preferred Stock and (2) BRW may issue capital or
preferred stock or other Equity Interests of BRW (including capital or preferred
stock or other Equity Interests of BRW issued to a third party provided that the
proceeds of such issuance are applied to the prepayment or retirement of the BCI
Senior Subordinated Notes); provided that (A) any such preferred stock or other
Equity Interest (x) contains only pay in kind interest payment obligations
during the Facilities Period, and (y) is not convertible or exchangeable for any
Equity Interests other than common stock of BRW, (B) the aggregate amount of
cash paid in respect of redemptions, repayments or fees in connection with all
BCI Exchanges shall not exceed the amounts agreed to in writing by BRW and the
Agents and (C) any instrument or agreement evidencing such preferred stock or
other Equity Interest entered into in connection with a BCI Exchange will not
contain any grant of collateral or rights to collateral or any covenants or
defaults that are more restrictive, or subordination terms that are more narrow,
in any material respect than the terms of the Oak Hill Indenture and will not
provide any put, redemption or prepayment right, or any amortization or maturity
date, prior to the end of the Facilities Period,

 

(xii)                           BRW may issue the Warrants and additional shares
of common stock of BRW upon exercise of the Warrants in accordance with the
terms of the Warrant Agreement as in effect on the date hereof, and

 

(xiii)                        BRW and its Subsidiaries may effect any such
transaction that at the time so effected constituted or resulted from a
Permitted BCI Transaction so long as at such time no BCI Event of Default
specified under Section 7.03(b) shall have occurred with respect to BCI or any
of its Subsidiaries (other than a proceeding in connection with a Prepackaged
Plan or a sale agreement executed prior to commencement of such proceedings
which agreement contemplates a sale of all or substantially all of the assets of
BCI and its Subsidiaries pursuant to Section 363 of the Bankruptcy Code).

 

(h)                                 Amendments of Constitutive Documents. 
Amend, or permit any of its Subsidiaries to amend, its certificate of
incorporation or bylaws or other constitutive documents, except (i) in
connection with any BCI Exchange, or (ii) where such amendment could not
reasonably be expected to have a Material Adverse Effect or to adversely affect
the rights or interests of the Lender Parties; provided that copies of any such
amendment to the certificate of incorporation, by-laws or other constitutive

 

107

--------------------------------------------------------------------------------


 

documents of any Borrower or any Subsidiary shall be delivered promptly to the
Administrative Agent.

 

(i)                                     Accounting Changes.  Make or permit, or
permit any of its Subsidiaries (other than BCI and its Subsidiaries) to make or
permit, any change in (i) accounting policies or reporting practices, except as
required by generally accepted accounting principles, or (ii) Fiscal Year.

 

(j)                                     Prepayments, Etc., of Debt.  Prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner, or make any payment in violation of any subordination
terms of, any Debt, except (i) the prepayment of the Advances in accordance with
the terms of this Agreement, (ii) the repurchase of the BCI Senior Subordinated
Notes and the BCI 12 1/2% Senior Notes to the extent permitted under Section
5.02(e)(ix)(C) or otherwise repurchase the BCI 12 1/2% Senior Notes for an
aggregate amount not to exceed an amount agreed to in writing by BRW and the
Agents or, (iii) regularly scheduled or required repayments or redemptions of
Surviving Debt so long as such repayment or redemption does not violate any
subordination terms of such Surviving Debt, (iv) consummation of any BCI
Exchange to the extent permitted under Sections 5.02(b)(i)(F) and 5.02(g)(xi),
(v) the payment of guaranty obligations of BRW in respect of Permitted
Obligations, or (vi) the tender of Junior Notes to effect the exercise of the
Warrants to the extent provided in the Junior Note Documents in effect on the
date hereof, or amend, modify or change in any manner any term or condition of
any Surviving Debt or Subordinated Debt, or permit any of its Subsidiaries to do
any of the foregoing other than to prepay any Debt payable to the Borrowers
provided that, with respect to any prepayment of Debt of any member of the BCI
Group by any member of the BRW Group, such prepayment is permitted under Section
5.02(f)(xiii), and amendments, modifications or changes to any instrument
relating to the BCI Senior Subordinated Notes in connection with any BCI
Exchange to the extent permitted under Sections 5.02(b)(i)(F).

 

(k)                                  Amendment, Etc., of Related Documents. 
Cancel or terminate any Related Document or consent to or accept any
cancellation or termination thereof, amend, modify or change in any manner any
term or condition of any Related Document or give any consent, waiver or
approval thereunder, waive any default under or any breach of any term or
condition of any Related Document, agree in any manner to any other amendment,
modification or change of any term or condition of any Related Document or take
any other action in connection with any Related Document, in each case if such
action would in any material respect impair the value of the interest or rights
of any Loan Party thereunder or the rights or interests of any Agent or any
Lender Party, or permit any of its Subsidiaries to do any of the foregoing,
other than amendments, modifications or changes to the Related Documents in
connection with (i) effecting any BCI Exchange or (ii) to the extent permitted
under Section 5.02(v).

 

(l)                                     Negative Pledge.  Enter into or suffer
to exist, or permit any of its Subsidiaries (other than BCI and its
Subsidiaries) to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of

 

108

--------------------------------------------------------------------------------


 

its property or assets except (i) in favor of the Secured Parties or (ii) in
connection with (A) any Surviving Debt to the extent such agreement is in effect
on the date hereof (and any extension, renewal, refunding or replacement
thereof), (B) any purchase money Debt permitted by Section 5.02(b)(iii)(B)
solely to the extent that the agreement or instrument governing such Debt
prohibits a Lien on the property acquired with the proceeds of such Debt, and
(C) any agreement setting forth customary restrictions on the subletting,
assignment or transfer of any property or asset that is a lease, license or
conveyance of similar property or assets or (iii) provisions in the Junior Notes
and customary provisions in the New Notes; provided such provisions permit Liens
under the Loan Documents.

 

(m)                               Partnerships, Etc.  Become a general partner
in any general or limited partnership or joint venture, or permit any of its
Subsidiaries (other than BCI and its Subsidiaries) to do so except to the extent
that the investment in any such partnership or joint venture is an investment
permitted by Section 5.02(f) and the indebtedness of any such entity (to the
extent BRW or any Subsidiary is liable therefor) is permitted pursuant to
Section 5.02(b).

 

(n)                                 Speculative Transactions.  Engage, or permit
any of its Subsidiaries (other than BCI and its Subsidiaries) to engage, in any
transaction speculative in nature, except those entered into in the ordinary
course of business to eliminate or mitigate risks to which BRW or any of its
Subsidiaries is exposed in the conduct of its business or the management of its
liabilities (including but not limited to transactions entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise)).

 

(o)                                 Formation of Subsidiaries; Existing Lines of
Business.  (i) Organize or invest, or permit any Subsidiary (other than BCI and
its Subsidiaries) to organize or invest, in any new Subsidiary except as
permitted under Sections 5.02(d) and 5.02(f)(i) or (ii) enter into, or permit
any Subsidiary to enter into, any line of business other than the lines of
business currently engaged in by BRW and its Subsidiaries on the Effective Date.

 

(p)                                 Payment Restrictions Affecting
Subsidiaries.  Directly or indirectly, enter into or suffer to exist, or permit
any of its Subsidiaries (other than BCI and its Subsidiaries) to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Equity Interests or repay or prepay any Debt owed to, make loans or advances
to, or otherwise transfer assets to or invest in, BRW or any of its Subsidiaries
(whether through a covenant restricting dividends, loans, asset transfers or
investments, a financial covenant or otherwise), except (i) the Loan Documents,
(ii) any agreement or instrument evidencing Surviving Debt as in effect on the
date hereof, (iii) any Permitted Preferred Stock Documents, (iv) the Junior
Notes and (v) any Debt or preferred stock issued pursuant to a BCI Exchange in
accordance with Sections 5.02(b)(i)(F) or 5.02(g)(xi).

 

109

--------------------------------------------------------------------------------


 

(q)                                 Section 355(e). With respect to BRW, take
any action that could reasonably be expected to result in BRW being required to
recognize gain under Section 355(e) of the Code.

 

(r)                                  Exchange of BCI Exchangeable Preferred
Stock.  Exchange the BCI Exchangeable Preferred Stock into Debt except to the
extent such Debt is permitted under Section 5.02(b)(i)(F).

 

(s)                                  Deposit Accounts.  (i) Except for accounts
subject to the Escrow Agreements or any similar escrow accounts entered into
pursuant to a sale agreement in accordance with Section 5.02(e)(ix) in lieu of
the BCSI Sale Agreement, hold any deposit accounts of either Borrower or any of
their Subsidiaries (other than payroll, workmen’s compensation, health and
welfare, PAC accounts and similar types of accounts) that are not held with the
Administrative Agent or with a third party bank subject to a control agreement
that is in form and substance reasonably satisfactory to the Administrative
Agent.

 

(ii)                                  Upon release to the Borrowers or any of
their Subsidiaries of any amounts in any account subject to an Escrow Agreement
or any similar escrow accounts entered into pursuant to a sale agreement in
accordance with Section 5.02(e)(ix) in lieu of the BCSI Sale Agreement, if BRW
makes a good faith determination that additional amounts are needed to pay
liabilities pursuant to Section 5.02(e)(ix)(E), BRW shall apply such amounts to
prepay Revolving Credit Borrowings (without any reduction of the Revolving
Credit Commitments) and such amounts shall increase the Reserved Commitments
under Section 5.02(e)(ix)(E); provided that if the Reserved Commitments shall
previously have been drawn to fund a collateral account pursuant to Section
5.02(e)(ix)(E), such amount shall instead be deposited to such account; provided
further that if BRW makes a good faith determination that additional amounts are
not needed to pay liabilities pursuant to Section 5.02(e)(ix)(E), such Net Cash
Proceeds shall be applied to repay the Advances in accordance with clauses (A),
(B) and (C) of Section 5.02(e)(ix).

 

(t)                                    Negative Covenants Applicable to Wireless
Holdco.  Notwithstanding Section 5.02, permit Wireless Holdco to enter into or
conduct any business, or engage in any activity (including, without limitation,
any action or transaction that is restricted under Section 5.02 without regard
to any of the enumerated exceptions to such covenants) other than providing
general management services to Wireless LLC, holding the Equity Interests of
Wireless LLC, exercising the voting rights and obligations as a member of
Wireless LLC, holding and operating the Spectrum Assets, performing any
obligations under the Loan Documents and engaging in other activities incidental
and directly related to its existence and the foregoing.

 

(u)                                 Negative Covenants Applicable to the Real
Estate SPV.  Notwithstanding Section 5.02, so long as the Real Estate SPV holds
any Collateral, permit the Real Estate SPV to enter into or conduct any
business, or engage in any activity (including, without limitation, any action
or transaction that is restricted under Section 5.02 without regard to any of
the enumerated exceptions to such covenants) other than holding real property

 

110

--------------------------------------------------------------------------------


 

interests and entering into and performing its obligations under leases with
respect thereto, performing its obligations under the Loan Documents and
engaging in other activities incidental and directly related to its existence
and the foregoing.

 

(v)                                 Covenant Regarding Other Debt Holders.  In
connection with obtaining the Oak Hill Waiver or any other waiver or forbearance
by any holder of any Debt of any right to accelerate such Debt as a result of a
Specified Default, (i) prior to the end of the Facilities Period, pay or
otherwise provide cash fees, additional cash pay interest or other cash pay
financial consideration in excess of the amounts agreed to in writing by BRW and
the Agents to any holder of any such Debt or (ii) modify any existing agreement
or instrument or enter into any additional agreement or instrument after the
date hereof with any holder of any such Debt in connection with effecting any of
the foregoing unless such modifications or additional agreements or instruments
provide that (A) any additional payment obligations arising under any such
modification or additional agreement or  instrument shall be (x) permitted under
clause (i) above or (y) payable in kind and not be subject to any put,
redemption or prepayment right during the Facilities Period, and (B) no such
modification will (w) add any collateral or rights to collateral, (x) advance
any amortization requirement or maturity date, (y) change any covenant, default
or provision with the result that it is in any material respect more restrictive
(e.g., less favorable to the Borrowers or their Subsidiaries or the Lender
Parties) than the terms of the Junior Notes Indenture or change any term of
subordination with the result that it is in any material respect more narrow
(e.g., less favorable to the Borrowers or their Subsidiaries or the Lender
Parties) than the terms of the Junior Notes Indenture or (z) add any new
covenant or default provision that is in any material respect more restrictive
(e.g., less favorable to the Borrowers or their Subsidiaries or the Lender
Parties) than the terms of the Junior Notes Indenture.

 

(w)                             Covenant Regarding BCI Cash and Cash
Expenditures.  Permit BCI and its Subsidiaries to (A) except as a result of any
transaction permitted under Section 5.02(e)(ix), hold collected cash balances
(net of any cash in accounts subject to the Escrow Agreements or other escrow
arrangements permitted under Section 5.02(a)(xiii) or required under Section
5.02(e)(ix)(E)) in excess of $15,000,000 at any time, and (B) other than in
connection with the payment of claims and liabilities following any transaction
permitted under Section 5.02(e)(ix), make cash expenditures other than in the
ordinary course of business consistent with past practices.

 

SECTION 5.03.  Reporting Requirements.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrowers will furnish to the Agents and the Lender
Parties:

 

(a)                                  Default Notice.  As soon as possible and in
any event within two days after the occurrence of each Default or any event,
development or occurrence reasonably likely to have a Material Adverse Effect
continuing on the date of such statement, a statement of the chief financial
officer of BRW setting forth details of such Default and the action that the
Borrowers have taken and proposes to take with respect thereto.

 

111

--------------------------------------------------------------------------------


 

(b)                                 Annual Financials.  As soon as available and
in any event within 95 days after the end of each Fiscal Year, a copy of (1) the
annual audit report for such year for BRW and its Subsidiaries (including BCI
and its Subsidiaries), including therein a Consolidated balance sheet of BRW and
its Subsidiaries (including BCI and its Subsidiaries)  as of the end of such
Fiscal Year and Consolidated and consolidating statements of income and
Consolidated and consolidating statements of cash flows of BRW and its
Subsidiaries (including BCI and its Subsidiaries) for such Fiscal Year, in each
case accompanied by an opinion acceptable to the Required Lenders of PWC or
other independent public accountants of recognized standing acceptable to the
Required Lenders ( it being understood and agreed that a qualified opinion for
Fiscal Year 2002 shall not be deemed to be not “acceptable” solely because of
such qualification provided that  the Agents receive confirmation from PWC as to
the absence of significant factors resulting in the qualification other than the
financial condition and liquidity of BCI and the bankruptcy default relating to
BCI in the Oak Hill Indenture), together with (i) a certificate of such
accounting firm to the Lender Parties stating that in the course of the regular
audit of the business of BRW and its Subsidiaries (including BCI and its
Subsidiaries), which audit was conducted by such accounting firm in accordance
with generally accepted auditing standards, such accounting firm has obtained no
knowledge that a Default has occurred and is continuing, or if, in the opinion
of such accounting firm, a Default has occurred and is continuing, a statement
as to the nature thereof, (ii) a schedule in form satisfactory to the
Administrative Agent of the computations used by such accountants in
determining, as of the end of such Fiscal Year, compliance with the covenants
contained in Section 5.04, provided that in the event of any change in GAAP used
in the preparation of such financial statements, BRW shall also provide, if
necessary for the determination of compliance with Section 5.04, a statement of
reconciliation conforming such financial statements to GAAP, (2)  the annual
unaudited report for such year for BRW and its Subsidiaries (other than BCI and
its Subsidiaries), including therein a Consolidated balance sheet of BRW and its
Subsidiaries as of the end of such Fiscal Year and Consolidated and
consolidating statements of income and Consolidated and consolidating statements
of cash flows of BRW and its Subsidiaries for such Fiscal Year, all in
reasonable detail and duly certified (subject to normal year-end audit
adjustments) by the Chief Financial Officer of BRW as having been prepared in
accordance with GAAP, and (3) a certificate of the Chief Financial Officer of
BRW stating that no Default has occurred and is continuing or, if a default has
occurred and is continuing, a statement as to the nature thereof and the action
that BRW has taken and proposes to take with respect thereto.

 

(c)                                  Quarterly Financials.  As soon as available
and in any event within 50 days after the end of each of the first three
quarters of each Fiscal Year, Consolidated and consolidating balance sheets of
BRW and its Subsidiaries (including BCI and its Subsidiaries) and of BRW and its
Subsidiaries (other than BCI and its Subsidiaries), in each case, as of the end
of such quarter and Consolidated and consolidating statements of income and a
Consolidated and consolidating statement of cash flows of BRW and its
Subsidiaries (including BCI and its Subsidiaries) and of BRW and its
Subsidiaries (other than BCI and its Subsidiaries), in each case, for the period
commencing at the end of the previous fiscal quarter and ending with the end of
such fiscal quarter and Consolidated

 

112

--------------------------------------------------------------------------------


 

and consolidating statements of income and a Consolidated and consolidating
statement of cash flows of BRW and its Subsidiaries (including BCI and its
Subsidiaries) and of BRW and its Subsidiaries (other than BCI and its
Subsidiaries), in each case, for the period commencing at the end of the
previous Fiscal Year and ending with the end of such quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
date or period of the preceding Fiscal Year, all in reasonable detail and duly
certified (subject to normal year-end audit adjustments) by the Chief Financial
Officer of BRW as having been prepared in accordance with GAAP, together with
(i) a certificate of said officer stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that BRW has taken and proposes to take with
respect thereto and (ii) a schedule in form satisfactory to the Administrative
Agent of the computations used by BRW in determining compliance with the
covenants contained in Section 5.04, provided that in the event of any change in
GAAP used in the preparation of such financial statements, BRW shall also
provide, if necessary for the determination of compliance with Section 5.04, a
statement of reconciliation conforming such financial statements to GAAP.

 

(d)                                 Annual Forecasts.  As soon as available and
in any event no later than 15 days before the end of each Fiscal Year, forecasts
prepared by management of BRW in form satisfactory to the Agents, of balance
sheets, income statements and cash flow statements on a quarterly basis for the
Fiscal Year following such Fiscal Year and on an annual basis for each Fiscal
Year thereafter until the Final Maturity Date of the Term C Facility.

 

(e)                                Quarterly Cash Budget.  As soon as available
and in any event no later than 20 Business Days after the commencement of each
fiscal quarter, (i) a forecasted budget of BCI’s cash expenditures for such
fiscal quarter, (ii) a reconciliation of actual results to the budget for the
immediately preceding fiscal quarter and (iii) a review and reconciliation for
the immediately preceding fiscal quarter of all reserves referred to under
Section 5.02(e)(ix)(E), with a copy delivered to FTI by BRW, which items shall
be reviewed by FTI in consultation with BRW for one day each fiscal quarter at
the expense of BRW not to exceed $10,000 plus reasonable out-of-pocket expenses
per review; provided that the expense of each such review may be increased to
not more than $25,000 plus reasonable out-of-pocket expenses if the First Stage
Closing Date (as defined in the BCSI Sale Agreement) does not occur by June 30,
2003 or if the Agents reasonably determine that the scope of FTI’s review should
be increased.

 

(f)                                    Litigation.  Promptly after the
commencement thereof, notice of all actions, suits, investigations, litigation
and proceedings before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, affecting any Loan Party
or any of its Subsidiaries of the type described in Section 4.01(f).

 

(g)                                 Securities Reports.  Promptly after the
sending or filing thereof, copies of all proxy statements, financial statements
and reports that any Loan Party or any of its Subsidiaries sends to its
stockholders, and copies of all regular, periodic and special

 

113

--------------------------------------------------------------------------------


 

reports, and all registration statements, that any Loan Party or any of its
Subsidiaries files with the Securities and Exchange Commission or any
governmental authority that may be substituted therefor, or with any national
securities exchange (or, unless any Lender Party requests otherwise, if any
mailing or filing is available electronically on Edgar, any website maintained
by BRW or any other electronic source generally accessible, in lieu of providing
physical copies, a notice of such mailing or filing may be given to each Lender
Party together with instructions for the electronic retrieval thereof).

 

(h)                                 Creditor Reports.  Promptly after the
furnishing thereof, copies of any statement or report furnished to any holder of
Debt securities of any Loan Party or of any of its Subsidiaries pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lender Parties pursuant to any other clause of
this Section 5.03.

 

(i)                                     Agreement Notices.  Promptly upon
receipt thereof, copies of all notices, requests and other documents received by
any Loan Party or any of its Subsidiaries under or pursuant to any Related
Document or instrument, indenture, loan or credit or similar agreement and
copies of all notices of default or termination under or related to any Material
Contract and, from time to time upon request by the Administrative Agent, such
information and reports regarding the Related Documents, the Material Contracts
and such instruments, indentures and loan and credit and similar agreements as
the Administrative Agent may reasonably request.

 

(j)                                     ERISA.  (i)  ERISA Events and ERISA
Reports.  (A) Promptly and in any event within 10 days after any Loan Party or
any ERISA Affiliate knows or has reason to know that any ERISA Event has
occurred, a statement of the Chief Financial Officer of BRW describing such
ERISA Event and the action, if any, that such Loan Party or such ERISA Affiliate
has taken and proposes to take with respect thereto and (B) on the date any
records, documents or other information must be furnished to the PBGC with
respect to any Plan pursuant to Section 4010 of ERISA, a copy of such records,
documents and information;

 

(ii)                                  Plan Terminations.  Promptly and in any
event within five Business Days after receipt thereof by any Loan Party or any
ERISA Affiliate, copies of each notice from the PBGC stating its intention to
terminate any Plan or to have a trustee appointed to administer any Plan;

 

(iii)                               Plan Annual Reports.  Promptly upon the
request of either Agent, copies of each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) with respect to each Plan; and

 

(iv)                              Multiemployer Plan Notices.  Promptly and in
any event within five Business Days after receipt thereof by any Loan Party or
any ERISA Affiliate from the sponsor of a Multiemployer Plan, copies of each
notice concerning (A) the imposition of Withdrawal Liability by any such
Multiemployer Plan, (B) the reorganization or termination, within the meaning of
Title IV of ERISA, of any such Multiemployer Plan or (C) the amount of liability
incurred, or that

 

114

--------------------------------------------------------------------------------


 

may be incurred, by such Loan Party or any ERISA Affiliate in connection with
any event described in clause (A) or (B);

 

provided, however, that the statement under Section 5.03(i)(i)(A) and the notice
under Section 5.03(i)(iv) are required to be given only if the event or
circumstance identified in such statement or notice, when aggregated with any
other events or circumstances required to be reported under this Section 5.03(i)
could reasonably be expected to result in a Material Adverse Effect.

 

(k)                                  Environmental Conditions.  Promptly and in
any event within five Business Days after a Responsible Officer becomes aware of
the assertion or occurrence thereof, notice of:

 

(i)                                     any condition or occurrence on or
arising from any property owned or operated by any of the Loan Parties or any of
their respective Subsidiaries that resulted or is alleged to have resulted in
noncompliance by any such Loan Party or any such Subsidiary with any
Environmental Law or Environmental Permit in such a manner as, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; and

 

(ii)                                  any condition or occurrence on any
property owned or operated by any of the Loan Parties or any of their respective
Subsidiaries that could reasonably be expected to cause such property to be
subject to any restrictions on the ownership, occupancy, use or transferability
by any such Loan Party or any such Subsidiary of such property under any
Environmental Law which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

All such notices shall set forth in reasonable detail the nature of the
condition, occurrence, removal or remedial action described therein and, in the
case of each such condition or occurrence, the action that such Loan Party or
such Subsidiary has taken and/or proposes to take with respect thereto.

 

(l)                                     Insurance.  As soon as available and in
any event within 30 days after the end of each Fiscal Year, a report summarizing
the insurance coverage (specifying type, amount and carrier) in effect for each
Loan Party and its Subsidiaries and containing such additional information as
any Agent, or any Lender Party through the Administrative Agent, may reasonably
specify.

 

(m)                               BCI Sale Information.  At the end of each
fiscal quarter following the First Stage Closing Date (as defined in the BCSI
Sale Agreement) or any other closing of the sale of all or substantially all of
the assets of BCI and its Subsidiaries pursuant to Section 5.02(e)(ix) if other
than pursuant to the BCSI Sale Agreement, a report summarizing the amount of
funds held in the accounts subject to an Escrow Agreement, all amounts held in
reserve pursuant to Section 5.02(e)(ix)(E), and the status of the sale of assets
of BCI and its Subsidiaries pursuant to the BCSI Sale Agreement (or any similar
agreement entered into pursuant to Section 5.02(e)(ix) if other than the BCSI
Sale Agreement).

 

115

--------------------------------------------------------------------------------


 

(n)                                 Other Information.  Such other information
respecting the business, condition (financial or otherwise), operations,
performance, properties or prospects of any Loan Party or any of its
Subsidiaries as any Agent, or any Lender Party through the Administrative Agent,
may from time to time reasonably request.

 

SECTION 5.04.  Financial Covenants.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder:

 

(a)                                  Debt to EBITDA Ratio.  BRW and its
Subsidiaries, on a consolidated basis, will maintain at all times a Debt/EBITDA
Ratio of not more than the amount set forth below during each period set forth
below:

 

 

Period

 

Ratio

 

From January 1, 2003 through March 31, 2003

 

5.20

 

From April 1, 2003 through June 30, 2003

 

5.60

 

From July 1, 2003 through September 30, 2003

 

5.90

 

From October 1, 2003 through March 30, 2004

 

6.20

 

From March 31, 2004 through June 29, 2004

 

6.10

 

From June 30, 2004 through September 29, 2004

 

5.95

 

From September 30, 2004 through December 30, 2004

 

5.85

 

From December 31, 2004 through March 30, 2005

 

5.75

 

From March 31, 2005 through June 29, 2005

 

5.60

 

From June 30, 2005 through September 29, 2005

 

5.45

 

From September 30, 2005 through December 30, 2005

 

5.25

 

From December 31, 2005 through March 30, 2006

 

5.10

 

From March 31, 2006 through June 29, 2006

 

5.00

 

From June 30, 2006 through September 29, 2006

 

4.90

 

From September 30, 2006 December 30, 2006

 

4.75

 

From December 31, 2006 through March 30, 2007

 

4.70

 

From March 31, 2007 through June 29, 2007

 

4.65

 

From June 30, 2007 and thereafter

 

4.55

 

 

116

--------------------------------------------------------------------------------


 

(b)                                 Senior Secured Debt to EBITDA Ratio.  BRW
and its Subsidiaries, on a consolidated basis, will maintain at all times a
Senior Secured Debt/EBITDA Ratio of not more than the amount set forth below
during each period set forth below:

 

Period

 

Ratio

 

From January 1, 2003 through March 31, 2003

 

3.45

 

From April 1, 2003 through June 30, 2003

 

3.70

 

From July 1, 2003 through September 30, 2003

 

3.85

 

From October 1, 2003 through March 30, 2004

 

4.00

 

From March 31, 2004 through June 29, 2004

 

3.85

 

From June 30, 2004 through September 29, 2004

 

3.75

 

From September 30, 2004 through December 30, 2004

 

3.60

 

From December 31, 2004 through March 30, 2005

 

3.50

 

From March 31, 2005 through June 29, 2005

 

3.35

 

From June 30, 2005 through September 29, 2005

 

3.25

 

From September 30, 2005 thorough December 30, 2005

 

3.05

 

From December 31, 2005 through March 30, 2006

 

2.95

 

From March 31, 2006 through June 29, 2006

 

2.85

 

From June 30, 2006 through September 29, 2006

 

2.75

 

From September 30, 2006 through December 30, 2006

 

2.60

 

From December 31, 2006 through March 30, 2007

 

2.60

 

From March 31, 2007 through June 29, 2007

 

2.50

 

From June 30, 2007 and thereafter

 

2.45

 

 

117

--------------------------------------------------------------------------------


 

(c)                                  Interest Coverage Ratio.  BRW and its
Subsidiaries, on a consolidated basis, will maintain at all times an Interest
Coverage Ratio of not less than the amount set forth below during each period
set forth below:

 

Period

 

Ratio

 

From January 1, 2003 through March 31, 2003

 

3.75

 

From April 1, 2003 through June 30, 2003

 

3.30

 

From July 1, 2003 through September 30, 2003

 

2.95

 

From October 1, 2003 through December 31, 2003

 

2.70

 

From January 1, 2004 through March 31, 2004

 

2.65

 

From April 1, 2004 through June 30, 2004

 

2.80

 

From July 1, 2004 through September 30, 2004

 

2.70

 

From October 1, 2004 through December 31, 2004

 

2.60

 

From January 1, 2005 through March 31, 2005

 

2.45

 

From April 1, 2005 through June 30, 2005

 

2.35

 

From July 1, 2005 through September 30, 2005

 

2.35

 

From October 1, 2005 through December 31, 2005

 

2.35

 

From January 1, 2006 through March 31, 2006

 

2.40

 

From April 1, 2006 through June 30, 2006

 

2.40

 

From July 1, 2006 through September 30, 2006

 

2.45

 

From October 1, 2006 through December 31, 2006

 

2.45

 

From January 1, 2007 through March 31, 2007

 

2.50

 

From April 1, 2007 through June 30, 2007 and thereafter

 

2.50

 

 

118

--------------------------------------------------------------------------------


 

(d)                                 Maximum Capital Expenditures.  BRW will not
make, or permit any of its Subsidiaries to make, any Capital Expenditures that
would cause the aggregate of all such Capital Expenditures made by BRW and such
Subsidiaries in any period set forth below to exceed the amount set forth below
for such period:



Period

 

Amount

 

January 1, 2003 through December 31, 2003

 

$

146,000,000

 

January 1, 2004 through December 31, 2004

 

$

114,000,000

 

January 1, 2005 through December 31, 2005

 

$

114,000,000

 

January 1, 2006 through December 31, 2006

 

$

112,000,000

 

January 1, 2007 through June 29, 2007 and thereafter

 

$

118,000,000

 

 

provided that (i) any amount permitted above that is not used in any Fiscal Year
may be carried forward to the next Fiscal Year (but not to succeeding years) it
being understood that any such amounts carried forward will be the first funds
used in such next Fiscal Year, (ii) BRW shall be permitted to make any Capital
Expenditures that are required pursuant to any binding direction or requirement
of any applicable telecommunications regulatory authority or any regulatory
authority having jurisdiction over BRW’s telecommunications operations or
equipment which becomes effective after the date hereof not to exceed
$25,000,000  in any Fiscal Year or $50,000,000 in aggregate for the term of the
Facilities, so long as BRW provides satisfactory documentation thereof, (iii)
the amount of permitted Capital Expenditures in any Fiscal Year will be
increased by the amount of Net Cash Proceeds from issuances of common stock or
Other Permitted Equity that are retained by BRW pursuant to Sections
5.02(g)(viii) and 5.02(g)(x) (after giving effect to all required prepayments of
the Facilities) in an amount not to exceed $25,000,000 per Fiscal Year and (iv)
any amount permitted under clause (iii) that is not used in the Fiscal Year in
which such additional amount arises may be carried forward to the next Fiscal
Year (but not to succeeding years) it being understood that any such amounts
carried forward will be the first funds used in such next Fiscal Year after the
application of any amount under clause (i) in such Fiscal Year.  To the extent
that any consideration paid for Capital Expenditures constitutes capital stock
of BRW, such consideration shall not constitute a Capital Expenditure for
purposes of the limitations in this Section 5.04(d).

 

119

--------------------------------------------------------------------------------


 


ARTICLE VI


 

BRW GUARANTY

 

SECTION 6.01.  BRW Guaranty.  (a)  BRW hereby unconditionally and irrevocably
guarantees (the undertaking by BRW under this Article VI being, as amended from
time to time, the “BRW Guaranty”) the punctual payment when due, whether at
scheduled maturity or at a date fixed for prepayment or by acceleration, demand
or otherwise, of all of the Obligations of each of the other Loan Parties now or
hereafter existing under or in respect of the Loan Documents (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premium, fees,
indemnification payments, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, reasonable fees and
expenses of counsel) incurred by the Administrative Agent or any of the other
Secured Parties in enforcing any rights under this BRW Guaranty.  Without
limiting the generality of the foregoing, the liability of BRW shall extend to
all amounts that constitute part of the Guaranteed Obligations and would be owed
by any of the other Loan Parties to the Administrative Agent or any of the other
Secured Parties under or in respect of the Loan Documents but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.

 

(b)                                 BRW and, by its acceptance of this BRW
Guaranty, the Administrative Agent and each of the other Secured Parties, hereby
confirm that it is the intention of all such Persons that this BRW Guaranty and
the Obligations of BRW hereunder not constitute a fraudulent transfer or
conveyance for purposes of the United States Federal Bankruptcy Code, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar federal or state Requirements of Law covering the protection of
creditors’ rights or the relief of debtors to the extent applicable to this BRW
Guaranty and the BRW Obligations hereunder.  To effectuate the foregoing
intention, BRW, the Administrative Agent and each of the other Secured Parties
hereby irrevocably agree that, solely with respect to the Guaranteed Obligations
and the other liabilities of BRW under this BRW Guaranty which result from or
arise out of its guarantee under subsection (a) of this Section 6.01 of the
Obligations of the Loan Parties under or in respect of the Loan Documents, such
Guaranteed Obligations and other liabilities shall be limited to the maximum
amount as will, after giving effect to such maximum amount and all other
contingent and fixed liabilities of BRW that are relevant under such
Requirements of Law, and after giving effect to any collections from, any rights
to receive contributions from, or payments made by or on behalf of, any of the
Subsidiaries of BRW in respect of the Obligations of such Subsidiary under the
Subsidiaries Guarantees and, in the case of this BRW Guaranty, result in the
Guaranteed Obligations and all other liabilities of BRW under this BRW 
Guarantee not constituting a fraudulent transfer or conveyance.

 

(c)                                  BRW hereby unconditionally and irrevocably
agrees that, in the event any payment shall be required to be made to the
Secured Parties under this BRW Guaranty or the Subsidiary Guaranties or any
other guarantee, BRW will contribute, to the maximum extent

 

120

--------------------------------------------------------------------------------


 

permitted by law, such amounts to each other guarantor as would maximize the
aggregate amount payable to the Secured Parties under or in respect of the Loan
Documents.

 

SECTION 6.02.  Guarantee Absolute.  (a)  BRW guarantees that all of the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any Requirements of Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any of the other Secured Parties with respect thereto. 
The Obligations of BRW under this BRW Guaranty are independent of the Guaranteed
Obligations or any other Obligations of any of the other Loan Parties under or
in respect of the Loan Documents, and a separate action or actions may be
brought and prosecuted against BRW to enforce this BRW Guaranty, irrespective of
whether any action is brought against any of the other Loan Parties or whether
any of the other Loan Parties is joined in any such action or actions.  The
liability of BRW under this BRW Guaranty shall be absolute, unconditional and
irrevocable irrespective of, and BRW hereby irrevocably waives any defenses it
may now have or may hereafter acquire in any way relating to, any and all of the
following:

 

(i)                                     any lack of validity or enforceability
of any of the Loan Documents or any other agreement or instrument relating
thereto;

 

(ii)                                  any change in the time, manner or place of
payment of, or in any other term of, all or any of the Guaranteed Obligations or
any other Obligations of any of the Loan Parties under or in respect of the Loan
Documents, or any other amendment or waiver of, or any consent to departure
from, any of the Loan Documents (including, without limitation, any increase in
the Guaranteed Obligations resulting from the extension of additional credit to
any of the other Loan Parties or any of their respective Subsidiaries or
otherwise);

 

(iii)                               any taking, exchange, release or
nonperfection of any of the Collateral, or any taking, release or amendment or
waiver of, or consent to departure from, the Subsidiary Guaranties or any other
guarantee, for all or any of the Guaranteed Obligations;

 

(iv)                              any manner of application of Collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral for all or any of the Guaranteed
Obligations or any other Obligations of any of the other Loan Parties under or
in respect of the Loan Documents, or any other property and assets of any of the
other Loan Parties or any of their respective Subsidiaries;

 

(v)                                 any change, restructuring or termination of
the legal structure or existence of any of the other Loan Parties or any of
their respective Subsidiaries;

 

(vi)                              any failure of any of the Secured Parties to
disclose to any of the Loan Parties any information relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any of the other Loan Parties now or hereafter known to such
Secured Party;

 

121

--------------------------------------------------------------------------------


 

(vii)                           the failure of any other Person to execute the
Subsidiary Guaranties or any other guarantee or agreement or the release or
reduction of liability of any of the other Loan Parties or any other guarantor
or surety with respect to the Guaranteed Obligations; or

 

(viii)                        any other circumstance (including, without
limitation, any statute of limitations or any existence of or reliance on any
representation by the Administrative Agent or any of the other Secured Parties)
that might otherwise constitute a defense available to, or a discharge of, BRW,
such Borrower, any of the other Loan Parties or any other guarantor or surety.

 

This BRW Guaranty shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by the Administrative Agent or any of
the other Secured Parties or by any other Person upon the insolvency, bankruptcy
or reorganization of any of the other Loan Parties or otherwise, all as though
such payment had not been made, and BRW hereby unconditionally and irrevocably
agrees that it will indemnify the Administrative Agent and each of the other
Secured Parties, upon demand, for all of the costs and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by the
Administrative Agent or such other Secured Party in connection with any such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
a fraudulent transfer or a similar payment under any bankruptcy, insolvency or
similar Requirements of Law.

 

(b)                                 BRW hereby further agrees that, as between
BRW on the one hand, and the Administrative Agent and the Secured Parties, on
the other hand, (i) the Guaranteed Obligations of BRW may be declared to be
forthwith due and payable as provided in Section 7.01 (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Section 7.01) for purposes of Section 6.01, notwithstanding any stay, injunction
or other prohibition preventing such declaration in respect of the Obligations
of any of the Loan Parties guaranteed hereunder (or preventing such Guaranteed
Obligations from becoming automatically due and payable) as against any other
Person and (ii) in the event of any declaration of acceleration of such
Guaranteed Obligations (or such Guaranteed Obligations being deemed to have
become automatically due and payable) as provided in Section 7.01, such
Guaranteed Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by BRW for all purposes of this
Guarantee.

 

122

--------------------------------------------------------------------------------


 

SECTION 6.03.  Waivers and Acknowledgments.  (a)  BRW hereby unconditionally and
irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, protest, dishonor and
any other notice with respect to any of the Guaranteed Obligations and this BRW
Guaranty, and any requirement that the Administrative Agent or any of the other
Secured Parties protect, secure, perfect or insure any Lien or any property or
assets subject thereto or exhaust any right or take any action against any of
the other Loan Parties or any other Person or any of the Collateral.

 

(b)                                 BRW hereby waives (i) any defense arising by
reason of any claim or defense based upon an election of remedies by the
Administrative Agent or the other Secured Parties which in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of BRW or any other rights
of BRW to proceed against any of the other Loan Parties, any other guarantor or
any other Person or any of the Collateral, and (ii) any defense based on any
right of setoff or counterclaim against or in respect of the Obligations of BRW
under this BRW Guaranty.

 

(c)                                  BRW hereby unconditionally and irrevocably
waives any duty on the part of the Administrative Agent or any of the other
Secured Parties to disclose to BRW any matter, fact or thing relating to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of any of the other Loan Parties or any of their
respective Subsidiaries or the property and assets thereof now or hereafter
known by the Administrative Agent or such other Secured Party.

 

(d)                                 BRW hereby unconditionally waives any right
to revoke this BRW Guaranty, and acknowledges that this BRW Guaranty is
continuing in nature and applies to all Guaranteed Obligations, whether existing
now or in the future.

 

(e)                                  BRW hereby acknowledges that it will
receive substantial direct and indirect benefits from the financing arrangements
contemplated by the Loan Documents and that the waivers set forth in Section
6.02 and in this Section 6.03 are knowingly made in contemplation of such
benefits.

 

SECTION 6.04.  Subrogation.  BRW hereby unconditionally and irrevocably agrees
not to exercise any rights that it may now have or may hereafter acquire against
any of the other Loan Parties or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Obligations of BRW under
this BRW Guaranty or any of the other Loan Documents, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of the
Administrative Agent or any of the other Secured Parties against such other Loan
Party or any other insider guarantor or any Collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute, common law
or any other Requirements of Law, including, without limitation, the right to
take or receive from such other Loan Party or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until such time as all of the Guaranteed Obligations and all of the other
amounts payable under this BRW Guaranty shall have been paid in full in cash,
all of the Secured Hedge Agreements shall have expired or

 

123

--------------------------------------------------------------------------------


 

been terminated and the Commitments shall have expired or terminated.  If any
amount shall be paid to BRW in violation of the immediately preceding sentence
at any time prior to the latest of (a) the payment in full in cash of all of the
Guaranteed Obligations and all of the other amounts payable under this BRW
Guaranty, (b) the expiration or termination of all of the Secured Hedge
Agreements and (c) the Termination Date, such amount shall be received and held
in trust for the benefit of the Administrative Agent and the other Secured
Parties, shall be segregated from the other property and funds of BRW and shall
be delivered forthwith to the Administrative Agent in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and the other amounts payable under this
BRW Guaranty, whether matured or unmatured, in accordance with the terms of the
Loan Documents, or to be held as Collateral for any of the Guaranteed
Obligations or any of the other amounts payable under this BRW Guaranty
thereafter arising.  If (i) BRW shall pay to the Administrative Agent all or any
part of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and
all of the other amounts payable under this BRW Guaranty shall have been paid in
full in cash, (iii) all of the Secured Hedge Agreements shall have expired or
been terminated and (iv) the Termination Date shall have occurred, the
Administrative Agent and the other Secured Parties will, at BRW’s  request and
expense, execute and deliver to BRW appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer of
subrogation to BRW of an interest in the Guaranteed Obligations resulting from
the payment made by BRW under this BRW Guaranty.

 

SECTION 6.05.  Continuing Guarantee; Assignments.  This BRW Guaranty is a
continuing guarantee and shall (a) remain in full force and effect until the
latest of (i) the payment in full in cash of all of the Guaranteed Obligations
and all of the other amounts payable under this BRW Guaranty, (ii) the
expiration or termination of all of the Secured Hedge Agreements and (iii) the
Termination Date, (b) be binding upon BRW and its respective successors and
assigns and (c) inure to the benefit of, and be enforceable by, the
Administrative Agent and the other Secured Parties and their respective
successors, transferees and assigns.  Without limiting the generality of
clause (c) of the immediately preceding sentence, any of the Lenders may assign
or otherwise transfer all or any portion of its rights and obligations under
this Agreement (including, without limitation, all or any portion of its
Commitment or Commitments, the Advances owing to it and the Note or Notes held
by it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to such Lender under this
Article VI or otherwise, in each case as provided in Section 9.07.

 


ARTICLE VII


 

EVENTS OF DEFAULT

 

SECTION 7.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)                                  (i) either Borrower shall fail to pay any
principal of any Advance made to it when the same shall become due and payable,
whether by scheduled maturity or at a date fixed for prepayment or by
acceleration, demand or otherwise, or (ii) either

 

124

--------------------------------------------------------------------------------


 

Borrower shall fail to pay any interest on any Advance made to it, or any Loan
Party shall fail to make any other payment under or in respect of any Loan
Document required to have been made by it, whether by scheduled maturity or at a
date fixed for prepayment or by acceleration, demand or otherwise in each case
under this clause (ii) within three Business Days after the same becomes due and
payable; provided that the failure by BCSI to pay any such amount upon an
acceleration of Advances made to BCSI due to a BCI Event of Default shall not
constitute an Event of Default of BRW; or

 

(b)                                 any representation or warranty made by BRW
or any of its Subsidiaries (or any of its officers) under or in connection with
any Loan Document shall prove to have been incorrect in any material respect
(except to the extent relating to BCI or any Subsidiary of BCI) on the date as
of which it was made or deemed made; or

 

(c)                                  BRW shall fail to perform or observe any
term, covenant or agreement contained in Section 2.14, 5.01(e), (f), (i), (j),
(m) or (o), 5.02, 5.03 or 5.04; or

 

(d)                                 BRW or any of its Subsidiaries shall fail to
perform or observe any other term, covenant or agreement contained in any Loan
Document on its part to be performed or observed if such failure shall remain
unremedied for 30 days after the earlier of the date on which (i) a Responsible
Officer becomes aware of such failure or (ii) written notice thereof shall have
been given to BRW by any Agent or any Lender Party; or

 

(e)                                  BRW or any of its Subsidiaries shall fail
to pay any principal of, premium or interest on or any other amount payable in
respect of any Debt of BRW (other than amounts under the Sellers’ Parent
Guaranty (as defined in the BCSI Sale Agreement) that are the subject of a good
faith dispute by BRW) or such Subsidiary (as the case may be) that is
outstanding in a principal amount (or, in the case of any Hedge Agreement, an
Agreement Value) of at least $20,000,000 either individually or in the aggregate
(but excluding Debt outstanding hereunder), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt or otherwise to cause, or to permit the holder thereof
to cause, such Debt to mature; or any such Debt shall be declared to be due and
payable or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof; provided that any Specified
Default under the Oak Hill Indenture shall not constitute an Event of Default
under this clause (e) at any time after the Part II Effective Date; or

 

(f)                                    BRW or any of its Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall

 

125

--------------------------------------------------------------------------------


 

make a general assignment for the benefit of creditors; or any proceeding shall
be instituted by or against BRW or any of its Subsidiaries seeking to adjudicate
it a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it) that is being diligently contested by it in good
faith, either such proceeding shall remain undismissed or unstayed for a period
of 30 days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or any
substantial part of its property) shall occur; or BRW or any of its Subsidiaries
shall take any corporate action to authorize any of the actions set forth above
in this subsection (f); or

 

(g)                                 any judgments or orders, either individually
or in the aggregate, for the payment of money in excess of $30,000,000 shall be
rendered against BRW or any of its Subsidiaries and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(h)                                 any non-monetary judgment or order shall be
rendered against BRW or any of its Subsidiaries that could have a Material
Adverse Effect, and there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

 

(i)                                     any provision of any Loan Document of
BRW or any of its Subsidiaries after delivery thereof pursuant to Section 3.01
or 5.01(j) shall for any reason cease to be valid and binding on or enforceable
against any such Loan Party party to it, or any such Loan Party shall so state
in writing; or

 

(j)                                     any Collateral Document of BRW or any of
its Subsidiaries or financing statement after delivery thereof pursuant to
Section 3.01 or 5.01(j) shall for any reason (other than pursuant to the terms
thereof) cease to create a valid and perfected first priority lien on and
security interest in the Collateral purported to be covered thereby; if such
Collateral is property of BRW or its Subsidiaries; or

 

(k)                                  a Change of Control shall occur; or

 

(l)                                     any ERISA Event shall have occurred with
respect to a Plan that could reasonably be expected to have a Material Adverse
Effect; or

 

(m)                               any Loan Party or any ERISA Affiliate shall
have been notified by the sponsor of a Multiemployer Plan that it has incurred
Withdrawal Liability to such Multiemployer Plan in an amount that, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Loan Parties and the ERISA Affiliates as

 

126

--------------------------------------------------------------------------------


 

Withdrawal Liability (determined as of the date of such notification) could
reasonably be expected to have a Material Adverse Effect; or

 

(n)                                 any Loan Party or any ERISA Affiliate shall
have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, and as a result of such reorganization or
termination the aggregate annual contributions of the Loan Parties and the ERISA
Affiliates to all Multiemployer Plans that are then in reorganization or being
terminated have been or will be increased over the amounts contributed to such
Multiemployer Plans for the plan years of such Multiemployer Plans immediately
preceding the plan year in which such reorganization or termination occurs by an
amount that could reasonably be expected to have a Material Adverse Effect; or

 

(o)                                 an “Event of Default” (as defined in the
Junior Notes Indenture or the Oak Hill Indenture, as the case may be) shall have
occurred and be continuing under the Junior Notes Indenture or the Oak Hill
Indenture other than an Event of Default specified in clause (p)(i) below; or

 

(p)                                 (i) prior to the occurrence of the Part II
Effective Date, the occurrence of any of (x) an “Event of Default” (as defined
in the Oak Hill Indenture) under Section 6.1(f) or (g) of the Oak Hill Indenture
(as in effect on the date hereof) in respect of any default of the type
specified in clause (f) above by, against or with respect to BCI or any of its
Subsidiaries or (y) any default of the type specified in clause (f) shall have
occurred by, against or with respect to BCI or any of its Subsidiaries or (ii)
repayment of the Oak Hill Debt shall have been accelerated,

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrowers,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by an Issuing Bank
or a Revolving Credit Lender pursuant to Section 2.03(c) and Swing Line Advances
by a Revolving Credit Lender pursuant to Section 2.02(b)) and of each Issuing
Bank to issue Letters of Credit to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Required Lenders, (A) by notice to the Borrowers, declare the Notes, all
interest thereon and all other amounts payable under this Agreement and the
other Loan Documents to be forthwith due and payable, whereupon the Notes, all
such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrowers and (B) by notice to each
applicable Issuing Bank, direct such Issuing Bank to deliver a Default
Termination Notice to the beneficiary of each Letter of Credit issued by it and
each such Issuing Bank shall deliver such Default Termination Notices; provided,
however, that,

 

(A) prior to the Part II Effective Date, in the event of an actual or deemed
entry of an order for relief with respect to either Borrower under the Federal
Bankruptcy Code, (x) the Commitments of each Lender Party and the obligation of
each Lender Party to make Advances (other than Letter of Credit Advances by an
Issuing Bank or a Revolving

 

127

--------------------------------------------------------------------------------


 

Credit Lender pursuant to Section 2.03(c) and Swing Line Advances by a Revolving
Credit Lender pursuant to Section 2.02(b)) and of each Issuing Bank to issue
Letters of Credit shall automatically be terminated and (y) the Notes, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrowers, and

 

(B) on and after the Part II Effective Date, in the event of an actual or deemed
entry of an order for relief with respect to BRW or any of its Subsidiaries
under the Federal Bankruptcy Code, (1) the Commitments of each Lender Party and
the obligation of each Lender Party to make Advances (other than Letter of
Credit Advances by an Issuing Bank or a Revolving Credit Lender pursuant to
Section 2.03(c) and Swing Line Advances by a Revolving Credit Lender pursuant to
Section 2.02(b)) and of each Issuing Bank to issue Letters of Credit shall
automatically be terminated and (2) the Notes of the Borrowers, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrowers.

 

For the avoidance of doubt, the Administrative Agent and the Lenders agree that
a BCI Default or BCI Event of Default shall not under any circumstances give
rise to any right to accelerate any of the Obligations of BRW or any of its
Subsidiaries or to seek any recourse under the Guarantees or Collateral provided
by BRW or its Subsidiaries to support the Obligations of BCSI prior to the
earlier of (a) the final maturity date of the Facilities and (b) the
acceleration of the Notes of BRW resulting from an independent Event of Default.

 

SECTION 7.02.  Actions in Respect of the Letters of Credit upon Default.  If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, irrespective of whether it
is taking any of the actions described in Section 7.01 or otherwise, make demand
upon the Borrowers to, and forthwith upon such demand the Borrowers will, pay to
the Administrative Agent on behalf of the Lender Parties in same day funds at
the Administrative Agent’s office designated in such demand, for deposit in the
L/C Cash Collateral Account, an amount equal to the aggregate Available Amount
of all Letters of Credit then outstanding.  If at any time the Administrative
Agent determines that any funds held in the L/C Cash Collateral Account are
subject to any right or claim of any Person other than the Agents and the Lender
Parties or that the total amount of such funds is less than the aggregate
Available Amount of all Letters of Credit, the Borrowers will, forthwith upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited and held in the L/C Cash Collateral Account, an
amount equal to the excess of (a) such aggregate Available Amount over (b) the
total amount of funds, if any, then held in the L/C Cash Collateral Account that
the Administrative Agent determines to be free and clear of any such right and
claim.  Upon the drawing of any Letter of Credit for which funds are on deposit
in the L/C Cash Collateral Account, such funds shall be applied to reimburse the
relevant Issuing Bank or Revolving Credit Lenders, as applicable, to the extent
permitted by applicable law.

 

SECTION 7.03.  BCI Events of Default. If any of the following events (“BCI
Events of Default”) shall occur and be continuing:

 

128

--------------------------------------------------------------------------------


 

(a)                                  any default of the type specified in
clauses (b), (c), (d), (e), (g), (h), (i) or (j) of Section 7.01 shall have
occurred by, against or with respect to BCI or any of its Subsidiaries; or

 

(b)                                 any default of the type specified in clause
(f) of Section 7.01 shall have occurred by, against or with respect to BCI or
any of its Subsidiaries;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrowers,
declare the Notes of BCSI, all interest thereon and all other amounts payable by
BCSI under this Agreement and the other Loan Documents to be forthwith due and
payable, whereupon the Notes of BCSI, all such interest thereon and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrowers and (ii) by notice to each applicable Issuing Bank,
direct such Issuing Bank to deliver a Default Termination Notice to the
beneficiary of each Letter of Credit issued by it for the account of BCSI or any
of its Subsidiaries and each such Issuing Bank shall deliver such Default
Termination Notices; provided, however, that, in the event of an actual or
deemed entry of an order for relief with respect to BCI or any of its
Subsidiaries under the Federal Bankruptcy Code, the Notes of BCSI, all such
interest and all such amounts due by BCSI shall automatically become and be due
and payable, without presentment, demand, protest or any notice of any kind, all
of which are hereby expressly waived by BCSI, it being understood and agreed
that any such entry of an order for relief with respect to BCI or any of its
Subsidiaries will not at any time after the Part II Effective Date, constitute
an Event of Default or cause an automatic acceleration of the Notes of BRW or
the termination of the Commitments of each Lender Party or the obligation of
each Lender Party to make Advances or of each Issuing Bank to issue Letters of
Credit to BRW.

 

For the avoidance of doubt, the Administrative Agent and the Lenders agree that
a BCI Default or BCI Event of Default shall not under any circumstances give
rise to any right to accelerate any of the Obligations of BRW or any of its
Subsidiaries or to seek any recourse under the Guarantees or Collateral provided
by BRW or its Subsidiaries to support the Obligations of BCSI prior to the
earlier of (a) the final maturity date of the Facilities and (b) the
acceleration of the Notes of BRW resulting from an independent Event of Default.

 


ARTICLE VIII


 

THE AGENTS

 

SECTION 8.01.  Authorization and Action.  (a)  Each Lender Party (in its
capacities as a Lender, a Swing Line Bank (if applicable), an Issuing Bank (if
applicable) and on behalf of itself and its Affiliates as potential Hedge Banks)
hereby appoints and authorizes each Agent to take such action as agent on its
behalf and to exercise such powers and discretion under this Agreement and the
other Loan Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto.  As to any matters not expressly provided for by the Loan Documents
(including, without

 

129

--------------------------------------------------------------------------------


 

limitation, enforcement or collection of the Notes), no Agent shall be required
to exercise any discretion or take any action, but shall be required to act or
to refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lender Parties and all holders of Notes;
provided, however, that no Agent shall be required to take any action that
exposes such Agent to personal liability or that is contrary to this Agreement
or applicable law.  Each Agent agrees to give to each Lender Party prompt notice
of each notice given to it by the Borrowers pursuant to the terms of this
Agreement.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each Lender Party (in its
capacity as a Lender and a Secured Party) hereby appoints and authorizes the
Administrative Agent to act as the agent of such Lender Party for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto.  The Administrative
Agent may from time to time in its discretion appoint any of the other Lender
Party or any of the Affiliates of a Lender Party to act as its co-agent or
sub-agent for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents or of exercising any
rights and remedies thereunder at the direction of the Administrative Agent.  In
this connection, the Administrative Agent, as “collateral agent”, and such
co-agents and sub-agents shall be entitled to the benefits of all provisions of
this Article VIII (including, without limitation, Section 8.05, as though such
co-agents or sub-agents were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto.

 

(c)                                  Each of the Co-Arrangers shall have no
powers or discretion under this Agreement or any of the other Loan Documents
other than those bestowed upon it as a co-agent or sub-agent from time to time
by the Administrative Agent pursuant to subsection (b) of this Section 8.01, and
each Lender Party hereby acknowledges that none of the Co-Arrangers have any
liability under this Agreement or any of the other Loan Documents.

 

SECTION 8.02.  Agents’ Reliance, Etc.  Neither any Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence or willful
misconduct.  Without limitation of the generality of the foregoing, each Agent: 
(a) may treat the payee of any Note as the holder thereof until, in the case of
the Administrative Agent, the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by the Lender that is the payee of such
Note, as assignor, and an Eligible Assignee, as assignee, or, in the case of any
other Agent, such Agent has received notice from the Administrative Agent that
it has received and accepted such Assignment and Acceptance, in each case as
provided in Section 9.07; (b) may consult with legal counsel (including counsel
for any Loan Party), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender Party and shall
not be responsible to any Lender Party for any statements, warranties or
representations (whether written or oral) made in or in connection with the Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance

 

130

--------------------------------------------------------------------------------


 

or observance of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or to inspect the property (including the books
and records) of any Loan Party; (e) shall not be responsible to any Lender Party
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
and (f) shall incur no liability under or in respect of any Loan Document by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telegram, telecopy or telex) believed by it to be genuine and
signed or sent by the proper party or parties.

 

SECTION 8.03.  The Administrative Agent, the Syndication Agent, the Co-Arrangers
and Affiliates.  With respect to its Commitments, the Advances made by it and
the Notes issued to it, CUSA, Bank of America, SSBI and BAS shall have the same
rights and powers under the Loan Documents as any other Lender Party and may
exercise the same as though it were not an Agent; and the term “Lender Party”,
“Lender Parties”, “Secured Party” or “Secured Parties” shall, unless otherwise
expressly indicated, include CUSA, Bank of America, SSBI and BAS in their
respective individual capacities.  CUSA, Bank of America, SSBI and BAS and their
respective affiliates (whether or not parties hereto) may accept deposits from,
lend money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, any Loan
Party, any of its Subsidiaries and any Person that may do business with or own
securities of any Loan Party or any such Subsidiary, all as if CUSA, Bank of
America, SSBI and BAS were not Agents  and without any duty to account therefor
to the Lender Parties.

 

SECTION 8.04.  Lender Party Credit Decision.  Each Lender Party acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender Party and based on the financial statements referred to in Section 4.01
and such other documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender
Party also acknowledges that it will, independently and without reliance upon
any Agent or any other Lender Party and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement.

 

SECTION 8.05.  Indemnification.  (a)  Each Lender Party severally agrees to
indemnify each Agent (to the extent not promptly reimbursed by the Borrowers)
from and against such Lender Party’s ratable share (determined as provided
below) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against such
Agent in any way relating to or arising out of the Loan Documents or any action
taken or omitted by such Agent under the Loan Documents (collectively, the
“Lender Indemnified Costs”); provided, however, that no Lender Party shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction.  In the case of
any claim, investigation, litigation or proceeding giving rise to any Lender
Indemnified Costs, the indemnification provided by the Lender Parties under this
Section 8.05 shall apply whether or

 

131

--------------------------------------------------------------------------------


 

not any such claim, investigation, litigation or proceeding is brought by such
Agent, any of the Lender Parties or a third party.  Without limiting any of the
provisions of the immediately preceding sentence, each of the Lender Parties
hereby agrees to reimburse the Agents promptly upon demand for its ratable share
of any costs and expenses (including, reasonable fees and expenses of counsel)
incurred by such Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any of the other Loan
Documents, to the extent that such Agent is not promptly reimbursed for such
costs and expenses by the Borrowers.

 

(b)                                 Each Lender Party severally agrees to
indemnify each Issuing Bank (to the extent not promptly reimbursed by the
Borrowers) from and against such Lender Party’s ratable share (determined as
provided below) of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against such Issuing Bank in any way relating to or arising out of the Loan
Documents or any action taken or omitted by such Issuing Bank under the Loan
Documents; provided, however, that no Lender Party shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Issuing
Bank’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction.  Without
limitation of the foregoing, each Lender Party agrees to reimburse such Issuing
Bank promptly upon demand for its ratable share of any costs and expenses
(including, without limitation, fees and expenses of counsel) payable by such
Borrower under Section 9.04, to the extent that such Issuing Bank is not
promptly reimbursed for such costs and expenses by such Borrower.

 

(c)                                  For purposes of this Section 8.05, the
Lender Parties’ respective ratable shares of any amount shall be determined, at
any time, according to the sum of (i) the aggregate principal amount of the
Advances outstanding at such time and owing to the respective Lender Parties,
(ii) their respective Pro Rata Shares of the aggregate Available Amount of all
Letters of Credit outstanding at such time, (iii) the aggregate unused portions
of their respective Term Commitments at such time and (iv) their respective
Unused Revolving Credit Commitments at such time; provided that the aggregate
principal amount of Swing Line Advances owing to any Swing Line Bank and of
Letter of Credit Advances owing to any Issuing Bank shall be considered to be
owed to the Revolving Credit Lenders ratably in accordance with their respective
Revolving Credit Commitments.  The failure of any Lender Party to reimburse any
Agent or any Issuing Bank, as the case may be, promptly upon demand for its
ratable share of any amount required to be paid by the Lender Parties to such
Agent or such Issuing Bank, as the case may be, as provided herein shall not
relieve any other Lender Party of its obligation hereunder to reimburse such
Agent or such Issuing Bank, as the case may be, for its ratable share of such
amount, but no Lender Party shall be responsible for the failure of any other
Lender Party to reimburse such Agent or such Issuing Bank, as the case may be,
for such other Lender Party’s ratable share of such amount.  Without prejudice
to the survival of any other agreement of any Lender Party hereunder, the
agreement and obligations of each Lender Party contained in this Section 8.05
shall survive the payment in full of principal, interest and all other amounts
payable hereunder and under the other Loan Documents.

 

132

--------------------------------------------------------------------------------


 

SECTION 8.06.  Successor Agents.  Any Agent may resign as to any or all of the
Facilities at any time by giving written notice thereof to the Lender Parties
and the Borrowers and may be removed as to all of the Facilities at any time
with or without cause by the Required Lenders.  Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor Agent
as to such of the Facilities as to which such Agent has resigned or been
removed.  If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lender Parties, appoint a successor Agent, which shall be a commercial bank
organized under the laws of the United States or of any State thereof and having
a combined capital and surplus of at least $250,000,000.  Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent as to all of the Facilities and upon the execution and filing or recording
of such financing statements, or amendments thereto, and such amendments or
supplements to the mortgages, if any, and such other instruments or notices, as
may be necessary or desirable, or as the Required Lenders may request, in order
to continue the perfection of the Liens granted or purported to be granted by
the Collateral Documents, such successor Administrative Agent shall succeed to
and become vested with all the rights, powers, discretion, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under the Loan Documents. 
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent as to less than all of the Facilities and upon
the execution and filing or recording of such financing statements, or
amendments thereto, and such amendments or supplements to the mortgages, if any,
and such other instruments or notices, as may be necessary or desirable, or as
the Required Lenders may request, in order to continue the perfection of the
Liens granted or purported to be granted by the Collateral Documents, such
successor Administrative Agent shall succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Administrative
Agent as to such Facilities, other than with respect to funds transfers and
other similar aspects of the administration of Borrowings under such Facilities,
issuances of Letters of Credit (notwithstanding any resignation as
Administrative Agent with respect to the Letter of Credit Facility) and payments
by the Borrowers in respect of such Facilities, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement
as to such Facilities, other than as aforesaid.  If within 45 days after written
notice is given of the retiring Agent’s resignation or removal under this
Section 8.06 no successor Agent shall have been appointed and shall have
accepted such appointment, then on such 45th day (a) the retiring Agent’s
resignation or removal shall become effective, (b) the retiring Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (c) the Required Lenders shall thereafter perform all duties of the retiring
Agent under the Loan Documents until such time, if any, as the Required Lenders
appoint a successor Agent as provided above.  After any retiring Agent’s
resignation or removal hereunder as Agent as to any of the Facilities shall have
become effective, the provisions of this Article VIII shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent as to
such Facilities under this Agreement.

 

133

--------------------------------------------------------------------------------


 


ARTICLE IX


 

MISCELLANEOUS

 

SECTION 9.01.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement, the Notes or any of the other Loan Documents, nor consent to any
departure by any of the Loan Parties therefrom, shall in any event be effective
unless the same shall be in writing and signed by each of the Loan Parties party
to such Loan Document and directly affected by such amendment, waiver or consent
and signed (or in the case of the Collateral Documents, consented to) by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that:

 

(a)                                  no amendment, waiver or consent shall,
unless in writing and signed by the Borrowers and all of the Lenders (other than
any of the Lenders that is, at such time, a Defaulting Lender), do any of the
following at any time:

 

(i)                                     waive any of the conditions specified in
Section 3.01 or, in the case of the initial Borrowing under any Facility,
Section 3.02;

 

(ii)                                  change the number of Lenders or the
percentage of the Commitments or the aggregate outstanding principal amount of
Advances or the aggregate Available Amount of outstanding Letters of Credit
that, in each case, shall be required for the Lender Parties or any of them to
take any action hereunder;

 

(iii)                               release (x) the guarantee of BRW under
Article VI herein or (y) all or substantially all of the value of the guarantees
of the Subsidiaries under the Subsidiary Guaranties (other than in connection
with a disposition or sale of assets permitted by this Agreement);

 

(iv)                              release all or substantially all of the
Collateral in any transaction or series of related transactions (other than in
connection with a disposition or sale of assets permitted by this Agreement);

 

(v)                                 change any purchase obligation of any Lender
under Section 2.13; or

 

(vi)                              amend this Section 9.01;

 

(b)                                 no amendment, waiver or consent shall,
unless in writing and signed by the Borrowers and the Required Lenders and each
of the Lenders (other than any of the Lenders that is, at such time, a
Defaulting Lender) that has a Commitment or an Advance then outstanding under
the Term A Facility, the Term B Facility, the Term C Facility or the Revolving
Credit Facility, as the case may be, if such Lender is directly affected by such
amendment, waiver or consent:

 

(i)                                     increase the Commitments of such Lender;

 

(ii)                                  reduce the principal of, or stated rate of
interest on, the Advances held by such Lender or any fees or other amounts
payable hereunder to such

 

134

--------------------------------------------------------------------------------


 

Lender or reduce or relieve any repayment obligation of the Revolving Credit
Lenders under Section 2.03(c); or

 

(iii)                               postpone any date scheduled for any payment
of principal of, or interest on, the Advances held by such Lender pursuant to
Section 2.04 or 2.07, or postpone scheduled reductions of the Revolving Credit
Facility pursuant to Section 2.05 or any date fixed for any payment of fees or
the Guaranteed Obligations payable hereunder to such Lender; and

 

(c)                                  no amendment, waiver or consent shall,
unless in writing and signed by the Borrowers and the Required Lenders and, if
the Lenders under any such Facility are directly affected by such amendment,
waiver or consent, Lenders holding more than 50% of the aggregate Commitments
or, if no Commitments are then outstanding under such Facility, the Advances
then outstanding, under the Term A Facility, the Term B Facility, the Term C
Facility or the Revolving Credit Facility, as the case may be, change the order
of application of any reduction in the Commitments in any manner that materially
affects any Lender Party under such Facility at any time when all or a portion
of the Term A Facility, the Term B Facility or the Term C Facility remains in
effect or permanently reduce the Revolving Credit Facility;

 

and provided further that no amendment, waiver or consent shall, unless in
writing and signed by each Swing Line Bank or each Issuing Bank, as the case may
be, in addition to the Lenders required above to take such action, affect the
rights or duties of such Swing Line Bank or such Issuing Bank under this
Agreement or any of the other Loan Documents; and provided further that no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lender Parties required above to take
such action, affect the rights or duties of the Administrative Agent under this
Agreement or any of the other Loan Documents.  Notwithstanding any of the
foregoing provisions of this Section 9.01, none of the defined terms set forth
in Section 1.01 shall be amended, supplemented or otherwise modified hereafter
in any manner that would change the meaning, purpose or effect of this Section
9.01 or any section referred to herein unless such amendment, supplement or
modification is agreed to in writing by the number and percentage of Lenders
(and each Swing Line Bank, each Issuing Bank and the Administrative Agent, in
each case, if applicable) otherwise required to amend such section under the
terms of this Section 9.01.

 

SECTION 9.02.  Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telecopy or telex
communication) and mailed, telegraphed, telecopied, telexed or delivered, if to
any of the Borrowers, at its address at 201 East Fourth Street, 102-760, P.O.
Box 2301, Cincinnati, Ohio 45201-2301, Attention:  Treasurer, Telecopier No.:
513-397-4177; if to any Initial Lender Party, at its Domestic Lending Office
specified opposite its name on Schedule I hereto; if to any other Lender Party,
at its Domestic Lending Office specified in the Assignment and Acceptance
pursuant to which it became a Lender Party; if to the Syndication Agent, at its
address at 1101Wootton Parkway, Third Floor, Rockville, Maryland 20852-1059,
Attention: Michael Heredia, Telecopier No.: (301) 517-3236, with a copy to Wayne
Gero, One Independence Center, 101 N. Tryon St., Charlotte, NC  28255,
Telecopier No.: 704-409-0050; and if to the Administrative Agent, at its

 

135

--------------------------------------------------------------------------------


 

address at 388 Greenwich Street, 21st Floor, New York, NY 10013,
Attention:  John Judge; Telecopier No.: 212-816-8084; or, as to the Borrowers or
the Administrative Agent, at such other address as shall be designated by such
party in a written notice to the other parties and, as to each other party, at
such other address as shall be designated by such party in a written notice to
the Borrowers and the Administrative Agent.  All such notices and other
communications shall, when mailed, telegraphed, telecopied or telexed, be
effective when deposited in the mails, delivered to the telegraph company,
transmitted by telecopier or confirmed by telex answerback, respectively, except
that notices and communications to any Agent pursuant to Article II, III or VIII
shall not be effective until received by such Agent.  Delivery by telecopier of
an executed counterpart of any amendment or waiver of any provision of this
Agreement or the Notes or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of an original executed counterpart
thereof.

 

SECTION 9.03.  No Waiver; Remedies.  No failure on the part of any Lender Party
or any Agent to exercise, and no delay in exercising, any right hereunder or
under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

SECTION 9.04.  Costs and Expenses.  (a) Each of the Borrowers hereby agrees to
pay on demand (i) all costs and expenses of each Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
the Loan Documents (including, without limitation, (A) all due diligence,
collateral review, syndication, transportation, computer, duplication,
appraisal, audit, insurance, consultant, search, filing and recording fees and
expenses and (B) the reasonable fees and expenses of counsel for the Agents with
respect thereto, with respect to advising the Agents as to their rights and
responsibilities, or the perfection, protection or preservation of rights or
interests, under the Loan Documents, with respect to negotiations with any Loan
Party or with other creditors of any Loan Party or any of its Subsidiaries
arising out of any Default or any events or circumstances that may give rise to
a Default and with respect to presenting claims in or otherwise participating in
or monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto) and (ii) all
costs and expenses of each Agent and each Lender Party in connection with the
enforcement of the Loan Documents, whether in any action, suit or litigation, or
any bankruptcy, insolvency or other similar proceeding affecting creditors’
rights generally (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent and each Lender Party with
respect thereto).

 

(b)                                 Each of the Borrowers hereby jointly and
severally agrees to indemnify, defend and save and hold harmless each Agent,
each Lender Party and each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection

 

136

--------------------------------------------------------------------------------


 

therewith) (i) the Transaction (or any aspect thereof), (ii) the Facilities, the
actual or proposed use of the proceeds of the Advances or the Letters of Credit,
the Transaction Documents or any of the transactions contemplated thereby,
including, without limitation, any acquisition or proposed acquisition
(including, without limitation, the Transaction) by BRW or any of its
Subsidiaries (including BCI and its Subsidiaries) or Affiliates of all or any
portion of the Equity Interests in or Debt securities or substantially all of
the property or assets of any other Person or (iii) the actual or alleged
presence of Hazardous Materials on any property of any Loan Party or any of its
Subsidiaries or any Environmental Action relating in any way to any Loan Party
or any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct.  In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party, whether or not any Indemnified Party is
otherwise a party thereto and whether or not the Transaction is consummated. 
Each Borrower also agrees not to assert any claim against any Agent, any Lender
Party or any of their Affiliates, or any of their respective officers,
directors, employees, agents and advisors, on any theory of liability, for
special, indirect, consequential or punitive damages arising out of or otherwise
relating to the Facilities, the actual or proposed use of the proceeds of the
Advances or the Letters of Credit, the Transaction Documents or any of the
transactions contemplated by the Transaction Documents.

 

It is understood and agreed that, unless (i) a conflict of interest between such
Indemnified Party and any Loan Party or any of their respective Affiliates may
exist in respect of such Indemnifiable Matter in the reasonable opinion of
counsel for such Indemnified Party or (ii) there may be one or more legal
defenses available to such Indemnified Party that are different from or in
addition to, but in any such case are adverse to, any other Loan Parties or any
of their respective Affiliates, each Indemnified Party shall reasonably endeavor
to work cooperatively with each of the Borrowers with a view toward minimizing
the legal and other expenses associated with any defense and any potential
settlement or judgment; provided that no Indemnified Party shall be required to
disclose information of a type that lenders do not generally disclose to
borrowers or that such Indemnified Party would be prohibited from disclosing
based on any Federal, state or foreign authority or examiner regulating such
Indemnified Party.  To the extent reasonably practicable and not disadvantageous
to any Indemnified Party, it is anticipated that a single counsel selected by
the Borrowers and reasonably satisfactory to such Indemnified Party may be used
and such Borrowers shall be responsible for all fees and expenses of each such
counsel.  Notwithstanding the foregoing, such Indemnified Party shall have the
right (but not any obligation) to retain separate co-counsel and shall have the
right, but not the obligation, to assert any and all defenses, cross-claims and
counterclaims that it may have, and the fees and expenses of any such co-counsel
shall be at the expense of such Indemnified Party (except that such Borrower or
Borrowers shall be responsible for the fees and expenses of the separate
co-counsel (x) to the extent such Indemnified Party reasonably concludes that
any of the counsel chosen by such Borrower or Borrowers to participate in the
defense of any such Indemnifiable Matter has a conflict of interest, (y) if such
Borrower or Borrowers do not employ counsel reasonably satisfactory to such
Indemnified Party or (z) if such Borrower or Borrowers or its counsel does not
at all times defend such

 

137

--------------------------------------------------------------------------------


 

Indemnifiable Matter vigorously and in good faith.  Settlement of any claim or
litigation involving any material indemnified amount will require the approval
of the Borrowers (not to be unreasonably withheld).

 

(c)                                  If any payment of principal of, or
Conversion of, any Eurodollar Rate Advance is made by any Borrower to or for the
account of a Lender Party other than on the last day of the Interest Period for
such Advance, as a result of a payment or Conversion pursuant to Section 2.06,
2.09(b)(i) or 2.10(d), acceleration of the maturity of the Notes pursuant to
Section 7.01 or for any other reason, or by an Eligible Assignee to a Lender
Party other than on the last day of the Interest Period for such Advance upon an
assignment of rights and obligations under this Agreement pursuant to
Section 9.07 as a result of a demand by such Borrower pursuant to
Section 9.07(a), or if such Borrower fails to make any payment or prepayment of
an Advance for which a notice of prepayment has been given or that is otherwise
required to be made, whether pursuant to Section 2.04, 2.06 or 7.01 or
otherwise, such Borrower shall, upon demand by such Lender Party (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender Party any amounts required to compensate such Lender
Party for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion or such failure to pay or prepay, as
the case may be, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender Party to fund or
maintain such Advance.

 

(d)                                 If any Loan Party fails to pay when due any
costs, expenses or other amounts payable by it under any Loan Document,
including, without limitation, fees and expenses of counsel and indemnities,
such amount may be paid on behalf of such Loan Party by the Administrative Agent
or any Lender Party, in its sole discretion.

 

(e)                                  Without prejudice to the survival of any
other agreement of any Loan Party hereunder or under any other Loan Document,
the agreements and obligations of each Borrower contained in Sections 2.10 and
2.12 and this Section 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under any of the other Loan
Documents.

 

SECTION 9.05.  Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 7.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 7.01, each Agent and each Lender Party and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender Party
or such Affiliate to or for the credit or the account of each Borrower against
any and all of the Obligations of the Borrowers now or hereafter existing under
the Loan Documents, irrespective of whether such Agent or such Lender Party
shall have made any demand under this Agreement or such Note or Notes and
although such Obligations may be unmatured.  Each Agent and each Lender Party
agrees promptly to notify the Borrowers after any such set-off and application;
provided, however, that the failure to give such notice

 

138

--------------------------------------------------------------------------------


 

shall not affect the validity of such set-off and application.  The rights of
each Agent and each Lender Party and their respective Affiliates under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Agent, such Lender Party and
their respective Affiliates may have.

 

SECTION 9.06.  Binding Effect.  The amendment and restatement contemplated by
this Agreement shall become effective as set forth in Section 3.01 and
thereafter shall be binding upon and inure to the benefit of each Borrower, each
Agent and each Lender Party and their respective successors and assigns, except
that no Borrower shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lender Parties.

 

SECTION 9.07.  Assignments and Participations.  (a)  Each Lender may and, so
long as no Default shall have occurred and be continuing, if demanded by BRW
(following a demand by such Lender pursuant to Section 2.10 or 2.12) upon at
least five Business Days’ notice to such Lender and the Administrative Agent,
will assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment or Commitments, the Advances owing to it and the Note
or Notes held by it); provided, however, that (i) each such assignment shall be
of a uniform, and not a varying, percentage of all rights and obligations under
and in respect of one or more Facilities, (ii) except in the case of an
assignment to a Person that, immediately prior to such assignment, was a Lender,
an Affiliate of any Lender or an Approved Fund of any Lender or an assignment of
all of a Lender’s rights and obligations under this Agreement, the aggregate
amount of the Commitments being assigned to such Eligible Assignee pursuant to
such assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $1,000,000 or an
integral multiple of $1,000,000 in excess thereof (or such lesser amount as
shall be approved by the Administrative Agent and, so long as no Default shall
have occurred and be continuing at the time of effectiveness of such assignment,
the Borrowers) under each Facility for which a Commitment is being assigned;
provided, that in the event of concurrent assignments to two or more Related
Funds, all such concurrent assignments shall be aggregated in determining
compliance with this requirement, (iii) each such assignment shall be to an
Eligible Assignee, (iv) each such assignment made as a result of a demand by the
Borrowers pursuant to this Section 9.07(a) shall be arranged by the Borrowers
after consultation with the Administrative Agent and shall be either an
assignment of all of the rights and obligations of the assigning Lender under
this Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that
together cover all of the rights and obligations of the assigning Lender under
this Agreement, (v) no Lender shall be obligated to make any such assignment as
a result of a demand by the Borrowers pursuant to this Section 9.07(a) unless
and until such Lender shall have received one or more payments from either the
Borrowers or one or more Eligible Assignees in an aggregate amount at least
equal to the aggregate outstanding principal amount of the Advances owing to
such Lender, together with accrued interest thereon to the date of payment of
such principal amount and all other amounts payable to such Lender under this
Agreement, (vi) [intentionally omitted] and (vii) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note or Notes subject to such assignment and a processing and
recordation fee of $3,500; provided, however, that for each such assignment

 

139

--------------------------------------------------------------------------------


 

made as a result of a demand by any Borrower pursuant to this Section 9.07(a),
such Borrower shall pay to the Administrative Agent the applicable processing
and recordation fee; provided further, that no such fee shall be payable in the
case of any assignment to a Related Fund; and provided still further that, in
the case of contemporaneous assignments by a Lender to more than one fund
managed by the same investment advisor (which funds are not then Lenders
hereunder), only a single such fee shall be payable for such contemporaneous
assignments.

 

(b)                                 Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in such Assignment
and Acceptance, (i) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
or Issuing Bank, as the case may be, hereunder and (ii) the Lender or Issuing
Bank assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.10, 2.12 and 9.04
to the extent any claim thereunder relates to an event arising prior to such
assignment) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all of the remaining portion
of an assigning Lender’s or Issuing Bank’s rights and obligations under this
Agreement, such Lender or Issuing Bank shall cease to be a party hereto).

 

(c)                                  By executing and delivering an Assignment
and Acceptance, each Lender Party assignor thereunder and each assignee
thereunder confirm to and agree with each other and the other parties thereto
and hereto as follows:  (i) other than as provided in such Assignment and
Acceptance, such assigning Lender Party makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with any Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; (ii) such assigning
Lender Party makes no representation or warranty and assumes no responsibility
with respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under any Loan Document
or any other instrument or document furnished pursuant thereto; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon any Agent, such assigning
Lender Party or any other Lender Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee confirms that it is an Eligible Assignee; (vi) such assignee appoints
and authorizes each Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Loan Documents as are delegated to
such Agent by the terms hereof and thereof, together with such powers and
discretion as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender or
Issuing Bank, as the case may be.

 

140

--------------------------------------------------------------------------------


 

(d)                                 The Administrative Agent, acting for this
purpose (but only for this purpose) as the agent of each of the Borrowers, shall
maintain at its address referred to in Section 9.02 a copy of each Assignment
and Acceptance delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lender Parties and the Commitment
under each Facility of, and principal amount of the Advances owing under each
Facility to, each Lender Party from time to time (the “Register”).  The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and each Borrower, the Agents and the Lender Parties may treat
each Person whose name is recorded in the Register as a Lender Party hereunder
for all purposes of this Agreement.  The Register shall be available for
inspection by any Borrower or any Agent or any Lender Party at any reasonable
time and from time to time upon reasonable prior notice.

 

(e)                                  Upon its receipt of an Assignment and
Acceptance executed by an assigning Lender Party and an assignee, together with
any Note or Notes subject to such assignment, the Administrative Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Borrowers and each other Agent.  In the case of any assignment by
a Lender, within five Business Days after its receipt of such notice, each
Borrower, at its own expense, shall execute and deliver to the Administrative
Agent in exchange for the surrendered Note or Notes a new Note to the order of
such Eligible Assignee in an amount equal to the Commitment assumed by it under
each Facility pursuant to such Assignment and Acceptance and, if any assigning
Lender has retained a Commitment hereunder under such Facility, a new Note to
the order of such assigning Lender in an amount equal to the Commitment retained
by it hereunder.  Such new Note or Notes shall be in an aggregate principal
amount equal to the aggregate principal amount of such surrendered Note or
Notes, shall be dated the effective date of such Assignment and Acceptance and
shall otherwise be in substantially the form of Exhibit A-1 or A-2 hereto, as
the case may be.

 

(f)                                    Each Issuing Bank may assign to one or
more Eligible Assignees all or a portion of its rights and obligations under the
undrawn portion of its Letter of Credit Commitment at any time; provided,
however, that (i) except in the case of an assignment to a Person that
immediately prior to such assignment was an Issuing Bank or an assignment of all
of an Issuing Bank’s rights and obligations under this Agreement, the amount of
the Letter of Credit Commitment of the assigning Issuing Bank being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event be less than
$5,000,000 and shall be in an integral multiple of $1,000,000 in excess thereof,
(ii) each such assignment shall be to an Eligible Assignee and (iii) the parties
to each such assignment shall execute and deliver to the Administrative Agent,
for its acceptance and recording in the Register, an Assignment and Acceptance,
together with a processing and recordation fee of $3,500.

 

(g)                                 Each Lender Party may sell participations to
one or more Persons (other than any Loan Party or any of its Affiliates) in or
to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments, the
Advances owing to it and the Note or Notes (if any) held by it); provided,
however, that (i) such

 

141

--------------------------------------------------------------------------------


 

Lender Party’s obligations under this Agreement (including, without limitation,
its Commitments) shall remain unchanged, (ii) such Lender Party shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender Party shall remain the holder of any such Note
for all purposes of this Agreement, (iv) the Borrowers, the Agents and the other
Lender Parties shall continue to deal solely and directly with such Lender Party
in connection with such Lender Party’s rights and obligations under this
Agreement and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of any Loan Document,
or any consent to any departure by any Loan Party therefrom, except to the
extent that such amendment, waiver or consent would reduce the principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation, postpone any date fixed for
any payment of principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or release all or substantially all of the Collateral.

 

(h)                                 Any Lender Party may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 9.07, disclose to the assignee or participant or proposed assignee
or participant any information relating to the Borrowers furnished to such
Lender Party by or on behalf of the Borrowers; provided, however, that, prior to
any such disclosure, the assignee or participant or proposed assignee or
participant shall agree to preserve the confidentiality of any Confidential
Information received by it from such Lender Party.

 

(i)                                     Notwithstanding any other provision set
forth in this Agreement, any Lender Party may at any time create a security
interest in all or any portion of its rights under this Agreement (including,
without limitation, the Advances owing to it and the Note or Notes held by it)
in favor of any Federal Reserve Bank in accordance with Regulation A of the
Board of Governors of the Federal Reserve System.

 

(j)                                     Notwithstanding anything to the contrary
contained herein, any Lender Party, (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrowers (an “SPC”) the
option to provide all or any part of any Advance that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Advance,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Advance, the Granting Lender shall be obligated to make
such Advance pursuant to the terms hereof.  The making of an Advance by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Advance were made by such Granting Lender.  Each party
hereto hereby agrees that (i) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender Party would
otherwise be liable for so long as, and to the extent, the Granting Lender
provides such indemnity or makes such payment and (ii) no SPC shall be entitled
to the benefits of Sections 2.10 and 2.12 (or any other increased costs
protection provision).  In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior Debt of any SPC, it will not
institute against, or join any other person in instituting

 

142

--------------------------------------------------------------------------------


 

against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained in this Agreement,
any SPC may (i) with notice to, but without prior consent of, the Borrower, the
Syndication Agent and the Administrative Agent and without paying any processing
fee therefor, assign all or any portion of its interest in any Advance to the
Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Advances to any rating agency, commercial
paper dealer or provider of any surety or guarantee or credit or liquidity
enhancement to such SPC.  This subsection 9.07(j) may not be amended without the
prior written consent of each Granting Lender, all or any part of whose Advances
are being funded by the SPC at the time of such amendment.  For the avoidance of
doubt, with respect to the Agents, the other Lender Parties and the Borrowers,
the Granting Bank shall for all purposes, including, without limitation, the
approval of any amendment or waiver of any provision of any Loan Document, be
the Lender Party of record hereunder.

 

(k)                                  Notwithstanding any other provision set
forth in this Agreement, any Lender Party that is a fund that invests in bank
loans may pledge all or any portion of its rights in connection with this
Agreement to the trustee for holders of obligations owed, or securities issued,
by such fund as security for such obligations or securities; provided that
nothing contained herein shall affect any obligations of the Lender Party or
such pledgee to comply with the requirements of Section 9.07 in order for such
pledgee to become a Lender Party under this Agreement.  No pledge described in
the immediately preceding sentence shall release such Lender Party from its
obligations under this Agreement.

 

SECTION 9.08.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier
shall be effective as delivery of an original executed counterpart of this
Agreement.

 

SECTION 9.09.  No Liability of the Issuing Banks.  Each Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit issued on behalf of such Borrower with respect to its use of such Letter
of Credit.  Neither any Issuing Bank nor any of its officers or directors shall
be liable or responsible for:  (a) the use that may be made of any Letter of
Credit or any acts or omissions of any beneficiary or transferee in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by such
Issuing Bank against presentation of documents that do not comply with the terms
of a Letter of Credit, including failure of any documents to bear any reference
or adequate reference to the Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that such Borrower shall have a claim against such Issuing Bank, and such
Issuing Bank shall be liable to such Borrower, to the extent of any direct, but
not consequential, damages suffered by such Borrower that such Borrower proves
were caused by (i) such Issuing Bank’s willful misconduct or gross negligence as
determined in a final, non-appealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of

 

143

--------------------------------------------------------------------------------


 

Credit comply with the terms of the Letter of Credit or (ii) such Issuing Bank’s
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit.  In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.

 

SECTION 9.10.  Confidentiality. (a) The parties hereto hereby agree that each
party (and each employee, representative or other agent of such party) may
disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure (as such terms are used in Sections 6011, 6111 and
6112 of the Internal Revenue Code and the Treasury  Regulations promulgated
thereunder) of the Transaction and all materials of any kind (including opinions
or other tax analyses) that are provided to such party relating to such tax
treatment and tax structure, other than any information for which nondisclosure
is reasonably necessary in order to comply with applicable securities laws.  For
this purpose, tax treatment and tax structure shall not include the identity of
any existing or future party (or any Affiliate of such party) to the
Transaction.

 

(b) Subject to paragraph (a) of this Section 9.10, neither the Agents nor any
Lender Party may disclose to any Person any confidential, proprietary or
non-public information of the Borrowers furnished to the Agents or the Lender
Parties by the Borrowers (such information being referred to collectively herein
as the “Borrower Information”), except that each of the Agents and each of the
Lender Parties may disclose Borrower Information (i) to its and its affiliates’
employees, officers, directors, agents, accountants, attorneys and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Borrower Information and
instructed to keep such Borrower Information confidential on substantially the
same terms as provided herein), (ii) to the extent requested by any regulatory
authority or self regulatory body operating pursuant to statutory authority
having or claiming authority to regulate or oversee any aspect of any business
of any Lender or that of any of its Affiliates, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party to this Agreement who have agreed to hold the Borrower
Information in confidence on substantially the same terms as provided herein,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section 9.10, to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement, (vii) to the extent such Borrower Information (A) is or
becomes generally available to the public on a non-confidential basis other than
as a result of a breach of this Section 9.10 by such Agent or such Lender Party,
or (B) is or becomes available to such Agent or such Lender Party on a
nonconfidential basis from a source other than the Borrowers, (viii) with the
consent of the Borrowers, or (xi) to any direct or indirect contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty is subject to the confidentiality obligations of
this Agreement). Any Person required to maintain the confidentiality of Borrower
Information as provided in this Section 9.10 shall be considered to

 

144

--------------------------------------------------------------------------------


 

have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Borrower Information as
such Person would accord to its own confidential information; provided, however,
that with respect to disclosures pursuant to clauses (ii) and (iii) of this
Section 9.10 (other than disclosures pursuant to routine regulatory
examinations), unless prohibited by law or applicable court order, each Lender
Party and each Agent shall attempt to notify the Borrowers of any request by any
governmental agency or representative thereof or other Person for disclosure of
Borrower Information after receipt of such request, and if reasonable,
practicable and permissible, before disclosure of such Borrower Information.  It
is understood and agreed that the Borrowers and their respective Affiliates may
rely upon this Section 9.10 for any purpose, including without limitation to
comply with Regulation FD promulgated by the Securities and Exchange Commission.

 

(c)                                  Subject to paragraph (a) of this Section
9.10,  the Borrowers may not disclose to any Person the amount or terms of any
fees (other than as set forth in this Agreement) payable to the Agents (such
information being collectively referred to herein as the “Facility
Information”), except  that the Borrowers may disclose the Facility Information
(i) to its and its affiliates’ employees, officers, directors, agents and
advisors who have a need to know the Facility Information in connection with
this Agreement and the transactions contemplated hereby or (ii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process.

 

SECTION 9.11.  Release of Collateral.  Upon (a) the Investment Grade Date or
(b) the sale, lease, transfer or other disposition of any item of Collateral of
any Loan Party (including, without limitation, as a result of the sale, in
accordance with the terms of the Loan Documents, of the Loan Party that owns
such Collateral) in accordance with the terms of the Loan Documents, the
Administrative Agent will, at the Borrowers’ expense, execute and deliver to
such Loan Party such documents as such Loan Party may reasonably request to
evidence the release of such item of Collateral from the assignment and security
interest granted under the Collateral Documents in accordance with the terms of
the Loan Documents.  Without limiting the foregoing, the lenders hereby
authorize and direct the Administrative Agent, at the Borrowers’ expense, in
connection with any transaction permitted under Section 5.02(e)(ix) to take any
and all actions required to release from the assignment and security interest
granted under the Collateral Documents any and all Collateral consisting of
assets of BCI and its Subsidiaries subject to such transaction and to terminate
any and all other arrangements for the benefit of the Lenders in respect of
assets of BCI and its Subsidiaries subject to such transaction (including but
not limited to the arrangements in respect of the Real Estate SPV).

 

SECTION 9.12.  Jurisdiction, Etc.  (a)  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the fullest extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such

 

145

--------------------------------------------------------------------------------


 

action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any of the
other Loan Documents in the courts of any jurisdiction.

 

(b)                                 Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any of the other Loan Documents to which it is a party in any New York State or
Federal court.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

SECTION 9.13.  Integration.  This Agreement and the other Loan Documents
represent the entire agreement of the Borrowers, the Guarantors, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by any
Borrower, any Guarantor, the Administrative Agent or any Lender relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

 

SECTION 9.14.  Governing Law.  This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

SECTION 9.15.  Waiver of Jury Trial.  Each of the Borrowers, the Agents and the
Lender Parties irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to any of the Loan Documents, the Advances, the
Letters of Credit or the actions of any Agent or any Lender Party in the
negotiation, administration, performance or enforcement thereof.

 

SECTION 9.16.  BCSI Sale Agreement.  Each of the Borrowers, the Agents and the
Lender Parties agrees that it is their intent to permit the BCSI Sale Agreement
and the transactions contemplated thereby. Notwithstanding any other provision
of any Loan Document to the contrary, (a) the BCSI Sale Agreement and each
transaction contemplated thereby shall be permitted and (b) no action taken or
omitted to be taken in compliance with or in furtherance of the BCSI Sale
Agreement and the transactions contemplated thereby shall for any purpose
constitute a Default or Event of Default, a BCI Default or BCI Event of Default
or a breach of any representation or warranty, covenant or other agreement under
any Loan Document.

 

146

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written

 

 

BROADWING INC.

 

 

 

 

 

By

/s/ Mark W. Peterson

 

 

Title:  Vice President and Treasurer

 

 

 

BROADWING COMMUNICATIONS
SERVICES INC.

 

 

 

 

 

By

/s/ Mark W. Peterson

 

 

Title:  Vice President and Treasurer

 

 

 

 

 

CITICORP USA, INC.,

 

as Administrative Agent, Initial Lender,
Initial Issuing Bank and Swing Line Lender

 

 

 

 

 

By

/s/ John T. Judge

 

 

Title:  Vice President

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Syndication Agent, Initial Lender, Initial
Issuing Bank and Swing Line Lender

 

 

 

By

/s/ Michael R. Heredia

 

 

Title:  Managing Director

 

147

--------------------------------------------------------------------------------


 

Lenders:

 

 

 

 

 

Name of Institution

 

 

 

 

 

 

 

 

By

 

 

 

Title:

 

 

148

--------------------------------------------------------------------------------


 

Schedule II to the

Credit Agreement

 

List of Subsidiary Guarantors

 

BRW Guarantors:

Broadwing Financial LLC

Broadwing Holdings Inc.

Zoomtown.Com Inc.

Cincinnati Bell Any Distance Inc.

Cincinnati Bell Wireless Company

Cincinnati Bell Wireless Holdings LLC

Cincinnati Bell Public Communications Inc.

Cincinnati Bell Telecommunications Services Inc.

 

BCSI Guarantors:

Broadwing Financial LLC

Broadwing Communications Inc.

Broadwing Communications Services Inc.

Broadwing Holdings Inc.

Zoomtown.Com Inc.

Cincinnati Bell Any Distance Inc.

Cincinnati Bell Wireless Company

Cincinnati Bell Wireless Holdings LLC

Broadwing Telecommunications Inc.

IXC Business Services, LLC

Broadwing Communications Services of Virginia, Inc.

IXC Internet Services, Inc.

Broadwing Communications Real Estate Services LLC

Broadwing Technology Solutions Inc.

Cincinnati Bell Public Communications Inc.

Cincinnati Bell Telecommunications Services Inc.

Broadwing Services LLC

Broadwing Logistics LLC

 

149

--------------------------------------------------------------------------------


 

Schedule 5.01(r)
to the Credit Agreement

 

Description of Centralized
BRW Cash Management System:  Cash Management
Procedures and Intercompany Lending

 

BRW and its Subsidiaries (including, for all purposes of this Schedule 5.01(r),
BCI and its Subsidiaries) each maintain a cash concentration account at PNC
Bank, N.A., in Cincinnati, Ohio.  These accounts are directly connected to each
other through daily sweeping transactions.  The sweeping transactions are set up
to automatically transfer any excess balances at BRW and its Subsidiaries into
the cash concentration account (the “Cash Concentration Account”) held by
Broadwing Financial LLC at the end of each business day.  If BRW or a Subsidiary
concentration account has a negative balance at the end of a business day, funds
are automatically transferred from the Cash Concentration Account into BRW’s or
such Subsidiary’s account.  Sweeping transfers made from the Cash Concentration
Account into the BRW account or a Subsidiary account are booked as a loan to BRW
or such Subsidiary, as the case may be.  Sweeping transfers made from the BRW
account or a Subsidiary account to the Cash Concentration Account are booked as
a loan to Broadwing Financial LLC.  The net amount borrowed or loaned by BRW or
each Subsidiary is added to BRW’s or such Subsidiary’s previous outstanding loan
balance with Broadwing Financial LLC and rolled forward.

 

No amount may be transferred to the BRW concentration account in respect of a
payment on the New Notes or the Other Permitted Equity if a Blocking Event has
occurred and is continuing.

 

150

--------------------------------------------------------------------------------


 

EXHIBITS D-1, D-2, E-1 and E-2

 

PLEASE SEE SEPARATELY EXECUTED DOCUMENTS.

 

 

151

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

$1,605,041,000

 

SECOND AMENDMENT AND RESTATEMENT

OF THE

CREDIT AGREEMENT

 

Dated as of March 26, 2003

 

Among

 

BROADWING INC.

and

BROADWING COMMUNICATIONS SERVICES INC.

as Borrowers

 

 

and

 

BROADWING INC.

as Parent Guarantor

 

THE INITIAL LENDERS, INITIAL ISSUING BANKS AND

 SWING LINE BANKS NAMED HEREIN

as Initial Lenders, Initial Issuing Banks and Swing Line Banks

 

and BANK OF AMERICA, N.A.

as Syndication Agent

and

 

CITICORP USA, INC.

as Administrative Agent

and

 

CREDIT SUISSE FIRST BOSTON
and

 

THE BANK OF NEW YORK

as Co-Documentation Agents

and

 

PNC BANK, N.A.

as Agent

 

and

 

SALOMON SMITH BARNEY INC.

BANC OF AMERICA SECURITIES LLC

as Joint Lead Arrangers and Joint Book Managers

 

152

--------------------------------------------------------------------------------


 

Table of Contents

 

S&S DRAFT

 

ARTICLE I

 

SECTION 1.01.  Certain Defined Terms.

 

ARTICLE II

 

SECTION 2.01.  The Advances and the Letters of Credit

 

SECTION 2.02.  Making the Advances

 

SECTION 2.03.  Issuance of and Drawings and Reimbursement Under Letters of
Credit

 

SECTION 2.04.  Repayment of Advances

 

SECTION 2.05.  Termination or Reduction of the Commitments; Increase of the
Commitments.

 

SECTION 2.06.  Prepayments.

 

SECTION 2.07.  Interest.

 

SECTION 2.08  Fees.

 

SECTION 2.09  Conversion of Advances

 

SECTION 2.10.  Increased Costs, Etc.

 

SECTION 2.11.  Payments and Computations.

 

SECTION 2.12.  Taxes.

 

SECTION 2.13.  Sharing of Payments, Etc.

 

SECTION 2.14.  Use of Proceeds.

 

SECTION 2.15.  Defaulting Lenders

 

SECTION 2.16.  Evidence of Debt

 

ARTICLE III

 

SECTION 3.01.  (I) Conditions Precedent to Effectiveness of this Agreement.

 

153

--------------------------------------------------------------------------------


 

SECTION 3.02.  Conditions Precedent to Each Borrowing and Issuance and Renewal.

 

SECTION 3.03.  Determinations Under Section 3.01

 

ARTICLE IV

 

SECTION 4.01.  Representations and Warranties of the Borrowers.

 

ARTICLE V

 

SECTION 5.01.  Affirmative Covenants

 

SECTION 5.02.  Negative Covenants.

 

SECTION 5.03.  Reporting Requirements.

 

SECTION 5.04.  Financial Covenants.

 

ARTICLE VI

 

SECTION 6.01.  BRW Guaranty

 

SECTION 6.02.  Guarantee Absolute

 

SECTION 6.03.  Waivers and Acknowledgments.

 

SECTION 6.04.  Subrogation.

 

SECTION 6.05.  Continuing Guarantee; Assignments.

 

ARTICLE VII

 

SECTION 7.01.  Events of Default.

 

SECTION 7.03.  BCI Events of Default.

 

ARTICLE VIII

 

SECTION 8.01.  Authorization and Action.

 

SECTION 8.02.  Agents’ Reliance, Etc.

 

SECTION 8.03.  The Administrative Agent, the Syndication Agent, the Co-Arrangers
and Affiliates.

 

SECTION 8.04.  Lender Party Credit Decision.

 

SECTION 8.05.  Indemnification.

 

154

--------------------------------------------------------------------------------


 

SECTION 8.06.  Successor Agents.

 

ARTICLE IX

 

SECTION 9.01.  Amendments, Etc.

 

SECTION 9.02.  Notices, Etc.

 

SECTION 9.03.  No Waiver; Remedies.

 

SECTION 9.04.  Costs and Expenses

 

SECTION 9.05.  Right of Set-off

 

SECTION 9.06.  Binding Effect

 

SECTION 9.07.  Assignments and Participations.

 

SECTION 9.08.  Execution in Counterparts

 

SECTION 9.09.  No Liability of the Issuing Banks

 

SECTION 9.10.  Confidentiality.

 

SECTION 9.11.  Release of Collateral.

 

SECTION 9.12.  Jurisdiction, Etc.

 

SECTION 9.13.  Integration.

 

SECTION 9.14.  Governing Law.

 

SECTION 9.15.  Waiver of Jury Trial.

 

SECTION 9.16.  BCSI Sale Agreement.

 

155

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

Schedule I

-

Commitments and Applicable Lending Offices

Schedule II

-

Subsidiary Guarantors

Schedule 1.01

-

BCI Group Transactions

Schedule 4.01(b)

-

Subsidiaries

Schedule 4.01(c)(iii)

-

Conflicts

Schedule 4.01(d)

-

Authorizations, Approvals, Actions, Notices and Filings

Schedule 4.01(f)

-

Disclosed Litigation

Schedule 4.01(q)

-

Environmental

Schedule 4.01(t)

-

Surviving Debt

Schedule 4.01(u)

-

Liens

Schedule 4.01(v)

-

Investments

Schedule 4.01(w)

-

Material Contracts

Schedule 5.01(r)

-

Cash Management

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A-1

-

Form of Revolving Credit Note

Exhibit A-2

-

Form of Term Note

Exhibit B

-

Form of Notice of Borrowing

Exhibit C

-

Form of Assignment and Acceptance

Exhibit D-1

-

Form of Shared Collateral Security Agreement

Exhibit D-2

-

Form of Non-Shared Collateral Security Agreement

Exhibit E-1

-

Form of BCSI Subsidiary Guaranty

Exhibit E-2

-

Form of BRW Subsidiary Guaranty

 

156

--------------------------------------------------------------------------------